Exhibit 1
                                                                                                                                               10/29/201811:05:00AM
                                                                                                                                               10/29/2018  11:05:00 AM
                                                                                                                                               ChrisDaniel-DistrictClerk
                                                                                                                                               Chris  Daniel - Distrizialierk :04 AM
                                                                                                                                               HarrisCounty
                                                                                                                                               Harris COWItyistrict Clerk Harris County
                                                                                                                                                          No: 2062116551o. 28621655
                                                                                                                                               EnvelopeNo:28621655
                                                                                                                                               Envelope
                                                                                  2018-78163 / Court: 061                                      By: CUERO, NELSON: Nelson Cuero
                                                                                                                                               By:CUERO,NELSON
                                                                                                                                                      10/26/20t8:59itheOlpfii40 PM
                                                                                                                                               Filed:10/26/20185:40:00PM
                                                                                                                                               Filed:


                                                                                        CAUSE NO.


                                                      FIRST NATIONAL PETROLEUM                                      IN THE DISTRICT COURT
                                                      CORPORATION,

                                                      Petitioner,
                                                                                                                    OF HARRIS COUNTY, TEXAS

                                                      v.

                                                      OAO TYUMENNEFTEGAZ,

                                                      Respondent,
                                                                                                                              TH JUDICIAL DISTRICT



                                                                                 PETITION AND MEMORANDUM OF LAW
                                                                                    TO CONFIRM ARBITRAL AWARD
                                                             Pursuant to the Convention on Recognition and Enforcement of Foreign Arbitral Awards

                                                     ("New York Convention") and its implementing legislation, the Federal Arbitration Act ("FAA"),

                                                     9 U.S.C. §§ 201 et seq,, and the Texas General Arbitration Act ("TAN ), TEX. CIV. PRAC. & REM.

                                                     CODE § 171.000, et. seq., Petitioner First National Petroleum Corporation ("FNP" or "Petitioner")

                                                     respectfully asks this Court for an Order confirming the final arbitral award (the "Final Award")

                                                     entered in First National Petroleum Corporation v. OAO Tyumennefiegaz, SCC Arbitration V

                                                     2015/178, conducted pursuant to the Arbitration Rules of the Stockholm Chamber of Commerce

                                                     (the "SCC Rules"). In the Final Award, the Arbitral Tribunal determined that Respondent OAO
Certified Document Number: 82351176 - Page 1 of 11
CertifiedDocumentNumber:82351176-Page1of11




                                                     Tyumenneftegaz ("TNG" or "Respondent") was liable to FNP for USD 70,000,000 plus interest,

                                                     running from December 25, 1998 until its payment in full. Final Award II 368.1 The Arbitration




                                                       A copy of the Final Award is attached as Exhibit A to the Declaration of Mr. Alex Genin, which is submitted with
                                                     this Petition (the "Genin Declaration"). The Background is drawn from factual findings made by the Tribunal in the
                                                     Final Award.
                                                     Tribunal further ordered Respondent to reimburse FNP for the costs it fronted in the arbitration,

                                                     totaling EUR 264,700.000. Id. ¶ 368.


                                                                                             THE PARTIES

                                                            1.      Petitioner FNP is a company incorporated under the laws of Texas, having its

                                                     principal place of business in Houston, Texas.


                                                                    Respondent TNG is an open stock joint company incorporated under the laws of

                                                     the Russian Federation, with its principal place of business in Tyumen, Russian Federation. It is a

                                                     subsidiary of PJSC Rosneft Oil Company, a Russian integrated energy company that is majority-

                                                     owned by the Government of Russia and has world-wide operations, including ventures in the state

                                                     of Texas.


                                                                                     JURISDICTION AND VENUE

                                                            3       This Court has jurisdiction over this petition pursuant to the FAA, 9 U.S.C. §§ 207-

                                                     208, as well as under Sections 171.081 and 171.082 of the TAA, TEX. CIV. PRAC. & REM. CODE

                                                     § 171.081-82. Respondent also has personally availed itself to this district by having continuous

                                                     and systematic communications and business contacts with the Petitioner, a Houston-based

                                                     company, related to the underlying agreement that culminated in the Final Award.


                                                                    Venue is proper in this judicial district pursuant to Section 171.096 of the Texas
Certified Document Number: 82351176 - Page 2 of 11
CertifiedDocumentNumber:82351176-Page2of11




                                                             4.

                                                     Civil Practice and Remedies Code.

                                                                                                ATTACHMENTS


                                                             S.     Petitioners have submitted with this Petition the Declaration of Mr. Alex Genin,

                                                     along with the following exhibits:



                                                                                                                                                       2
                                                                        Exhibit A — Final Arbitration Award, dated March 30, 2018;

                                                                        Exhibit B — Correction to Final Arbitration Award, dated April 15, 2018.


                                                                                                    BACKGROUND

                                                               6.       FNP was incorporated in 1991 to operate as a strategic and financial partner in the

                                                     oil and gas industry, focusing primarily on joint ventures in Russia and the Commonwealth of

                                                     Independent States. See Final Award ¶ 110. FNP and TNG entered into a Joint Venture Agreement

                                                     on March 23, 1992 (the "Agreement"), for the purpose of developing the Kalchinskoye Oil Field,

                                                     located in Siberia, Russia.2 Each of the parties agreed to make capital contribution to the Joint

                                                     Venture,3 after which Respondent would own 60% of the shares, and FNP would own the

                                                     remaining 40%.4 Id.        ¶ 115. Importantly, the Joint      Venture could not be liquidated without the

                                                     express agreement of both parties. Id         ¶ 115.

                                                                7.      The parties subsequently specified in April 1992 what capital contributions each

                                                     party would make to the Joint Venture. Id. ¶ 117. FNP honored its commitment by providing bonds

                                                     and contributing millions of dollars worth of assets to the Joint Venture. Id.            IN 122-23.

                                                                8.      At a board meeting in June 1993, TNG falsely represented that it was not possible

                                                     to renew the oil and gas operating license for the Joint Venture. Id. ¶124. Relying on this

                                                     misrepresentation, FNP agreed to discontinue further participation in the Joint Venture for the
Certified Document Number: 82351176 - Page 3 of 11
CertifiedDocumentNumber:82351176-Page3of11




                                                     Kalchinskoye oil field, contingent on repayment in full of its capital contribution amount, with



                                                     2The Respondent, TNG, is referred to in this agreement by its former denomination, Tyumenneftegas Research and
                                                     Production Association. Final Award ¶ 115.

                                                         The Joint Venture was to be called "the Enterprise" or "Tyumtex." See Final Award ¶ 115.

                                                     4Under this scheme, Respondent was to make capital contributions in "roubles, guarantees of contributions in roubles,
                                                     equipment, materials, know-how, the right to develop the oilfield, the right to use the land and natural resources,
                                                     geological prospecting and oilfield construction expenses," and FNP undertook to make capital contributions "in hard
                                                     currency, guarantees of hard currency, equipment, materials, technology and know-how." Clauses 3.3 and 3.4.
                                                                                                                                                                        3
                                                     interest, by the end of 1993. Id. 11126, Once FNP was re-paid, the Joint Venture would then transfer

                                                     all remaining assets to TNG. Id. ¶ 126.


                                                            9.      TNG never repaid FNP's capital contributions, despite repeated attempts and

                                                     demands for payment of the debt. Id. 111127-32. TNG sought consent from FNP to liquidate the

                                                     Joint Venture in May 1996, but FNP declined to liquidate the Joint Venture or transfer any of its

                                                     equity or assets until TNG paid FNP its investments back with interest. Id. 111133-35.


                                                            10,     In 1998, TNG forged minutes of a fake board meeting between the founders of the

                                                     Joint Venture. Id. ¶ 142. At this fake meeting, which purportedly took place on Christmas Day in

                                                     1998, all the alleged attendees voted for the liquidation of the Joint Venture, Id, ¶ 142. TNG

                                                     submitted a fraudulent application to the Russian government in order to officially liquidate the

                                                     Joint Venture on December 26, 1998. The application bore a fake seal of FNP, as well as the forged

                                                     signatures of two FNP representatives acting on behalf "of the liquidation committee." Id. ¶ 142.

                                                     Liquidation was granted in June 1999. Id   IN 142, 144.

                                                             11.    In March 2004, FNP contacted Respondent's successor in the oilfield to inquire

                                                     about what had happed to its interest in the Joint Venture. Id. ¶ 145. FNP was informed that the

                                                     Joint Venture had been liquidated in 1999. Id ¶ 146. FNP initially sought recourse by filing a

                                                     Request for Arbitration with the SCC in December 2007, but due to financial constraints, it was
Certified Document Number: 82351176 - Page 4 of 11
CertifiedDocumentNumber:82351176-Page4of11




                                                     unable to proceed with the arbitration. Id. ¶ 148.


                                                             12.    FNP then sought recourse by filing a criminal investigation in Russia, Id.   TT 148-
                                                     49. The Captain of Justice of the city of Tyumen issued a decree on January 19, 2009, finding that

                                                     TNG stole the property belonging to FNP by means of fraud and deceit, "using a false protocol of

                                                     `Tyumex' JV's founding shareholders' meeting arranged to liquidate the JV with the intent of


                                                                                                                                                        4
                                                     concealing the oil load at the Kalchinsk Oilfield." Id. ¶ 149. A graphological expert report issued

                                                     in 2010 confirmed that the seal and signatures on the application for liquidation were forged — they

                                                     did not belong to the FNP corporate representatives. Id. ¶ 150.


                                                            13.         FNP filed a second arbitration in December 2011 against Respondent, and was

                                                     awarded damages in the amount of USD 173,211,897.00 plus interest in December 2013. Id.

                                                      151. The award was set aside on purely procedural grounds by the Svea Court of Appeals in June

                                                     2015. Id.     ¶   151. Since the Swedish court did not permit FNP's leave of appeal, Petitioner

                                                     commenced its third arbitration, which resulted in the Final Award.


                                                                           INITIATION OF ARBITRATION AND FINAL AWARD


                                                             14.        On December 23, 2015, FNP filed its Request for Arbitration with the Arbitration

                                                     Institute of the Stockholm Chamber of Commerce. Id.           ¶ 8. The arbitration clause in the parties'
                                                     Agreement provides:

                                                             9.1. The Founders [the Parties] should take all reasonable efforts for a mutually favourable
                                                             settlement of all discrepancies and disputes by means of discussion, caused by the present
                                                             Treaty, its change, addition and termination, as well as its lawfulness.
                                                             9.2. In case when such discrepancies or disputes cannot be settled by friendly negotiations,
                                                             such discrepancies or disputes should be ultimately settled by the arbitration composed of
                                                             three arbitrators. The arbitrators shall be appointed and act in accordance with the Rules of
                                                             the Institute of Arbitration of the Chamber of Commerce in Stockholm. The place of
                                                             arbitration should be Stockholm, Sweden, Any decision of the arbitrators shall be final.
Certified Document Number: 82351176 - Page 5 of 11
CertifiedDocumentNumber:82351176-Page5of11




                                                             9.3. The arbitrators shall use the Swedish substantive law and procedural rules for the
                                                             analysis and interpretation of the present treaty. The trial of cases in the arbitration should
                                                             be in English and the arbitrators make a decision also in English." Final Award ¶ 7; Exhibit
                                                             B, Clauses 9.1-9.3.


                                                             15.         The parties thereafter exchanged document and submitted extensive briefs, witness

                                                     statements and expert reports on the merits of FNP's claims, Id.         in 9-83.



                                                                                                                                                                 5
                                                             16,      From March 29 to April 4, 2017, the Arbitral Tribunal held a full evidentiary

                                                     hearing in Stockholm, Sweden, during which both sides presented their evidence and cross-

                                                     examined the other side's witnesses and experts. Id. ¶ 84. The parties issued further reports and

                                                     post-hearing briefs, and a final oral closing hearing took place on November 6, 2017. Id. ¶¶ 85-

                                                     103. The parties submitted their Statement of Costs on November 27, 2017, and respective

                                                     comments on December 4, 2017. Id. in 105-106.


                                                             17.      On March 30, 2018, the Arbitral Tribunal issued the Final Award. The Tribunal

                                                     found "that Claimant is entitled to damages with respect to the Liquidation Claim."5 Id. ¶ 365. The

                                                     Arbitral Tribunal ordered that Respondent pay FNP a total of USD 70 million plus interest,

                                                     calculated in accordance with Sections 4 and 6 of the Swedish Interest Act, running from

                                                     December 25, 1998. Id,      I 368, The Arbitral Tribunal also ordered TNG to reimburse FNP in the
                                                     amount of EUR 264,700 for the advance on costs paid to the SCC, plus interest on this separate

                                                     amount. Id, IN 353, 368.


                                                             18.      In particular, the Arbitral Tribunal held that:


                                                                      (A) "[T]he Arbitral Tribunal concludes that the Claimant satisfied the requirements

                                                                      of Section 5(3) of the [Swedish] Limitation Act, and, in consequence, reset the

                                                                      limitation period of the Liquidation Breach for an additional 10-year period until
Certified Document Number: 82351176 - Page 6 of 11
CertifiedDocumentNumber:82351176-Page6of11




                                                                      27 December 2017... [t]hus „ the Liquidation Breach is not time-barred," Id.                   IN
                                                                      292-93;




                                                     5 The Tribunal defined the "Liquidation Breach" as "the Respondent's breach of Clause 10 and 11 of the Agreement
                                                     and of its duty of loyalty under the Agreement by drawing up and signing liquidation protocols on 25 December 1998,
                                                     the making of the subsequent application to the Russian authorities, and its knowing reliance on both documents
                                                     bearing the forged signatures of Messrs. Genin and Russo and the Claimant's forged company seal." Final Award
                                                     152.

                                                                                                                                                                      6
                                                           (B) "[T]he Arbitral Tribunal observes that Clause 10.1.3 of the Agreement clearly

                                                           provides that the Joint Venture may only be liquidated "unanimously and in

                                                           writing" by the Parties. Clause 10.1.5 also requires the "unanimous agreement" of

                                                           the Parties to liquidate the Joint Venture. The terms of the Claimant's letters of ...

                                                           1996     are unambiguous as to the Claimant's refusal to liquidate the Joint Venture

                                                           until the Respondent had paid the amounts due to the Claimant. . ."

                                                           Id 1333;


                                                           (C) "In flagrant breach of its obligations pursuant to the Agreement, the Respondent

                                                           drew up and adopted the Liquidation Protocol dated 25 December 1998, which bore

                                                           the forged signatures of the Claimant's representatives and a forged company seal

                                                           of the Claimant, to apply to the Russian authorities for the liquidation of the Joint

                                                           Venture, which duly relied upon these forgeries when they approved the liquidation

                                                           of the Joint Venture on 29 June 1999." Id. ¶ 334; and


                                                           (D) "[O]n the basis of the evidence before, the Arbitral Tribunal finds that the

                                                           Claimant did not consent to the liquidation of the Joint Venture and, further, that

                                                           the Respondent intentionally breached Clause 10 of the Agreement and its duty of

                                                           loyalty by its manifest abuse of the Claimant's rights under Clause 10 of the
Certified Document Number: 82351176 - Page 7 of 11
CertifiedDocumentNumber:82351176-Page7of11




                                                           Agreement." Id. J 335.


                                                     19.   The Arbitral Tribunal awarded FNP the following damages:


                                                           (A) "The Respondent shall pay the Claimant the amount of USD 70,000,000.00,

                                                           together with interest calculated in accordance with Sections 4 and 6 of the Swedish




                                                                                                                                                7
                                                                        Interest Act (SFS 1975:635) from 25 December 1998 until its payment in full." Id.

                                                                           368(5);


                                                                         (B) "The Respondent shall reimburse to the Claimant the amount of EUR

                                                                         264,700.00 corresponding to the advance on Respondent's costs paid by the

                                                                         Claimant to the SCC, plus interest pursuant to Section 6 of the Swedish Interest Act

                                                                         (SFS 1975:635) from the date of this Final Award until its payment in full."

                                                                         Id. l!f 368(6),


                                                                20.      A correction of the Final Award was issued on April 15, 2018, clarifying the fees

                                                     paid to the Tribunal members and SCC Institute, and fixing a typographical error.6 The Tribunal

                                                     made no change to the previous finding of Respondent's liability, or to the amount of damages

                                                     awarded to FNP.

                                                                                                    APPLICABLE LAW


                                                                21.      Confirmation of an arbitration decision is a streamlined summary proceeding that

                                                     merely makes what is already a final arbitration award a judgment of the court. See, e.g, Im v.

                                                     Chun, CIV.A. H-08-691, 2008 WL 4238784, at *1 (S.D. Tex. Sept. 11, 2008) (citing Yusuf Ahmed

                                                     Alghanim & Sons, W.L.L. v. Toys "R" Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997)). Both Texas and

                                                     Federal law favor arbitration and require that arbitral decisions be given great deference. See
Certified Document Number: 82351176 - Page 8 of 11
CertifiedDocumentNumber:82351176-Page8of11




                                                     Citigroup Global Markets, Inc. v. Bacon, 562 F.3d 349, 358 (5th Cir. 2009); Brazoria County v.

                                                     Knutson, 176 S.W.2d 740, 743 (Tex. 1943).


                                                                22.      The TAA and FAA direct that, upon application by a party, the trial court "shall"

                                                     confirm an arbitration award unless a party opposing confirmation presents grounds for vacating,



                                                     6   A true and correct copy of the Correction to the Final Arbitration Award is attached as Exhibit B.

                                                                                                                                                              8
                                                     modifying, or correcting the award. See TEX. C1V. PRAC. & REM. CODE §§ 171.087, 171.092;

                                                     9 U.S.C. § 207; see also Baker Hughes Oilfield Operations, Inc. v. Hennig Prod. Co., 164 S.W.3d

                                                     438 (Tex. App.—Houston [14th Dist.] 2005, no pet.). A court may only refuse to confirm an

                                                     arbitration award under one of the very limited grounds, and review of an arbitration award "is

                                                     extraordinarily narrow." In re Arbitration Between Trans Chem. Ltd and China Nat'l. Mach.

                                                     Import & Export Corp., 978 F. Supp. 266, 303 (S.D. Tex. 1997), op. adopted 161 F.3d 314 (5th

                                                     Cir. 1998); Kergosien v, Ocean Energy, Inc., 390 F.3d 346, 352 (5th Cir. 2004).


                                                            23.    The burden of proof is on the party defending against confirmation and

                                                     enforcement. Imperial Ethiopian Gov't v. Baruch-Foster Corp., 535 F.2d 334, 336 (5th Cir. 1976);

                                                     Karaha Bodas Co. v. Perusahaan Pertambangan Minyak, 364 F.3d 274, 288 (5th Cir. 2004).

                                                     Unless the defending party can make "a convincing showing" that one of the narrow exceptions

                                                     applies, the arbitral award "will be confirmed." See Anzilotti v. Gene D. Liggin, Inc., 899 S.W.2d

                                                     264, 266 (Tex. App.—Houston [14th Dist.] 1995, no writ) (a reviewing court will not set aside an

                                                     arbitration award for a mere mistake of fact or law); In re Arbitration Between Trans Chem. Ltd.

                                                     and China Nat'l Mach. Import & Export Corp., 978 F. Supp. 266, 309 (S.D. Tex. 1997), op.

                                                     adopted 161 F.3d 314 (5th Cir. 1998); Biotronik Mess—Und Therapiegeraete GmbH & Co. v.

                                                     Medford Medical Instr. Co., 415 F.Supp. 133, 136 (D.N.J. 1976); Indocomex Fibres Pte., Ltd. v.
Certified Document Number: 82351176 - Page 9 of 11
CertifiedDocumentNumber:82351176-Page9of11




                                                     Cotton Co. Intl, Inc., 916 F.Supp. 721, 726 (W.D. Tenn. 1996); Geotech Lizenz AG v. Evergreen

                                                     Sys., 697 F.Supp. 1248, 1252 (E.D.N.Y. 1988)).


                                                             24.    A district court should further enforce an arbitration award as written, for "to do

                                                     anything more or less would usurp the Arbitral Tribunal's power to finally resolve disputes and

                                                     undermine" the pro-arbitration enforcement policies of the FAA and TAA. See Wartsila Finland

                                                      OY v. Duke Capital LLC, 518 F.3d 287, 292 (5th Cir. 2008).

                                                                                                                                                      9
                                                                                        PRAYER FOR RELIEF


                                                            WHEREFORE, Petitioner prays that:


                                                                   (A) The Court enter an Order pursuant to 9 U.S.C. § 207 and TEx. CIV. PRAC. &

                                                                   REM. CODE § 171.087 confirming the Final Award against Respondent;


                                                                   (B) On the basis of the confirmed Final Award, the Court enter judgment that

                                                                   Respondent is liable to Petitioner in the amount of USD 70,000,000.00 plus interest

                                                                   at a rate specified in the Swedish Interest Act at sections 4 and 6, running from

                                                                   December 25, 1998;


                                                                   (C) That the Court enter an order that Respondent is liable to Petitioner in the

                                                                   amount of EUR 264,700.000, corresponding to the advance on costs paid by FNP

                                                                   to the Arbitration Institute of the Stockholm Chamber of Commerce;


                                                                   (D) That the Court enter an Order requiring Respondent to pay FNP the costs of

                                                                   these confirmation proceedings, including attorneys' fees; and


                                                                   (E) Such other relief as the Court deems just and proper.


                                                      Dated: Houston, Texas
                                                             October 26, 2018
Certified Document Number: 82351176 - Page 10 of 11
CertifiedDocumentNumber:82351176-Page10of11




                                                                                                                Respectfully submitted, •
                                                                                                                BAKER & HOSTETLER LLP

                                                                                                                By: 1st Sashe D. Dimitroff
                                                                                                                Texas Bar Number 00783970
                                                                                                                sdimitroff@bakerlaw.com
                                                                                                                811 Main Street, Suite 1100
                                                                                                                Houston, Texas 77002-6111
                                                                                                                Telephone: 713.751,1600
                                                                                                                Facsimile: 713.751.1717



                                                                                                                                                   10
                                                                                     CERTIFICATE OF SERVICE

                                                             I hereby certify that a true and correct copy of the foregoing document was served in
                                                      accordance with the Texas Rules of Civil Procedure to the Respondent and previous counsel of
                                                      record on October 26, 2018.


                                                                                                       By: /s/ Sashe D. Dimitroff
Certified Document Number: 82351176 - Page 11 of 11
CertifiedDocumentNumber:82351176-Page11of11




                                                                                                                                               11
     I, Marilyn Burgess, District Clerk of Harris 11 111
     County, Texas certify that this is a true and El 111
     correct copy of the original record filed and or 0 0
     recorded in my office, electronically or hard 0 0
     copy, as it appears on this date. 0 0
     Witness my official hand and seal of office
     this January 10, 2019


     Certified Document Number.
                        Number:        82351176 Total Pages: 11




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated E El
           are valid. If there is a question regarding the validity of this document and or seal E El
documents am
please e-mail support@hcdistrictclerk.com
                                                                                                                                  10/29/201811:05:00AM
                                                                                                                                  10/29/2018  11:05:00 AM
                                                                                                                                  ChrisDaniel-DistrictClerk
                                                                                                                                  Chris  Daniel - District Clerk
                                                                                                                                  HarrisCounty
                                                                                                                                  Harris County
                                                                                                                                  EnvelopeNo:28621655
                                                                                                                                  Envelope   No: 28621655
                                                                                                                                  By:CUERO,NELSON
                                                                                                                                  By: CUERO, NELSON
                                                                                                                                  Filed:10/26/20185:40:00PM
                                                                                                                                  Filed: 10/26/2018 5:40:00 PM

                                                                                    CASE NO.


                                                     FIRST NATIONAL PETROLEUM                              IN THE DISTRICT COURT
                                                     CORPORATION,

                                                    Petitioner,
                                                                                                           OF HARRIS COUNTY, TEXAS

                                                     v.

                                                     OAO TYUMENNEFTEGAZ,

                                                     Respondent.                                                   TH JUDICIAL DISTRICT



                                                                                   DECLARATION OF ALEX GENIN
                                                    I, Alex Genin, declare as follows:


                                                            1.      I am the owner of Petitioner First National Petroleum Corporation, and I am

                                                    familiar with the facts set forth herein.


                                                            2.      This declaration is submitted in support of the petition to confirm the arbitration

                                                    award dated March 30, 2018, with its subsequent correction dated April 15, 2018, and to enter

                                                    judgment against the Respondent, OAO Tyumenneftegaz.


                                                            3.      Attached hereto are true copies of the following documents:
Certified Document Number: 82351178 - Page 1 of 2
CertifiedDocumentNumber:82351178-Page1of2




                                                                    Exhibit A — Final Arbitration Award, dated March 30, 2018;

                                                                    Exhibit B — Correction to Final Arbitration Award, dated April 15, 2018.


                                                    I declare under penalty of perjury of the laws of the United States of America that the foregoing is

                                                    true and correct.
CertifiedDocumentNumber:82351178-Page2of2
Certified Document Number: 82351178 - Page 2 of 2




                                                                                         October
                                                                                  Dated: Houston, Texas
                                                                                                       2018



                                                    Is/
                                                          Respectfully submitte
     I, Marilyn Burgess, District Clerk of Harris 11 111
     County, Texas certify that this is a true and El 111
     correct copy of the original record filed and or 0 0
     recorded in my office, electronically or hard 0 0
     copy, as it appears on this date. 0 0
     Witness my official hand and seal of office
     this January 10, 2019


     Certified Document Number.
                        Number:        82351178 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated E El
           are valid. If there is a question regarding the validity of this document and or seal E El
documents am
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:82350778-Page1of104
Certified Document Number: 82350778 - Page 1 of 104


                                                                  2018-78163 / Court: 061




                                                      V IHEIHX1
                                                                                               Appendix A




                                                             ARBITRATION INSTITUTE

                                                                       OF THE


                                                        STOCKHOLM CHAMBER OF COMMERCE


                                                             SCC Arbitration V (2015/178)




                                                      FIRST NATIONAL PETROLEUM CORPORATION

                                                                        (U.S.A.)


                                                                       Claimant


                                                                           v.




                                                            OAO TYUMENNEFTEGAZ (TNG)

                                                                  (Russian Federation)


                                                                      Respondent
Certified Document Number: 82350778 - Page 2 of 104
CertifiedDocumentNumber:82350778-Page2of104




                                                                    FINAL AWARD

                                                             Place of Arbitration: Stockholm




                                                                                                        1
                                                      TABLE OF CONTENTS
                                                                                                                                            4
                                                      I.    PARTIES AND COUNSEL
                                                                                                                                            5
                                                      II. THE ARBITRAL TRIBUNAL
                                                                                                                                            7
                                                      HL THE ARBITRATION AGREEMENT
                                                                                                                                            8
                                                      IV. SUMMARY OF THE PROCEEDINGS
                                                                                                                                           21
                                                      V.    SUMMARY OF FACTS
                                                                                                                                           34
                                                      VI. THE PARTIES' RESPECTIVE REQUESTS FOR RELIEF
                                                                                                                                            34
                                                        A. THE RELIEF SOUGHT BY THE CLAIMANT
                                                                                                                                            36
                                                        B. THE RELIEF SOUGHT BY THE RESPONDENT
                                                                                                                                           38
                                                      VII. ISSUES TO BE DETERMINED
                                                                                                                                            38
                                                           1. ISSUES TO BE DETERMINED ACCORDING TO THE CLAIMANT
                                                                                                                                            39
                                                               Definitions
                                                                                                                                            39
                                                             Issues Relating to FIVP's Primary Claim
                                                                                                                                            41
                                                             Issues Relating to FNP's Secondary Claim
                                                                                                                                            41
                                                             Issues Relating to Costs
                                                                                                                                            42
                                                           2. ISSUES TO BE DETERMINED ACCORDING TO THE RESPONDENT
                                                                                    ..............
                                                                                                                                            43
                                                             Preliminary Objections Relating to jurisdiction and admissibility
                                                                                                                                            43
                                                             MVP's Claims
                                                                                                                                            44
                                                             L    TNG's Defenses to FNP's Primary and Secondary Claims
                                                                                                                                             44
                                                        IL       COSTS
                                                                                                                                             44
                                                        I. INTRODUCTION
                                                                                                                                             45
                                                        II. DEFINITIONS
                                                                                                                                             45
                                                        III. PRELIMINARY OBJECTIONS RELATING TO JURISDICTION AND ADMISSIBILITY
                                                                                                                                             46
                                                        W. FNP's CLAIMS
                                                                                                                                             47
                                                         V. FNP's SECONDARY CLAIM
Certified Document Number: 82350778 - Page 3 of 104
CertifiedDocumentNumber:82350778-Page3of104




                                                                                                                                             48
                                                        VI. TERMINATION OF THE TREATY
                                                                                                                                             48
                                                         VII._ CosTs
                                                                                                                                             49
                                                         I. INTRODUCTION
                                                                                                                                             49
                                                         H. DEFINITIONS
                                                                                                                                             49
                                                         III. PRELIMINARY OBJECTIONS RELATING TO JURISDICTION AND ADMISSIBILITY
                                                                                                                                             50
                                                              INP'S CLAIMS
                                                                                                                                             52
                                                         V. COSTS
                                                                                                                         ANALYSIS OF THE ISSUES
                                                       VIII. SUMMARY OF THE PARTIES' POSITIONS AND CLAIMS —
                                                                                                                                             53
                                                       TO. BE DETERMINED AND FINDINGS .
                                                                                                                                 TO BE APPLIED
                                                         1. THE RESPONDENT'S PRELIMINARY OBJECTIONS AND RELEVANT LAWS
                                                                                                                                             53
                                                                                                                                             53
                                                             A. The relevant laws to be applied in this arbitration
                                                                                                                                                  53
                                                         a. The law of the seat of this arbitration
                                                                                                                                                  54
                                                         b. The law applicable to the arbitration agreement
                                                           Are the Claimant's claims arbitrable upon an application of Swedish law (and/or any
                                                                                                                                                  55
                                                         mandatory provisions of Russian law)?
                                                                                                                                                  62
                                                         d. The Limitation of Actions and the Applicable Law
                                                                                                                                                  63
                                                         aa. The law applicable to the merits
                                                                                                                                                  66
                                                         bb. The Limitation of Actions under Swedish law
                                                                                                                                                  73
                                                         aa. The Claimant's Primary Claim
                                                                                                                                                  88
                                                          bb. The Claimant's Secondary Claim
                                                       2, THE MERITS OF THE CLAIMANTS CLAIMS                                                      90
                                                                                                                                                 100
                                                      IX. THE COSTS OF THIS ARBITRATION
                                                                                                                                                 103
                                                      X. THE AWARD
Certified Document Number: 82350778 - Page 4 of 104
CertifiedDocumentNumber:82350778-Page4of104




                                                                                    •
                                                           I.   PARTIES AND COUNSEL


                                                      1.    Claimant


                                                                  FIRST NATIONAL PETROLEUM CORPORATION
                                                                  2973 Bingle Rd.
                                                                  Houston, Texas 77055
                                                                  United States of America


                                                      Represented by:

                                                                  Mr. Johan Sidklev
                                                                  Mr. Carl Persson
                                                                  Ms. Annika Pyrina


                                                                  ROSCHIER, Attorneys Ltd.
                                                                  Box 7358
                                                                  SE-103 90 Stockholm
                                                                  Tel.: + 46.8.55 .190.00
                                                                  E-mails: johan.sidklev@roschier.com
                                                                                     carl.perssOn@roschier.com
                                                                                     conika.pymia@roschier.com
Certified Document Number: 82350778 - Page 5 of 104
CertifiedDocumentNumber:82350778-Page5of104




                                                      2.    Respondent


                                                                  0A0 TYUMENNEFTEGAZ
                                                                  67 Lenin Street
                                                                  625000 Tyumen
                                                                  Russian Federation




                                                                                                                 4
                                                      Represented by:

                                                                        Mr. Thomas Sprange QC
                                                                        Mr. Viren Mascarenhas
                                                                        Mr. Grigori Lazarev
                                                                        Ms. Alexandra Rotar
                                                                        Ms. Valeriya Subocheva
                                                                        Ms. Pui Yee (Lisa) Wong


                                                                        KING & SPALDING International LLP
                                                                        125 Old Broad Street
                                                                        London EC2N 1AR
                                                                        United Kingdom
                                                                        Tel: +44.20.7551.7578
                                                                        E-mails: TSprange@KSLAW.com
                                                                                  VMascarenhas@KSLAW.corn
                                                                                  GLazarev@K.SLAW.com
                                                                                  Arotar@KS LAW.com
                                                                                  VSubocheya@KSLAW.corn
                                                                                  LWong@KSLAW.corn


                                                      3.        The Claimant may hereinafter be referred to either as "FNP" or the "Claimant". The
Certified Document Number: 82350778 - Page 6 of 104




                                                                Respondent may hereinafter be referred to as "TNG" or the "Respondent". The Claimant and
CertifiedDocumentNumber:82350778-Page6of104




                                                                the Respondent will hereinafter be referred to jointly as the "Parties".




                                                           IL      THE ARBITRAL TRIBUNAL



                                                      4.        The Claimant nominated as Co-arbitrator:




                                                                                                                                                      5
                                                                   Mr. Platt W. Davis HI
                                                                    7500 San Felipe, suite 600
                                                                   Houston, Texas 77063
                                                                   United States of America
                                                                   Tel: +1.713.825.3123
                                                                   Email: plattdavis@comcast.net




                                                      5.   The Respondent nominated as co-arbitrator:


                                                                   Mr. John Beechey CBE
                                                                   Arbitration Chambers Hong Kong
                                                                   Chinachem Hollywood Centre
                                                                   1 Hollywood Road, Suite 801
                                                                   Hong Kong S.A.R.
                                                                   China
                                                                   Tel: +44.7785300171
                                                                   Email: jb@beecheyarbitration.com


                                                      6.   The Arbitration-Institute of the. Stockholm Chamber of Commerce appointed as Chairperson
                                                           of the Arbitral Tribunal'.


                                                                   Mr. Jose Rosell
                                                                   Bredgade 30
Certified Document Number: 82350778 - Page 7 of 104
CertifiedDocumentNumber:82350778-Page7of104




                                                                   DK-1260 Copenhagen K
                                                                   Dennaark
                                                                   Tel: +33.6,08.72.67.22
                                                                   E-mail: jose.rosell@arb-intal.com




                                                                                                                                                 6
                                                        III.      THE ARBITRATION AGREEMENT



                                                      7.     Article 9 of "[T]the Statutory Treaty on the establishment of TYUMTEX, Russian-American
                                                             Joint Venture" made between the Respondent (formerly denominated Tyumenneftegas
                                                             Research and Production Association) and the Claimant on 23 March 1992, as amended (the
                                                             "Agreement"), t provides that:


                                                                         "9.1. The Founders [the Parties] should take all reasonable efforts
                                                                        for a mutually favourable settlement of all discrepancies and disputes
                                                                         by means of discussion, caused by the present Treaty, its change,
                                                                        addition and termination, as well as its lawfulness.




                                                                        9.2. In case when such discrepancies or disputes cannot be settled by
                                                                        friendly negotiations, such discrepancies or disputes should be
                                                                         ultimately Settled by the arbitration composed of three arbitrators.
                                                                         The arbitrators shall be appointed and act in accordance with the
                                                                        Rules of the Institute of Arbitration of the Chamber of Commerce in
                                                                        Stockholm The place of arbitration should be Stockholm, Sweden.
                                                                        Any decision of the arbitrators shall befinal.




                                                                        9.3, The arbitrators shall use the Swedish substantive law and
Certified Document Number: 82350778 - Page 8 of 104
CertifiedDocumentNumber:82350778-Page8of104




                                                                        procedural rules for the analysis and interpretation of the present
                                                                        treaty. The trial of cases in the arbitration should be in English and
                                                                        the arbitrators malce a decision also in English."




                                                        The Agreement was signedin both Russian and English. The Agreement was submitted by the Claimant as Exhibit C-
                                                       I. The Respondent also submitted. as EXhibit R-3 the Russian version of the Agreement together with a recent English
                                                      translation of it. The latter is not signed and is entitled "Incmporation Agreement". The Arbitral Tribunal will only refer
                                                      to and rely on the signed English version of the. Agreement in Exhibit C-1 in this Final Award.


                                                                                                                                                                               7
                                                           IV.      SUMMARY OF THE PROCEEDINGS


                                                          8.   The Claimant submitted its Request for Arbitration (the "Request for Arbitration"), dated 23
                                                               December 2015, to the Arbitration Institute of the Stockholm Chamber of Commerce (the
                                                               "SCC").


                                                      9.       In its Request for Arbitration the Claimant appointed Mr. James Lloyd Loftis as co-arbitrator.


                                                      10, By letter dated 21 January 2016, the Respondent submitted a challenge against Mr. James
                                                               Lloyd Loflis as co-arbitrator before the SCC.


                                                      11.      On 29 January 2016, the Respondent informed the SCC that it had appointed King & Spalding
                                                               International LLP as its counsel of record in place of Advokatfirnian Vinge KB,


                                                      12. By letter of 29 January 2016, the SCC informed the Parties and Mr. James Lloyd Loflis that
                                                               (i) the Claimant had accepted the Respondent's request to release Mr. Loftis from the
                                                               appointment, (ii) based on Article 15(4) of the 2010 Arbitration Rules of the SCC (the "SCC
                                                               Rules") Mr. Loftis should resign, and (iii) the Claimant had to appoint a new arbitrator.2


                                                      13.      On 5 February 2016, the Claimant appointed Mr. Platt W. Davis III as co-arbitrator.


                                                      14. On 18 February 2016, the Respondent submitted its Answer to the Request for Arbitration
                                                               (the "Answer"). In paragraph 39 of the Answer the Respondent reserved its rights to raise any
Certified Document Number: 82350778 - Page 9 of 104
CertifiedDocumentNumber:82350778-Page9of104




                                                               objections concerning. the existence, validity or applicability of the arbitration agreement in
                                                               accordance with Article 5(1)(i)' of the SCC.Rules.


                                                      15. In its Answer, the Respondent appointed.Mr. John Beechey CBE as co-arbitrator.


                                                      16. By letter of 31 March 2016, the SCC informed the Parties, in particular, of its determination
                                                               that the SCC did not manifestly lack jurisdiction over the dispute.



                                                      2   A subsevent challenge aubinitted by the.Claimant against the appointment of Mr. Beechey was rejected by the SCC.


                                                                                                                                                                             8
                                                        17. By letter of 7 April 2016, the SCC informed the Parties and the Co-arbitrators that the SCC
                                                            Board had appointed Mr. Jose Rose11 as Chairperson in this arbitration.


                                                        18. By letter dated 12 April 2016, the Respondent informed the Claimant that for the time being
                                                            the Respondent would refrain from paying its portion of the advance on costs in this
                                                             arbitration.


                                                        19. On 15 April 2016, the SCC informed the Claimant that the Respondent had not paid its share
                                                             of the advance on costs. It offered the Claimant the opportunity to pay the Respondent's share
                                                             of the advance on costs.


                                                        20. On 29 April 2016, the SCC informed the Arbitral Tribunal that the Claimant had paid the total
                                                             amount of the advance on costs and it referred the case to the Arbitral Tribunal. The SCC
                                                             informed the Arbitral Tribunal that the final award should be made by 31 October 2016.


                                                       21. By letter of 1 May 2016, the Chairperson confirmed to the Parties that the case had been
                                                           referred by the SCC to the Arbitral Tribunal. He notified them that the Arbitral Tribunal
                                                             proposed to draw up a document setting forth the terms of reference of this case, and that it
                                                             wished to hold a case management conference in Stockholm. The. Arbitral Tribunal also
                                                             invited the Parties to attempt to reach an agreement regarding the issues to be determined by
                                                             the Arbitral Tribunal and to submit a joint list setting forth these issues.


                                                       22. By emails of 8 and 9 May 2016, the, Arbitral Tribunal submitted for the Parties' consideration
                                                            drafts of the Procedural Order no.1 and the provisional timetable, together with a preliminary
          Document Number: 82350778 - Page 10 of 104
CertifiedDocumentNumber:82350778-Page10of104




                                                            draft of the Terms of Reference in this arbitration.


                                                       23. On 13 May 2016, the. Claimant informed the Arbitxal Tribunal that the Parties had been unable
                                                            to reach an agreement on the list of issues to be determined by the Arbitral Tribunal.


                                                       24. On 25 May 2016, the Arbitral Tribunal and the Parties held the first case management
                                                           conference in Stocldiolim They continued the discussions regarding the drafts of the Terms of
                                                            Reference, the Procedural Order no. 1 and the provisional timetable. They further discussed
Certified




                                                                                                                                                       9
                                                            several procedural issues, the signature of an agreement on party representation, and of the
                                                            Terms of Reference, including a preliminary list of issues to be determined by the Arbitral
                                                            Tribunal (the "Terms of Reference").


                                                       25. On 27 May 2016, the Chairperson submitted to the Parties a draft agreement on party
                                                           representation and revised drafts of the Procedural Order no.1 and the provisional timetable
                                                            for their comments.


                                                       26. On 4 June 2016, the Arbitral Tribunal issued the Procedural Order no. 1 ("Procedural Order
                                                           No. 1") and established the provisional timetable (the "Provisional Timetable"), which was
                                                            attached. as Exhibit A to Procedural Order No.1.


                                                       27. By email of 4 June 2016, the Chairperson communicated Procedural Order No.1 and the
                                                            Provisional Timetable to the SCC in accordance with Article 23 of the SCC Rules,


                                                       28. By email of 7 June 2016; the Claimant stated that certain comments made by the Claimant
                                                            regarding the draft provisional timetable had not been taken into account in the Provisional
                                                            Timetable. On the same date the Chairperson invited the Respondent to comment on the
                                                            statements made by the Claimant in its email, The Respondent submitted its confluents on 8
                                                            June 2016:


                                                       29; After having taken into account the Parties' additional comments on the Provisional
                                                            Timetable, on 10 June 2016, the. Arbitral Tribunal amended the latter and issued Procedural
Certified Document Number: 82350778 - Page 11 of 104




                                                            Order no, 2 ("Procedut•iiI Order NO. 2") attaching the amended provisional timetable (the
CertifiedDocumentNumber:82350778-Page11of104




                                                            "Amended Provisional Timetable"), which were also communicated to the SCC in
                                                            accordance with Article 23 of the SCC Rules,


                                                       30. By letter dated 13 June 2016, the SCC. invited the Parties to submit their comments on the
                                                           .Arbitral Tribunal's request for an extension of time for the rendering of the award, which had
                                                            been submitted on 7 June 2016,




                                                                                                                                                       10
                                                                                                                                                   for an
                                                       31. After having taken into account the Parties' consent to the Arbitral Tribunal's request
                                                                                                                                                     that
                                                           extension of time, on 21 June 2016, the SCC wrote to the Arbitral Tribunal to inform it
                                                            the SCC had decided that the Final Award should be rendered by 30 November 2017.

                                                                                                                                                    was
                                                       32. The Parties and the Arbitral Tribunal signed an agreement on party representation, which
                                                           dated on 28 June 2106 (the "Agreement on Party Representation").


                                                       33. On 7 July 2016, the Claimant submitted its Statement of Claim (the "Statement of Claim").

                                                                                                                                              nt of
                                                       34. On 20 August 2016, the Respondent submitted its Statement of Defense (the "Stateme
                                                            Defense").

                                                                                                                                                        n
                                                       35. On 26 August 2016, the Respondent Submitted an application for bifurcation of the arbitratio
                                                           proceeding (the "Application for Bifurcation").


                                                       36. On 6 September 2016, the Claimant subititted a reply to the Application for Bifurcation (the
                                                           "Reply to the Application for Bifurcation").

                                                                                                                                                   the
                                                       37; On 9 September 2016, the Respondent requested the Arbitral Tribunal to disregard
                                                                                                                                                    as
                                                           Claimant's submissions contained in the Reply to the Application for Bifurcation insofar
                                                                                                                                                 been
                                                           they relied on the award rendered in the SCC arbitration No. V (196/2011), which had
                                                             annulled by the Svea Court of Appeal on 25 June 2015 (the "Annulled Award").

                                                                                                                                            request to
Certified Document Number: 82350778 - Page 12 of 104




                                                       38. By letter dated 1,3 September 2016, the Claimant objected to the Respondent's
CertifiedDocumentNumber:82350778-Page12of104




                                                           dismiss the references made, and reliance placed, by the Claimant to and upon the Annulled
                                                           Award. It submitted that the Respondent's request was not consistent with the Swedish
                                                                                                                                              has been
                                                             Arbitration Act, which requites arbitral tribunals to consider all evidence that
                                                             submitted to them in accordance with the applicable rules.

                                                                                                                                               ural
                                                        39. On 15 September 2016, the Arbitral Tribunal issued Procedural Order no. 3 ("Proced
                                                            Order No. 3"), whereby it amended item 6 of the Attended Provisional Timetable.




                                                                                                                                                       11
                                                       40. On 19 September 2016, the Arbitral Tribunal issued Procedural Order no. 4 ("Procedural
                                                           Order No. 4"), whereby it denied the Respondent's Application for Bifurcation for the
                                                            reasons contained therein.


                                                       41. On the same date, the Arbitral Tribunal issued Procedural Order no. 5 ("Procedural Order
                                                           No. 5"), amending item 3 of the Amended Provisional Timetable.


                                                       42. On 27 September 2016, the Arbitral Tribunal issued Procedural Order no. 6 ("Procedural
                                                           Order No. 6"), amending item 3 of the Amended Provisional Timetable, as agreed by the
                                                            Parties.


                                                       43. On 30 September 2016, the Parties submitted their respective requests for the production of
                                                            documents.


                                                       44. On 21 October 2016, the Claimant submitted an updated request for document production.


                                                       45. On 22 October 2016, the Arbitral Tribunal issued Procedural Order no. 7 ("Procedural
                                                           Order No. 7"), amending items 10 and 11 of the Amended Provisional Timetable.


                                                       46. Upon the Arbitral Tribunal's invitation, the Respondent submitted its comments on the
                                                           Claimant's updated request, on 26 October 2016.


                                                       47. On 2 November 2016, the Claimant submitted a reply to the Respondent's comments, which
Certified Document Number: 82350778 - Page 13 of 104
CertifiedDocumentNumber:82350778-Page13of104




                                                           were rebutted by the. Respondent in its letter dated 8 November 2016.


                                                       48. On 14 November 2016, the Arbitral Tribunal issued Procedural Order no. 8 ("Procedural
                                                           Order No. 8"), whereby it granted certain of the requests for document production submitted
                                                           by the Parties and dismissed others. The Parties' respective Redfern Schedules, incorporating
                                                            the decisions made by the Arbitral Tribunal, were attached to Procedural Order No 8.


                                                       49. On 17 November 2016, the. Claimant submitted a new updated version of its request for
                                                            document production.


                                                                                                                                                     12
                                                       50. On 11 December 2016, the Claimant informed the Arbitral Tribunal that the Respondent had
                                                           not submitted any response to the Claimant's new updated request.


                                                       51. On 12 December 2016, the Arbitral Tribunal issued Procedural Order no. 9 ("Procedural
                                                           Order No. 9") and attached to it the new updated version of the Claimant's Redfern Schedule,
                                                             including the decisions made by the Arbitral Tribunal.


                                                       52. On 20 December 2017, the Claimant submitted its Statement of Reply (the "Statement of
                                                             Reply").


                                                       53.   On 20 December 2017, the Claimant submitted a request for separate award on costs (the
                                                             "Request for Separate Award on Costs").


                                                       54.   On 28 December 2016, the Arbitral Tribunal invited the Respondent to submit a reply to the
                                                             Request for Separate Award. on.Costs.


                                                       55. The Respondent submitted its reply to the Request for Separate Award on Costs, on 13
                                                           January 2017. In its reply, the Respondent requested the Arbitral Tribunal, inter alia, to reject
                                                             the Request for Separate Award on Costs, and to order the Claimant to disclose whether it had
                                                             recourse to'external financing ("TPF"), and, in the affirmative, to disclose the identity of the
                                                             funder and the terms of the TPF in order to ascertain whether the TPF would cover the
                                                             Claimant's liability for any adverse award on costs.
Certified Document Number: 82350778 - Page 14 of 104
CertifiedDocumentNumber:82350778-Page14of104




                                                       56. On. 16 January 2107, the Arbitral Tribunal issued Procedural Order no. 10 ("Procedural
                                                           Order No. 10"), whereby it denied the Claimant's Request for Separate Award on Costs. The
                                                             Arbitral Tribunal further Ordered the Claimant to disclose whether it was receiving external
                                                             financing to fund its costs and expenses in this arbitration and, in the affirmative, to disclose
                                                             the identity of the funder and to produce evidence satisfactory to the Arbitral Tribunal,
                                                             demonstrating that in the event that the Claimant was ordered to pay any part, or all, of the
                                                             costs of this arbitration, the Raider would meet any such award.




                                                                                                                                                           13
                                                                                                                                                         the
                                                           57. By letter dated 23 January 2017, the Claimant informed the Arbitral Tribunal and
                                                                                                                                                        this
                                                       1       Respondent that (i) the Claimant is receiving external financing in connection with
                                                                                                                                                           2
                                                               arbitration from Mintron Limited ("Mintron") a subsidiary of Calunius Litigation Risk Fund
                                                       1
                                                                 LP, which was advised by Calunius Capital LLP; and (ii) the financing arrangement between
                                                                 the Claimant and Mintron did not include coverage for a potential adverse costs award.

                                                                                                                                                      of the
                                                           58. By email of 24 January 2017, the Arbitral Tribunal (1) informed the Parties that none
                                                               Members of the Arbitral Tribunal had any conflict of interest with Mintron, Calunius
                                                                                                                                                     inform
                                                               Litigation Risk Fund 2 LP or Calunius Capital LLP, and (ii) invited the Respondent to
                                                               the Arbitral Tribunal as to whether the Respondent and/or its Counsel had any conflicts of
                                                                 interest with these funders.

                                                                                                                                                       the
                                                           59. By email of 27 January 2017, the Respondent informed the Arbitral Tribunal that neither
                                                               Respondent nor its Counsel had any conflicts Of interest with Mintron, Calunius Litigation
                                                                 Risk Fund 2 LP or Calunius Capital LLP.


                                                           60. On 14 Febniary 2017, the Respondent submitted its Rejoinder (the "Rejoinder").


                                                           61.   On 21 February 2017, the Respondent requested the Arbitral Tribunal to reconsider its
                                                                 decision in Procedural Order No. 8, by which the Arbitral Tribunal had denied the
                                                                 Respondent's request No. 18 in its Redfern Schedule on the ground that the request lacked
                                                                 specificity To this effect, the Respondent modified the Request No. 18, such that it sought
                                                                                                                                                          as
                                                                 disclosure only of such. deposition transcripts of Mr. Alex Genin and Mr. William Walker
CertifiedDocumentNumber:82350778-Page15of104




      0                                                          may have been taken during the Livchit.v litigation.3
                 O

        tu)
       rs4
       oo
                                                                                                                                                                           company,
                                                           3 Mr. Yuri Liychits was the Deputy !General Director of Punieftegas, a former Soviet state oil enterprise
                                                                                in  a joint venture together  with Mr.  Alex Genin   (Exhibit It:37, #5)., The purpose of this joint
                                                           which was inVolved
                                                                                                                                                                   services, which
       oo
       oo                                                  venture project was to facilitate Purneftgas' oil sales abroad and to import into Russia goods and
                                                                                                 #6). Mr.  Genin  made  Mr. Livchits  an officer of Neftecredit  Limited, a Hong Kong
                                                           Purneftegas needed (Exhibit R•37,
                                                                      owned  by  Mr.  Genin.  According   to Mr.  Pavlov, Mr.  Livchits introduced   Mr.  Genin to Mr. Pavlov'and Mr.
                                                           company,
                                                                                                                                                                possibility of a joint
                5                                          Vereshinin, the Respondent's General Direetor in 1991, with whom Mr. Genin negotiated the
       z                                                                                  (Exhibit RWS:-1,   #38). The  Claimant   and other affiliated companies,  including Neftecredit
                                                           venture between the ParEeS
                                                                                                                                                                Livchits, in Texas state
                                                           Limited, (the "Plaintiffs"), Which Were owned by Mr. Alex Genin, filed a law suit against Mr.
                                                                                                                                                            Limited's name and bank
                                                           court (the "Livchits litigation") alleging, in particular, that Mr. Livchits used Neftecredit
              U                                            account to misappropr   iate funds from  the Plaintiff (Exhibit R-46)..
                 O

      -0
                                                                                                                                                                                      14
                                                       62. On 22 February 2017, the Arbitral Tribunal invited the Claimant to submit a reply to the
                                                             Respondent's request.


                                                       63. On 27 February 2017, the Claimant submitted its reply, objecting to the Respondent's request
                                                             of 21 February 2017.


                                                       64. Pursuant to Procedural Order no. 11 ("Procedural Order No. 11"), dated 28 February 2017,
                                                           the Arbitral Tribunal granted the Respondent's application, since the modified Request No. 18
                                                             had been narrowed down to the deposition transcripts of Messrs. Alex Genin and William
                                                             Walker, The Arbitral Tribunal found that these two deposition transcripts were relevant and
                                                             material to deciding the merits of the Claimant's Secondary Claim. The Arbitral Tribunal
                                                             ordered the Claimant to produce these two deposition transcripts to the extent that they were
                                                             in its possession, by no later than 13 March 2017.


                                                       65. On 28 February 2017, the Parties submitted their respective lists of witnesses and experts who
                                                           were to appear at the Evidentiary Hearing. On the same date, the Arbitral Tribunal invited
                                                             each Party to comment on the other Party's submissions.


                                                       66.   On 3 March 2017, the Parties subinitted their respective comments. The Claimant submitted
                                                             (i) that it was opposed to the Respondent's request to allow Mr, Pavlov to testify by video
                                                             conference, and (ii) that Mr. Boyarintsev's witness statements should be admitted pursuant to
                                                             the Swedish Arbitration Act, although it did not insist on Mr. Boyarintsev being heard at the
                                                             Hearing. For its part, the Respondent maintained (i) that Mr. Pavlov should testify by video
CertifiedDocumentNumber:82350778-Page16of104




                                                             conference due to his age and the fact that he resided in Tyumen, and (ii) that Mr.
                                                             Boyarintsev's witness statements should be declared inadmissible, because he was a public
                                                             official and he was not authorized to- testify in this arbitration.


                                                       67. On 4 March 2017; the Arbitral Tribunal decided (i) that Mr. Pavlov should appear in person at
                                                           the Hearing, unless prior to the Pre-Hearing Teleconference to be held. on 16 March 2017, the
                                                             Respondent produced mediCal 'Support for its claim that he was not able to travel for health
                                                             reasons, and (ii) that Mr. BOyarintsev .should also appear in person at the Hearing; if the
                                                             Claimant wanted his testimony to be considered. By his email of 4 March 2107, the



                                                                                                                                                       15
                                                                                                                                                          g
                                                             Chairperson invited the Parties to confer in order to attempt to reach an agreement regardin
                                                             certain outstanding procedural issues related to the Hearing.

                                                                                                                                                      d the
                                                       68. On 13 March 2017, the Respondent submitted Exhibits. R-70 and R-71, and requeste
                                                                                                                                                         to
                                                           Arbitral Tribunal to grant the Respondent until 17 March 2017 to review documents related
                                                                                                                                                          v.
                                                           litigation in two pending court proceedings before the U.S. Federal District Court, i.e. FIVP
                                                           State Industrial Ass'n Ministry of Fuel and Energy of Moldova (Exhibit R-42) and Neftegas
                                                                                                                                                   such
                                                             Intl Co. v. A/0 Yugansknefiegas (Exhibit R-44), and to submit documents gathered from
                                                             review into the record.

                                                                                                                                           Mr. Pavlov's
                                                       69. On 14 March 2017, the Respondent submitted a medical certificate dealing with
                                                                                                                                               testify via
                                                           health. It requested, consequently, that the Arbitral Tribunal permit Mr. Pavlov to
                                                                                                                                               Arbitral
                                                             video-conference from Tyumen. On the same date,. the Respondent requested the
                                                             Tribunal to draw adverse inferences against the Claimant based on its failure to ascertain
                                                             whether Messrs. Genin and Mr. Walker had been deposed in the Livchits Litigation.

                                                                                                                                         • deposition
                                                       70.   On 14 March 2017, the Claimant submitted that it was not able to locate the
                                                                                                                                              for an
                                                             transcripts of Messrs. Genin and Walker and it opposed the Respondent's request
                                                                                                                                               District
                                                             extension of time for the submission of documents related to the two U.S. Federal
                                                             Court proceedings aforementioned.

                                                                                                                                             ary Hearing,
                                                       71, On 15 March 2017, the Parties submitted a joint proposal regarding the Evidenti
                                                                                                                                               during the
                                                           stating the areas of agreement and disagreement between the Parties, for discussion
Certified Document Number: 82350778 - Page 17 of 104




                                                             Pre-Hearing TeleconferenCe to be held on 16 March 2017.
CertifiedDocumentNumber:82350778-Page17of104




                                                                                                                                          of Mr.
                                                       72.    On 15 March 2017, the Claimant made two submissions regarding the testimony
                                                              Aleksej Boyarintsev and Mr. Nikolay Evgenievich Pavlov, respectively.

                                                                                                                                       g Mr. Pavlov's
                                                        73. On the same date, the Respondent submitted further comments regardin
                                                                                                                                              Aleksej
                                                            testimony, and applied. (i) to strike the two witness statements submitted by Mr.
                                                              Boyarintsev, and (ii) to strike Exhibits C-96 to C-100.




                                                                                                                                                          16
                                                                                                                            2017 and4 April 2017.
                                                       84. The Evidentiary Hearing took place in Stockholm between 29 March
                                                                                                                                and the following
                                                           During the Evidentiary Hearing the Parties submitted their arguments
                                                              witnesses and experts gave evidence:

                                                                     (i)      Mr. Alex Genin (Claimant's fact witness)
                                                                     (ii)     Mr. William Walker (Claimant fact witness)
                                                                                                                                                        d
                                                                     (iii)    Mr. Nikolai Evgenievich Pavlov (Respondent's fact witnesses), who appeare
                                                                              by videoconference
                                                                      (iv)    Professor Erik Nerep (Claimant's expert)
                                                                      (v)     Professor M Runesson (Respondent's expert)
                                                                      (vi)    Professor• 1rMa Sergeyevna Shitkina (Claimant's expert)
                                                                      (vii)   Professor Anton Asoskov (Respondent's expert)
                                                                      (viii) Professor Ivan Nikolaevich Sidorov (Claimant's expert)
                                                                      (ix)   Professor Gennady Alexandrovich Volkov (Respondent's expert)
                                                                      (x)     Mr. William 13. Cline (Claimant's expert)
                                                                      (xi)    Mr. Dee Patterson (Respondent's expert)
                                                                      (xii)  Mr.13rent C. Kaczmarek (Claimant's expert), and
                                                                      (xiii) Mr. Valery Knyazev (Respondent's expert)

                                                                                                                              a draft procedural order
                                                       85. On 25 April 2017, the Claimant subinitted on behalf of the Parties
                                                                                                                                    ion proceeding, as
                                                           dealing with the procedural timetable for the remainder of this arbitrat
                                                               agreed during the Evidentiary Hearing.
Certified Document Number: 82350778 - Page 18 of 104
CertifiedDocumentNumber:82350778-Page18of104




                                                                                                                             no. 14 ("Procedural Order
                                                       .86. On 27 April 2017, the Arbitral Triblinal issued Procedural Order
                                                                                                                                Parties.
                                                            No. 14"), including the new procedural timetable agreed between the

                                                                                                                           by Professor Nerep and the
                                                        87.    On 28 April 2017, the Claimant submitted a Further Report
                                                                                                                                and the Joint Report of
                                                               Respondent submitted both a Further Report of Professor Runesson
                                                               Professor Volkov and Dr Sidorov.


                                                                                                         the SCC Procedural Order No. 14, including the
                                                        88. On 1 May 2017, the Chairperson submitted to
                                                                                                                               Rules.
                                                            new procedural timetable, in accordance with Article 23 of the SCC

                                                                                                                                                       18
                                                         89. On 12 May 2017, the Respondent submitted Professor Volkov's Further
                                                                                                                                 Report on Appendix
                                                             1 to Professor Sidorov's Report.


                                                         90. By email of 23 May 2017, the Respondent submitted a proposal, jointly
                                                                                                                                     agreed by the Parties,
                                                              modifying the provisional timetable included in Procedural Order No. 14.


                                                         91. On 24 May 2017, the Arbitral Tribunal issued Procedural Order No. 15 ("Proce
                                                                                                                                                  dural Order
                                                              No. 15"), including an amended provisional timetable for the remainder of this
                                                                                                                                             arbitration.

                                                        92. On 26 May 2017, the Claimant submitted the Further Export Report of
                                                                                                                                Dr. Sidorov        .

                                                        93, On 12 June 2017, the Claimant submitted Eurocapital's balance sheet
                                                                                                                                as of 1992, which had
                                                              been discussed during the cross-examination of Mr. Alex Genin, under the referenc
                                                                                                                                                   e C-107.

                                                        94. On 19 June 2017, the Parties simultaneously submitted their respective
                                                                                                                                   Post-Heari    ng Briefs.

                                                        95. On 1 July 2017, the Arbitral Tribunal invited the parties to submit a
                                                                                                                                  joint proposal regarding
                                                             the organization of the Oral Closing Hearing to be held in Stockholm on
                                                                                                                                        I September 2017,
                                                             and informed them that it would be useful if the Parties each summarized their
                                                                                                                                              views on the
                                                             opinions expressed by the'experts of the opposing Party during the Oral Closing
                                                                                                                                             Hearing.

                                                       96. On 12 July 2017, the .Claimant provided. the Arbitral Tribunal with the Parties'
                                                                                                                                            joint proposal
                                                           regarding the.practicalaxrangements for the Oral Closing Hearing.
          Document Number: 82350778 - Page 19 of 104
CertifiedDocumentNumber:82350778-Page19of104




                                                       97. On 13 July 2017, the Arbitral Tribunal by means of Procedural Order No.
                                                                                                                                         16 ("Procedural
                                                           Order No. 16"), confirmed its agreement with the Parties' joint proposal and
                                                                                                                                             specified the
                                                           scope of the oral arguments to be submitted by the Parties during the Oral Closing
                                                                                                                                              Hearing.

                                                       9.8. On 11 August 2017, the Respondent requested the Arbitral Tribunal to authoriz
                                                                                                                                                       e the
                                                            introduction into the record of this arbitration of two decisions, which had been publish
                                                                                                                                                      ed in a
                                                            recent collection of SCC awards..
Certified




                                                                                                                                                         19
                                                        99. By email of the same date the Arbitral Tribunal invited the Claimant to submit its comments
                                                             on the Respondent's request.


                                                       100. By email of 18 August 2017, the Arbitral Tribunal stated that it did not have in mind any
                                                             particular additional issue, which should be addressed by the Parties during the Oral Closings
                                                             Hearing.


                                                       101. By letter of 21 August 2017, the Claimant set out the basis of its objection to the introduction
                                                             of the two SCC decisions. It also asked the Arbitral Tribunal to clarify the scope of the oral
                                                             submissions.


                                                       102. By Procedural Order No. 17 ("Procedural Order No. 17"), the Arbitral Tribunal denied the
                                                             Respondent's application, due, in particular, to the lack of relevance of the issue dealt with in
                                                             the extracts of the two cases attached to the Respondent's letter of 21 August 2017. The
                                                            Arbitral Tribunal also clarified that the scope of the, oral hearings was defined by Procedural
                                                             Order No. 16.


                                                       103. In the event, it was necessary to postpone the Oral Closing Hearing as extraordinary weather
                                                            conditions in the United States made it impossible for the Arbitral Tribunal to convene, as
                                                            planned, in StockhOlm on 1 September 2017. The Oral Closing healing subsequently took
                                                            place on 6 November 2017 in Stockholm, as agreed between the Parties and the Arbitral
                                                            Tribunal, following the postponement of the 1 September 2017 hearing and as confirmed by
                                                            the Chairperson in his email of 12 September 2017 addressed to the Parties.
Certified Document Number: 82350778 - Page 20 of 104
CertifiedDocumentNumber:82350778-Page20of104




                                                       104. On 14 November 2017, the SCC informed the Parties and the Arbitral Tribunal that the date
                                                            for the rendering of the Final Award was extended until 28 February 2018.


                                                       105. The Parties submitted their respective Statement's of Costs on 27 November 2017.

                                                       106. On 4 December 2017, the Parties submitted their respective comments on the other Party's
                                                            Statement of Costs, pursuant to the directions given by the Arbitral Tribunal at the Evidentiary
                                                            Hearing.




                                                                                                                                                          20
                                                       107. By means of Procedural Order No. 18 ("Procedural Order No. 18"), dated 8 December
                                                               2017, the Arbitral Tribunal declared this arbitration proceeding closed, pursuant to Article 34
                                                               of the SCC Rules.

                                                       108. On 1 February 2018, the SCC informed the Arbitral Tribunal that it had determined the costs
                                                              of this arbitration and on 23 February 2018, the SCC granted to the Arbitral Tribunal an
                                                              extension until 2 April 2018 for the rendering of the Final Award.




                                                          V.         SUMMARY OF FACTS


                                                       109. The following is a summary of the factual background underpinning the dispute submitted in
                                                             this arbitration, which is established by the evidence and the submissions made by the Parties.


                                                       110. The Claimant is a company incorporated under the laws of Texas, USA, having its principal
                                                             place of business in Houston, Texas, USA. The Claimant states that it was incorporated in
                                                             1991 for the purpose of 'operating as a strategic and financial partner in the oil and gas
                                                             industry, focusing primarily on joint ventures in Russia and within the CIS. The Claimant also
                                                             conducted businesS as a stipplier of oil explOration equipment to the Balkans and other
                                                             regions. The Claimant is currently wholly owned and controlled by Mr. Alex Genin.4 During
                                                             the period in which the dispute arose, Mr. Joe Russo was the Claimant's President and Mr,
                                                             William Walker was its General Counsel.


                                                       111. The Respondent is an open stock joint company incorporated under the laws of the Russian
Certified Document Number: 82350778 - Page 21 of 104
CertifiedDocumentNumber:82350778-Page21of104




                                                             Federation with its principal place of business . in Tyumen, Russian Federation. The
                                                             Respondent states that it is a subsidiary of Rosnefi, an oil company that is majority owned by
                                                             the Government of Russia. The Respondent's principal business is the exploration and
                                                             development of oil in the Tyumen region of the Russian Federation.5




                                                       4 Statement   of Claim, ##16-17
                                                       5 Answer   to the Request for Arbitration, #13



                                                                                                                                                          21
                                                       112. The "Tyumenneftegas"             scientific industrial   amalgamation,   acting on behalf of
                                                                "Novosibirskgeologia" geologic company and the Claimant entered into a Protocol on 1
                                                                November 1991 (the "Protocol of Intentions"), whereby these parties agreed to begin the
                                                                work necessary to establish a joint venture for the development of the Kalchinskoye oil field
                                                                in the Tyumen Region (the "Joint Venture").6


                                                       113. On 6 December 1991, the "Tyumenneftegas" scientific industrial amalgamation and the
                                                                Claimant signed the Preliminary Operations Agreement (the "Preliminary Operations
                                                                Agreement"),7 pursuant to which, these parties (i) confirmed their intention to establish the
                                                                Joint Venture; (ii) agreed, inter alia, (a) to conduct preliminary operations (including rouble
                                                                and American dollar investments), prior to the signature of the documents related to the
                                                                establishment of the Joint Venture, and (b) that the Claimant would invest USD 20 million
                                                                and RUB 200 million for the preliminary operations; and (iii) specified that those investments
                                                                would be made by supplying Tyumenneftegas with the necessary equipment, tools and
                                                                materials and also by transferring money to the bank accounts of Tyumenneftegas, according
                                                                to an investment schedule to be agreed at a later stage.


                                                       114. On 7 February 1992, .NPO Tyumenneftegas and the Claimant signed a Protocol (the
                                                                "Protocol"),8 whereby these parties ageed, in particular, that the Respondent would own a
                                                                60% stake and the Claimant would own 40% stake in the Joint Venture to be established and
                                                                that the Claimant would send its own experts to Tytimen,9 The Protocol also stated that the
                                                                Claimant had transferred RUB 200 million to the NPQ Tyumenneftegas's bank account in
                                                                accordance with the.Preliminary Operations Agreement! °
Certified Document Number: 82350778 - Page 22 of 104
CertifiedDocumentNumber:82350778-Page22of104




                                                       115. On 23 March 1992, the Respondent (formerly denominated Tyumenneftegas Research and
                                                                Production Association) and the Claimant signed the Agreement 11 Under the terms of the
                                                                Agreement, the Parties agreed to establish the Joint Venture (named therein as the

                                                       6   Exhibits C7-2 and R-1
                                                       7   Exhibits C-3 and R-2
                                                       a   Exhibit C-4
                                                       9   Exhibit C-4, articles 6 and 8
                                                       I°. Exhibit C-4, article 3
                                                       11 EXhibit C-1


                                                                                                                                                            22
                                                                 "Enterprise") in the city of Tyumen, Russian Federation, for the development of the
                                                                 Kalchinskoye Oil Field, located in Siberia. Each of the Parties agreed to make contributions to
                                                                 the capital of the Joint Venture to be formed. As envisaged in the Protocol, the Respondent
                                                                 would own 60% of the shares, while the Claimant would own the remaining 40%. The
                                                                 Respondent was to make capital contributions: "in roubles, guarantees of contributions in
                                                                 roubles, equipment, materials, technology, know-how, the right to develop the oilfield, the
                                                                 right to use the land and natural resources, geological prospecting and oilfield construction
                                                                 expenses". The Claimant undertook to make capital contributions "in hard currency,
                                                                 guarantees of hard currency, equipment, materials, technology and know-how". The Claimant
                                                                 was also entitled to make part of its contributions in roubles, subject to the unanimous
                                                                 agreement of the Parties. Clause 4 of the Agreement provided, inter alia", that the Parties
                                                                 were obliged "not to take part in any activity which may directly or indirectly adversely affect
                                                                 the work of the Enterprise", and that the Respondent: "will render assistance to the Enterprise
                                                                 in getting the right for the development of the Kalchinskoye oil field, the right to use the land,
                                                                 water and other natural resources". Importantly, the liquidation of the Joint Venture required
                                                                 the agreement of both Parties.


                                                       116. On 3 April 1992, the State Committee for Industrial and Mining Safety Supervision issued an
                                                                Act certifying the allotment of the mining area for the development of reserves of Category
                                                                Cl of the productive strata 1-0 3-4 of the Kalchinskoye oil and oil-dissolved gas field in
                                                                favour of the Respondent. This Act specified that the Respondent was not allowed to transfer
                                                                the allotted mining area to another enterprise) ) The license for the use of the Kalchinskoye
                                                                field subsoil was registered on 1 April 1994.13
Certified Document Number: 82350778 - Page 23 of 104
CertifiedDocumentNumber:82350778-Page23of104




                                                       117, On 6 April . 1992,. the Parties signed a SuppleMent Agreement to the Agreement (the
                                                                "Supplement Agreentent"),14 whereby they agreed that the "charter capital" of the Joint
                                                                Venture during the first year would be RUB 95 million or USD 52 million. The contribution
                                                                to be made by the Claimant was RUB 38 million or USD 21.1 million and the contribution to
                                                                be Made by the Respondent was RUB 57 million or USD 31.7 million. The Parties


                                                       12   Exhibit R.-17, page 123
                                                       13   Exhibit R-17
                                                       11   Exhibits C-7 and R-4



                                                                                                                                                               23
                                                               acknowledged that the Respondent had already made its contribution to the charter capital in
                                                              kind by way of work performed in the field, and that the Claimant should make its
                                                              contribution to the charter capital within a year, taking into account the investments made
                                                              pursuant to the Preliminary Operations Agreement.


                                                        118. The Russian authorities ordered the registration of the Joint Venture "Tyumtex" as a closed
                                                              joint-stock company by means of a decree dated 10 April 1992.15 Subsequently, a certificate
                                                              of registration was issued on 12 May 1992 by the Russian authorities.16


                                                        119. The Parties held a board meeting of the Joint Venture in Tyumen on 23 November 1992. At
                                                              that meeting, it was agreed to appoint Mr. V.A. Osikin as the General Director of the Joint
                                                              Venture.'?


                                                        120. Following this board meeting, the Claimant sent a letter to the Respondent on 4 December
                                                              1992 in which the Claimant (i) made clear that it expected that: "appropriate authorities will
                                                              issue the necessary liceuSes and permits in order to allow this Joint Venture to realize its
                                                              goals"; (ii) acknowledged that a protocol, which the Arbitral Tribunal was given to understand
                                                              had been made by the Parties at the conclusion of the board meeting, required that the
                                                              Claimant make available, in accordance with the Agreement and protocols, an aggregate of
                                                              USD 10.5 million for the benefit of the Joint Venture by 15 December 1992; and (iii)
                                                              confirmed that it was making arrangements to fund the required contribution. In this letter, the
                                                             Claimant also stated that it was essential to transfer the oil rights with the exploration license
                                                             in order to satisfy the Claimant's investors and banks of the legitimacy of the Claimant's
                                                             interest in the Joint Venture and its relative value. is
Certified Document Number: 82350778 - Page 24 of 104
CertifiedDocumentNumber:82350778-Page24of104




                                                       121. On 7-8 January 1993, the Parties held a board meeting in. Houston. The Protocol of this
                                                             meeting mentions, inter alia, that: (i) the Respondent had applied fora license to explore and
                                                             produce oil and other hydrocarbons from the Kalchinskoye oil field; (ii) the Respondent had
                                                             received all approvals from the regional authorities; (iii) Mr. Pavlov anticipated that the


                                                       15 Exhibits-Cµ8 and R-11
                                                       16 Exhibit C-8
                                                       17 Exhibit C-9
                                                       18 Exhibit C-9




                                                                                                                                                           24
                                                               requisite approval from the Russian central governmental authorities would be forthcoming by
                                                               the end of January 1993, and that "the transfer and assignment of the license" to the Joint-
                                                               Venture "will occur before the end of March 1993"; (iv) the Joint Venture's budget provided
                                                               for drilling 18 additional wells during 1993, (v) the level of the Joint Venture's production
                                                               should be of the order of approximately 27;000 tons of oil from the Kalchinskoye oil field
                                                               during 1993; (vi) Mr. Walker reported that the Claimant (a) had arranged for guarantees and
                                                               commitments from financial institutions sufficient to fund the capital commitments provided
                                                               under the Agreement and the subsequent protocols, (b) had made arrangements for securing
                                                               equipment and other property, all of which would be transferred to the Joint Venture as part of
                                                               its contribution and (e) had purchased two mobile tankers, which it intended to transfer to the
                                                              Joint Venture; and (vii) the Claimant's board had recommended that the Claimant transfer to
                                                              the Joint Venture securities in an aggregate amount equal to the balance due in respect of the
                                                              Claimant's capital contributions to the Joint Venture. The Protocol further states (i) that the
                                                              Directors of the Joint Venture had accepted the Claimant's proposal, provided that the
                                                              Claimant deposited in favour of the Joint Venture, on or before 5 February 1993, sufficient
                                                              bondS with at face value equivalent to the difference between USD 10,5 million and the actual
                                                              contributions recorded on the Joint Venture's books; (ii) that the. Claimant would make an
                                                              additional arrangement for bonds in favour of the Joint Venture in the aggregate amount of
                                                              USD 10.5 million on or before 10 April 1993; and (iii) that the Claimant would continue to
                                                              assist the Joint. Vonture by providing capital goods and equipment to the Joint Venture, °


                                                       .122.. By letter dated 12 March 1993, the Claimant confirmed to the Respondent that the Claimant
                                                              (i) had honoured its commitment and lodged US government agency bonds to the value of
                                                              USD 9 million and would provide approximately TJSD 10 million of additional bonds before
Certified Document Number: 82350778 - Page 25 of 104
CertifiedDocumentNumber:82350778-Page25of104




                                                              the required date;. and (ii) had sent several utility vehicles and two tanker truck rigs to Russia.
                                                              In this letter, the Claimant asked fora status report on the transfer of the assets to the Joint
                                                              Venture and a: "confirmation that the exploration licenses and all necessary licenses for the
                                                              exploration and production of oil from the field had been transferred to the Joint Venture".2°


                                                       123. A few days later, on 30 March 1993, the Claimant wrote a letter to the Respondent in which it
                                                              stated that (i) it had arranged to purchase bonds at a face value of USD 18 million issued by

                                                       19 Exhibit C-10
                                                       2° Exhibit C-11


                                                                                                                                                             25
                                                               the Resolution Funding Corporation and guaranteed by the US government; (ii) these bonds,
                                                               which had been placed in a special custodial account under the Joint Venture's control, would
                                                               satisfy the balance of the Claimant's capital commitment to the Joint Venture, pursuant to the
                                                               Agreement and the subsequent protocols; and (iii) it had contributed over USD 4 million
                                                               worth of other assets to the Joint Venture. In this letter, the Claimant highlighted that under
                                                               the 8 January 1993 Protocol, the Respondent was to have transferred all of the exploration and
                                                               development permits and all of the rights to the Kalchinskoye oil field to the Joint Venture,
                                                               pursuant to the Agreement. The Claimant requested the Respondent to confirm that: "all of the
                                                               permits and exploration, development and business permits necessary to carry out the business
                                                               of the Joint Venture have been fully assigned and lodged in the Joint Venture".21


                                                        124. Between 28 June and 2 July 1993, an important board meeting of the Joint Venture took place
                                                               in Paris (the "Paris Meeting").22 The minutes of the Paris Meeting purport to record that
                                                               Messrs. Vershinin, Pavlov, Russo, Walker, Genin and Osikin were all in attendance.' The
                                                              minutes further record, inter alia, that: (i) Mr. Pavlov informed the board of the Joint Venture
                                                              (a) about "new geological updates concerning Kalchinskoye oil field", and (b) that "due to
                                                              several reasons, mostly objective, it was not possible to renew the operating license for JV
                                                              "Tyumtex" on this field, and also informed that now this procedure was going to be even
                                                              more complex, than before (in connection with the regulatory changes which have occurred
                                                              recently in Russia") (ii) Mr. Osikin reported that (a) in lieu of the scheduled delivery of
                                                              equipment from the Claimant by way of a payment in kind into the equity, the JOint Venture
                                                              had received a health. centre along with equipment, (b) the Claimant had ordered and paid for
                                                              certain equipment, furniture and vehicles, and provided "the means for financing the operating
                                                              expenses and others", and (b) two bonds had been deposited by "American partners into the
Certified Document Number: 82350778 - Page 26 of 104
CertifiedDocumentNumber:82350778-Page26of104




                                                              company's equity capital in the total amount of $18,000,000.00, by this "FNP" finished the
                                                              formation of its part of the equity capital of JV in the period of less than a year from the day
                                                              the IV registration"; (iii) Mr. Vershinin (a) noted that, although the Claimant had provided a


                                                       21 Exhibit C-12
                                                       22 The Claimant submitted a copy of the original Russian version signed by the representatives of the Claimant, the
                                                       Respondent and the Joint Venture together with an Englishtranslation, as Exhibit C-13. The Respondent submitted
                                                       another Engiish translation of the original Russian Version, as Exhibit R.49. Since the Parties were not able to agree on
                                                       a joint English•translation, the Arbitral Tribunal will only.refer to and rely on the English translation submitted, together
                                                       with the original Russian version, by the Claimant as Exhibit C-13, in this Final Award.
                                                       23 The record shows that neither Mr. Russo nor Mr. Walker attended the Paris Meeting (cf. Mr. Genin's testimony:
                                                       Transcript Day 2, at 2:10:5-15) •


                                                                                                                                                                                26
                                                             currency guarantee of USE) 5.5 million to collateralize the Joint Venture's rouble loans and
                                                             the items previously mentioned, there had been a delay to the start of the financing and the
                                                             main task of investing into establishing and drilling the location had been put on the
                                                             Respondent, (b) informed the Joint Venture's board that the main elements of the
                                                             infrastructure of the Kalchinskoye oil field were either operational or about to start operating
                                                            as a result of the Respondent's hard work and (c) "Based on these issues, he questioned the
                                                             purpose for continuing working with the JV on the project of Kalchinskoye oil field location
                                                            and offered "FNP" to participate as currency and rouble creditor in this project."


                                                       125. In the course of the discussion which followed, the Claimant raised a question about "the
                                                            failure to execute the Tyumenneftegas's (sic) responsibilities to register and transfer the
                                                            licenses, allowing the start of work on the oil field, to JV "Tumtex" (sic), and also about the
                                                            transfer of all its assets, related to Kalchinskoye oil field, on the JV balance sheet",


                                                       126. The minutes state that, as a result, the board of the Joint Venture resolved:


                                                                      "- To consider further participation of the JV "Tyurntex" in the
                                                                      project of deVelopment of Kalchinskoye oil field as inadvisable;

                                                                      - To consider currency investment in Kalchinskoye oil field by "FNP"
                                                                      as a loan from "FNP" to Tytanenneftegas until 01.01.94;

                                                                      - To consider rouble financing of works on Kalchinskoye oil field as a
                                                                      rouble interest beaxing load by Tyumtex to Tyumenneftegas;
Certified Document Number: 82350778 - Page 27 of 104
CertifiedDocumentNumber:82350778-Page27of104




                                                                        To compensate by the end of 1993 Tyumenneftegas for currency
                                                                      loan by "FNP"

                                                                      - To compensate Tytnnenneftegas's rouble investments into
                                                                      Kalchinskoye oil field including their service expenses;

                                                                        Tymntex to transfer to the balance sheet of Tyumenneftegas all
                                                                      assets (ruble (sic) and currency) related to Kalchinskoye oil field;

                                                                        Tyurntex to concentrate main efforts on realization of projects in
                                                                      other fields, like:

                                                                      In the field of creation of a network of the brand fueling (sic) stations;


                                                                                                                                                         27
                                                                         In the field of financing and procurement for oil extraction and
                                                                         drilling;

                                                                         In the field of repair and restoration of un-operating wells;

                                                                         In the field of preparation and implementation of investment and
                                                                         financial projects;

                                                                         In other areas.

                                                                         - The next Board meeting of joint venture "T3rumtex" to take place in
                                                                         the first half of October 1993. "


                                                       127. Between the Paris Meeting and March 1994, the Claimant provided information purporting to
                                                             set out the funds owed to it by the Respondent under the agreement reached at the Paris
                                                              Meeting.


                                                       128. By letter dated, 20 March 1994, the Claimant notified the Respondent that it had not received
                                                             the funds as agreed and that it would engage legal counsel to settle the dispute, if the payment
                                                             was not made.24


                                                       129. The Claimant wrote again to the Respondent on 7 May 1994, requesting payment of the
                                                                                      25
                                                            "funds as agreed in Paris" The payment request was reiterated in subsequent letters dated 20
                                                             May 1994, 6 January 1995 and 17 May 1996.26


                                                       130. By letter dated 24 March 1997, the Claim ant sent a formal demand for payment of the
                                                             amounts due from the Respondent, specifying the nature of the outstanding debt and the
                                                             amount.27
Certified Document Number: 82350778 - Page 28 of 104
CertifiedDocumentNumber:82350778-Page28of104




                                                       131. .On I 5 Pecember 1997, Mi. PaVlov sent -a letter to Mr. Lenin stating that Mr. Vershinin, "who
                                                             is dealing with this question in person, is ill at the moment".28




                                                       24 Exhibit C-18
                                                       25 Exhibit C-19
                                                       26 Exhibits C-20, C-21 and C-22
                                                       27 Exhibit C-68
                                                       28 Exhibit C-24




                                                                                                                                                         28
                                                       132. By letter dated 9 January 1998, the Respondent informed the Claimant that: "the decision
                                                              regarding the payment of the outstanding sums concerning our joint project of development of
                                                              Kalchinsk oil field (JV Tyumtex) in accordance with the decisions in Paris (1993) take[s] time
                                                              due to objective reasons. We would like to ensure (sic) that in the course of 30-40 days we
                                                              will be able to decide on all outstanding questions".29


                                                       133. In the meantime, by letter dated 14 May 1996, the Respondent had asked the Claimant to
                                                              confirm its agreement to the liquidation of the Joint Venture.3°


                                                       134. By letter dated 20 May 1996, the Claimant stated that it declined to liquidate the Joint Venture
                                                             and reminded the Respondent that it still owed the Claimant over USD 3,000,000. The
                                                             Claimant also highlighted the fact that it was still: "legal owners of 51% of all its [the Joint
                                                             Venture] assets, including Kalchiuskoye Oil Field".31 The. Claimant sent a similar letter to Mr.
                                                             Vershinin on 26 May 1996.32


                                                       135. In a letter, dated 28 May 1996, the Claimant stated that it did not oppose the transfer of the
                                                             Joint Venture's equity/active assets (including the Kalchinskoye oil field) to the Respondent,
                                                             subject to the condition that "all the investments of our company concerning the project of
                                                             development of Kalchinsk oil, field will be paid back as stated in the Paris agreement". The
                                                             Claimant farther stated that "As you know, until today, it is still outstanding. 'Therefore, our
                                                             share in the JV (40%) and in Kalchinsk oil field is still the same". In addition, Mr. Genin
                                                             observed that "you [Mr. Vershinin] and Nikolaj Jevgenjevich [Mr. Pavlov] have been honest
                                                             with me [Mr. Genin] in 1993 when you told me that the well flow rates of the Kalchinsk oil
                                                             field were nearly 0 and that there was no meaning to continue the development and that there
Certified Document Number: 82350778 - Page 29 of 104
CertifiedDocumentNumber:82350778-Page29of104




                                                             could be problems concerning the re-execution of the license. However, we still have invested
                                                             considerable amounts in dollars and in roubles in the development of the oil field and Uvat
                                                             region so that our efforts are not wasted for the people of the region. All 1 want is that our
                                                             agreements would (sic) put into practice".33



                                                       29 Exhibit C-25
                                                       3° Exhibit C-30
                                                       31 Exhibit C-31
                                                       32 Exhibit C-37
                                                       33 Exhibit C-23



                                                                                                                                                         29
                                                       136. Nearly a month before the Claimant's letter of 28 May 1996, and without reference to the
                                                              Claimant, the Respondent and Great Plains Petroleum (Cyprus) Limited ("Great Plains")34
                                                              signed an "Agreement on the establishment of Tura Petroleum Company" (the "Tura
                                                              Agreement"), on 30 April 1996,35 concerning the same Kalchinskoye oil field. The structure,
                                                              objectives and planned operations of Tura Petroleum Company (the "Tura ,TV") were set out
                                                              in a corporate charter, which was approved by the Respondent and Great Plains on 30 April
                                                              1996.36 The Tura JV was registered with the State Registration Chamber under the Ministry of
                                                              Economy of the Russian Federation, according to the certificate of registration issued by the
                                                              latter on 28 November 1996.37


                                                       137. In a letter dated 30 December 1996 addressed to the chairman of ZapSib RGC, the
                                                              Respondent stated that it consented to the reissuance of licence No. 00228 T1OM HP, which
                                                              was originally issued in favour Of the Respondent for the exploration and further production of
                                                              oil and gas at the Kalchinskoye oil field, to the Tura IV. The Respondent further stated therein
                                                              that the original licence had been issued in compliance with the "Instruction on the order of
                                                             reissuance of licenses for subsoil use", which was approved by the Russian Federation
                                                             Committee on Geology and Mineral Resources on 18 May 1995.38


                                                       138. On 6 July 1998, in proceedings involving the Respondent and the Tyumen Region
                                                             Administration, the RF Committee for Geology and the Use of Subsurface Resources
                                                             represented by Western Siberian regional geological centre, and in which the Tura JV
                                                             appeared as "Third party non filing independent demands", the Tyumen Region Arbitration
                                                             Court resolved that the decision "to reissue the license No. 00228 TIOM HP...from the
                                                             Respondent to Tura Petroleum Company, CJSC... isfound invalid".39
CertifiedDocumentNumber:82350778-Page30of104




  0
  I-
       0
       0
        ta)
       P-1
       oo
       N
       t•-•

                                                       34 Great Plains Petroleum (Cyprus), Limited. was a wholly owned subsidiary of Ivanhoe Energy Ltd ("Ivanhoe") a
       oo
                                                       Canadian coMpany (cf. Statement of Claim, #94)
                                                       35 Exhibit C-26
                                                       36 Exhibits C-27 and C-28
                                                       37 Exhibit G-29
                                                       35 Exhibit C-32
                                                       39 Exhibit C-33 (page 15 of the English translation)

                 O
      1=1
       -o                                                                                                                                                               30
                                                       139. Further to the above-mentioned Decision, a new license bearing the number TIOM 00416 HP
                                                            was registered with the Geological Fund of Western Siberian Regional Geological Centre in
                                                             the name of the Respondent on 7 October 1998.4°

                                                       140. The decision of the Tyumen Region Arbitration Court to invalidate the reissuance of the
                                                            license in favor of the Tura JV prompted TNK, the parent company of the Respondent at that
                                                             time, to file a law suit before the Russian courts against Great Plains in order to invalidate the
                                                             Tura Agreement. TNK alleged that the latter was made in breach of Russian legislation. The
                                                             courts decided to invalidate the Tura Agreement and the reissuance of the license in favor of
                                                             the Tura JV, on 28 July 1999.41


                                                       141. Thereafter, in June 1999, Great Plains initiated an UNCITRAL arbitration under the Tura
                                                            Agreement against the Respondent, in which the SCC acted as the appointing authority. The
                                                             seat of the arbitration was Stockholm. Great Plains claimed, in particular, the recovery of its
                                                             investments made in the Tura project and lost profits. In August 2000, the parties reached a
                                                             settlement agreement according to which Great Plains received approximately USD 29
                                                             million.42


                                                       142. What purport to be Minutes of a Meeting of the founders of the Joint Venture held in Tyumen
                                                            on 25 December 1998, record that all the attendees mentioned in those Minutes (i.e., Messrs.
                                                             Russo, Genin, Moshkin, Nikulina and Ternov) voted for the liquidation of the Joint. Venture.
                                                             Ostensibly, the Minutes were signed by Messrs. Moschkin and Ternov (the "Liquidation
                                                             Protoeol"). 43 The record reflects no prior notice to the Joint Venture's Board of such a
                                                             meeting and there is no evidence that any representative of the Claimant actually attended.
Certified Document Number: 82350778 - Page 31 of 104
CertifiedDocumentNumber:82350778-Page31of104




                                                       143. The following day, on 26 December 1998, the Joint Venture applied to the Russian
                                                            government for authority to liquidate the Joint Venture. The application represented that it had
                                                             been signed by Messrs. Russo and Genin on behalf of the "liquidation committee" and bore a
                                                             seal represented to be that of the Claimant. Neither Mr. Russo nor Mr. Genin actually signed
                                                             the application and the alleged Claimant's seal was not in fact that of the Claimant.

                                                       4° Exhibit C-33   (page 3 of the English translation)
                                                       41 Exhibit C-36
                                                       42 Exhibit C-36
                                                       43 Exhibit C-38
                                                       144. On 29 June 1999, the Department of Justice - Administration of the Tyumen Region ordered
                                                             the liquidation of the Joint Venture.44


                                                       145. The Claimant sent a letter, on 15 March 2004, to TNK-BP, the alleged successor of A/0 TNK,
                                                            which had allegedly acquired the Respondent's shares, enquiring what had happened to the
                                                             Claimant's interest in the Joint Venture and what was the status of the Joint Venture. The
                                                             Claimant further stated that if it did not receive a reply within 10 working days, it would
                                                             initiate legal proceedings in order to protect its Joint Venture's rights.45


                                                       146. By letter dated 5 April 2004, TNK informed the Claimant that the Joint Venture had been
                                                             liquidated in 1999.46


                                                       147. On 3 March 2005, U.S. legal counsel for the Claimant sent a letter to TNK-BP stating that the
                                                            Claimant had learned that the Kalchinskoye field was actually being developed by TNK-BP,
                                                             which was the apparent successor in interest to TNK, itself the successor of the Joint Venture.
                                                             This letter also highlighted that the Claimant still maintained "a 40% interest in the original
                                                             Kalchinskoye holdings of Tyumtex".47


                                                       148. On 28 December 2007, the Claimant 'filed a request for arbitration against the Respondent
                                                            before the SCC (the "2007 Arbitration").48 The Claimant applied to the Arbitral Tribunal for
                                                              an order requesting the Respondent to pay the Claimant the value of its 40% share of (i) the
                                                              current, value of the Kalchinskoye Oil Field and (ii) any production from the Kalchinskoye Oil
                                                             Field. However, this. Arbitral Tribunal was told that due to the Claimant's financial
                                                              constraints, an arbitral tribunal was never appointed and the 2007 Arbitration did not
Certified Document Number: 82350778 - Page 32 of 104
CertifiedDocumentNumber:82350778-Page32of104




                                                             proceed.°


                                                       149. As a result of a criminal investigation, Which he had conducted, the Senior Investigation
                                                              Officer; Captain of Justice of the city .of Tyumen,• issued a Decree on 19 January 2009. It


                                                       " Exhibit C-41
                                                       43 Exhibit C44 .
                                                       46 Exhibit C,45
                                                       47 Exhibit C-47
                                                       48 Exhibit C-49
                                                       49 Statement of Claim, /1127.


                                                                                                                                                         32
                                                               stated that on 25 December 1998 one of the principal managers of the Joint Venture: "with the
                                                               intention to steal the said property that belonged to the First National Oil Corporation acting
                                                               with profit motives, by means of fraud (deceit) and using a false protocol #1 of "Tyumtex"
                                                               JV's founding shareholders' meeting arranged to liquidate the JV with the intent of concealing
                                                               the oil load at the Kalchinsk Oilfiled (sic). After that criminal act directed for stealing the
                                                               property of the First National Petroleum Corp., he sold "TyurnanNeftegaz" (sic) to FHK (sic),
                                                               which extracted major amounts of oil at Kalchinskiy oilfiled (sic) in 2006".5°


                                                        150. During the course of those criminal investigations, a graphological expert issued an expert
                                                               opinion on 4 March 2010. He concluded that what purported to be the signature of Mr. Joe
                                                              Russo, appended to the application for liquidation of the Joint Venture submitted by the Joint
                                                              Venture to Mr. Faleyev, head of the Administration of Tyumen Region, on 26 December
                                                              1998,51 was not in fact that of Mr. Russo.52


                                                        151. On 23 December 2011, the Claimant filed a new request for arbitration against the
                                                              Respondent before the. SCC (the "2011 Arbitration"), The Claimant sought relief for loss
                                                              allegedly caused by the Respondent's breacheS of the Agreement in the amount of USD
                                                              184,664,885. The arbitral tribunal rendered its final award on 9 December 2013.53 Based on
                                                              the arbitral tribunal's finding that the Respondent had breached the Agreement, the Claimant
                                                              was awarded damages, in the amount of USD 173,211,897, Upon the Respondent's challenge,
                                                              however, that Award was set aside on procedural, grounds by the Svea Court of Appeal in
                                                              June 2015. Since, the latter did not grant the Claimant's leave to appeal the judgment to the
                                                              Swedish Supreme Court, the Claimant commenced this arbitration.54
          Document Number: 82350778 - Page 33 of 104
CertifiedDocumentNumber:82350778-Page33of104




                                                       5° DdlibUC-51 .
                                                       sr
                                                          Exhibit C-39
                                                       52 Exhibit C-43
                                                       53 Exhibit C-54
                                                       54 Statement of Claim, #144; Statement of Defense, #/#141-148


                                                                                                                                                         33
Certified
                                                            VI.      THE PARTIES' RESPECTIVE REQUESTS FOR RELIEF

                                                        A. The relief sought by the Claimant

                                                        152. The Claimant is in essence setting forth two substantive claims: (1) a damages claim for lost
                                                                 profit (the "Primary Claim"), which consists of: (i) the Respondent's breach of Clauses 3.3
                                                                 and 4.6 of the Agreement and of its duty of loyalty under the Agreement by reason of its
                                                                 failure to provide the Joint Venture with the right to develop the exploration area and the
                                                                 rights to use the land, water and other natural resources (the "License Breach"); (ii) the
                                                                 Respondent's breach of its duty of loyalty under the Agreement in that it provided misleading
                                                                 information to the Claimant during the Paris Meeting (the "Paris Breach"); (iii) the
                                                                Respondent's failure to correct any such erroneous information conveyed to the Claimant
                                                                during the Paris Meeting, which is, according to the Claimant, a breach of the Respondent's
                                                                duty of loyalty under the Agreement (the "Failure-to-Correct"); (iv) breach of items 6 and 7
                                                                of Clause 4.5 of the Agreement, in that the transfer by the Respondent to Tura JV of the oil
                                                                field rights granted to the Claimant under the Agreement constituted a fundamental breach of
                                                                the Respondent's duty to loyalty nnder the Agreement (the "Exclusivity Breath"); and (v) the
                                                                Respondent's breach of Clause 10 and 11 of the Agreement and of its duty to loyalty under
                                                                the Agreement by drawing up and signing the liquidation protocol on 25 December 1998, the
                                                                Making of the subsequent applieation to the Raisian authorities, and its knowing reliance on
                                                                both documents bearing the forged signatures of Messrs. Genin and Russo and the Claimant's
                                                                forged company seal (the "Liquidation Breach"); and (2) an alternative claim for payment of
                                                                the money invested by the Claimant in the Joint Venture (the "Secondary Claim").55


                                                       153. In the Terms of Reference, the Claimant sought the following relief:
Certified Document Number: 82350778 - Page 34 of 104
CertifiedDocumentNumber:82350778-Page34of104




                                                                1. A preliminary request that the Arbitral Tribunal:
                                                                        i.   order the Respondent to pay compensation to the Claimant for losses due to the
                                                                             Respondent's material breaches of the Treaty in the amount of
                                                                                 a. approximately USD 200 million for lost profits and future lost profits; or
                                                                                      alternatively,
                                                                                 b. USD 4,610,564 for repayment of loan/loss of investment;

                                                       55   Statement of Claim, #149 and 11#176-186


                                                                                                                                                              34
                                                                   ii.   order the Respondent to pay interest to the Claimant calculated in accordance with
                                                                         Section 6 of the Swedish Interest Act (SFS 1975:635) to be further detailed in the
                                                                         Statement of Claim; and
                                                                  iii.   order the Respondent to compensate the Claimant in full for its costs, including
                                                                         interest pursuant to the Swedish Interest Act (SFS 1975:635) from the date of the
                                                                         Award until full payment has been made; and
                                                                  iv.    order the Respondent, as between the Parties, to bear all fees and costs for the
                                                                         arbitral proceedings.


                                                       154. In its Statement of Reply, the Claimant's prayers for relief were finally developed as follows:


                                                            1. An award to the effect that:
                                                                   i.    the Respondent pay compensation to the Claimant for losses due to the
                                                                         Respondent's breach of the Treaty, in the amount of:
                                                                            a. USD 172,646,664 for lost profits and future lost profits; or alternatively,
                                                                            b. USD 4,610,564 for repayment of loan/loss of investment.


                                                                  ii.    The Respondent pay interest to the Claimant:
                                                                            a on USD 172,646,664 calculated in accordance with Section 6 of the
                                                                                Swedish Interest Act as from 28 December 2007 until payment has been
                                                                                made in full, or, alternatiVely, as applicable:
                                                                                  (A) in an amount of USD 63,555,826 up and until 20 December 2016
                                                                                      and, thereafter, as from 20 December 2016, on USD 172,646,664
                                                                                      calculated in accordance with Section 6 of the Swedish Interest Act
Certified Document Number: 82350778 - Page 35 of 104
CertifiedDocumentNumber:82350778-Page35of104




                                                                                      until payment has been made in full;
                                                                                  (B) in an amount of USD 52,002,746 up and until 20 December 2016
                                                                                      and, thereafter, as from 20 December 2016, on USD 172,646,664
                                                                                      calculated in accordance with Section 6 of the Swedish Interest Act
                                                                                      until payment has been made in full;
                                                                                  (C) on USD 172,646,664 calculated in accordance with Section 6 of the
                                                                                      Swedish Interest Act as from 23 December 2011 until payment has
                                                                                      been made in full;



                                                                                                                                                            35
                                                                                      (D) on USD 172,646,664 calculated in accordance with Section 6 of the
                                                                                          Swedish Interest Act as from 23 December 2015 until payment has
                                                                                          been made in full;


                                                                                 b. on USD 4,610,564 calculated in accordance with Section 6 of the Swedish
                                                                                    Interest Act as from 1 January 1994 until payment has been made in full,
                                                                                    or, alternatively, as applicable:
                                                                                      (A) on USD 3,018,207as from 24 April 1997 until 22 December 2011,
                                                                                          and
                                                                                      (B) on USD 4,610,564 as from 23 December 2011 until payment has
                                                                                          been made in full, or, alternatively, as applicable
                                                                                      (C) on USD 4,610,564 from 23 December 2011 until full payment has
                                                                                          been made; or.
                                                                                      (D) on USD 4,610,564 from 23 December 2015 until full payment has
                                                                                          been made.


                                                                  iii.   TheRespoudent shall, as between the Parties bear all costs for the arbitral
                                                                         proceedings.
                                                                  iv.    The Respondent shall pay all of the Claimant's costs relating to this arbitration
                                                                         together with interest thereon calculated in accordance with Section 6 of the.
                                                                         Swedish Interest Act-as from the date of the award until payment has been made in
                                                                         full.


                                                            2. The Claimant reserved its right.to adjust or amend the relief sought, and to plead additional
CertifiedDocumentNumber:82350778-Page36of104




                                                               heads of relief


                                                       B. The relief sought by the Respondent



                                                       155. In the Terms ofRefarence,.the Respondent sought the following relief:


                                                            1. The Respondent's threshold objections on jurisdiction and admissibility (§§39-45 of
                                                               Respondent's Answer)


                                                                                                                                                             36
                                                                    i.    Respondent relies on provisions of ss 33 and 225(1) of the Russian Arbitrazh
                                                                         (Commercial Court) Procedure Code 2002, which provide that corporate disputes
                                                                          in relation to Russian entities are non-arbitrable and fall under the exclusive
                                                                         jurisdiction of Russian state courts. Claimant's claims against Respondent concern
                                                                         matters that fall within the scope of s 225(1). As such, Russian state courts have
                                                                         exclusive jurisdiction to hear the claims brought by Claimant against Respondent.


                                                                  ii.    the limitation period in respect of Claimant's claims expired in July 1996 under
                                                                         chapter 4, section 4 of the Swedish Partnership Act, or, at the latest, in July 2003
                                                                         under s 2 of the Swedish Limitation Act. Thus, all of the claims alleged by
                                                                         Claimant in its Request for Arbitration are time-barred, and are not admissible.


                                                            2. Relief sought by the Respondent (§56 of the Respondent's Answer)


                                                                 iii..   dismiss the Claimant's claims against the Respondent in their entirety;


                                                                 iv.     make appropriate declarations regarding the Parties' contractual obligations;
                                                                  v.     order the Claimant to pay the Respondent's Advance on Costs, as defined in the
                                                                         SCC Rules;


                                                                         order the Claimant to pay the Respondent's costs in this arbitration, including
                                                                         costs of legal representation; and
CertifiedDocumentNumber:82350778-Page37of104




                                                                vii.     award the Respondent's damages associated with its losses incurred with respect
                                                                         to the Claimant's misrepresentations, contractual breaches and pursuance of
                                                                         vexatious past arbitrations.


                                                       156. In its Rejoinder, the Respondent requested that the Arbitral Tribunal make the following
                                                            orders and declarations as applicable:
                                                                    I. Russian law governs the Primary Claim and the Secondary claim brought by the
                                                                         Claimant;



                                                                                                                                                            37
                                                                     2. The Arbitral Tribunal does not have jurisdiction to hear the Claimant's Primary
                                                                        claim and Secondary Claim;
                                                                     3. In the alternative, the Claimant's Primary Claim and Secondary claim are time-
                                                                        barred and should be denied in their entirety with prejudice;
                                                                     4. In the alternative, the Claimant's Primary Claim and Secondary Claim lack merit
                                                                        and should be dismissed in their entirety with prejudice;
                                                                     5. With regard to damages:
                                                                            a. The Claimant is not entitled to recovery of any damages with regard to the
                                                                                Primary Claim and the Secondary claim;
                                                                            b. In the alternative, if the Arbitral Tribunal decides to award the Claimant
                                                                                monetary damages, the Arbitral Tribunal should award damages in the
                                                                                amounts specified in the Second Expert Report of Valery Knyazev.
                                                                    6. The Claimant should be ordered to pay the Respondent's costs in this arbitration,
                                                                        including costs of legal representation;
                                                                    7. The Arbitral Tribunal should grant the Respondent any other relief it deems just
                                                                        and appropriate.


                                                       157. In its Rejoinder, the Respondent reserved all of its rights, including the rights to vary, amend
                                                            and/or supplement the Statement of Defense and the Rejoinder and, in particular, the relief
                                                            sought front the Arbitral Tribunal to the full extent permitted under the SCC Rules of
                                                            Arbitration (2010) and applicable law.




                                                       VII.     ISSUES TO BE DETERMINED
Certified Document Number: 82350778 - Page 38 of 104
CertifiedDocumentNumber:82350778-Page38of104




                                                       158. In Section 5 of the Terms of- Reference the Parties identified the following issues to be
                                                            determined by the Arbitral Tribunal:



                                                       1. Issues to be determined according to the Claimant

                                                               1.1.1 This list identified in broad terms the main issues identified in the arbitration at the
                                                                     early stage of the proceedings.



                                                                                                                                                            38
                                                               1.1.2 The order of issues does not convey the relative importance of the issues nor bind the
                                                                     Arbitral Tribunal as to the manner in which evidence is to be adduced in relation
                                                                     thereto or indicate the order in which the issues are to be considered and/or
                                                                     determined. FNP maintained its rights to add issues to or remove issues from this list
                                                                     under the course of the proceedings.


                                                       Definitions

                                                               1.1.3 The following definitions are used in this List of Issues.
                                                                 a) The "N" means the joint venture formed by FNP and TNG in 1992 in the name of
                                                                     "Tyumtex, a Russian-American Joint Venture".
                                                                 b) Reference to the "Kalchinskoe oil field" include also the North-Kalchinskoe, the
                                                                     South-Kalchinskoe, the Tanjagskaja and the South-Tanjagskaja fields.
                                                                 c) The "Oil Field Rights" means the right to develop the Kalchinskoe oil field and the
                                                                     rights to use the land, water and other natural resources.
                                                                 d) The "Treaty" means the agreement between FNP and TNG named "The Statutory
                                                                     Treaty on the establishment of TyLuntex, Russian-American Joint Venture" dated 23
                                                                     March 1992.


                                                       Issues Relating to FNP's Primary Claim

                                                             i) Did TNG breach the Treaty by not obtaining the Oil Field Rights in the name of the 7V?

                                                                     (a) If yes, was TNG's breach substantial?

                                                                     (b) If yes, what damage did this breach of contract cause FNP?
Certified Document Number: 82350778 - Page 39 of 104
CertifiedDocumentNumber:82350778-Page39of104




                                                                     (c) If yes, was TNG's breach. intentional, alternatively, grossly negligent?

                                                                     (d) What interest is FNP entitled to in relation to the damages?

                                                             ii) Did TNG breach the Treaty by misleading FNP into an agreement at the Paris meeting
                                                                 by providing erroneous information concerning (i) the oil available for commercial
                                                                production at the kalchinskoye oil field, (ii) TNG's unsuccessful efforts to provide the
                                                                .1117 with the Oil Field Rights and (iii) with respect to certain regulatory changes in Russia
                                                                making it impossible to provide the   ry with the Oil Field Rights?

                                                                                                                                                           39
                                                               (e) If yes, was TNG's breach substantial?


                                                               (f) If yes, what damage did this breach of contract cause FNP?

                                                               (g) If yes, was TNG's breach intentional, alternatively, grossly negligent?

                                                              (h) What interest is FNP entitled to in relation to the damages?

                                                       iii) If TNG at the time of the Paris meeting genuinely believed in the information conveyed
                                                           by it, did it breach the Treaty by not correcting the information conveyed to FNP once it
                                                           learned of the true situation?

                                                              (i) If yes, was TNGis breach substantial?

                                                              (b) If yes, what damage did this breach of contract cause FNP?

                                                              (c) If yes, was TNG's breach intentional, alternatively, grossly negligent?

                                                              (d) What interest is FNP entitled to in,relation to the damages?

                                                       iv) Did. TNG breach the Treaty when it entered into another joint venture agreement
                                                          concerning the exploration of the Kalchinskoye oil field and under whieh agreement
                                                          TNG undertook to transfer the Oil Field Rights to another joint venture?

                                                              (1) If yes, was TNG's breach substantial?


                                                              (j) If yes, what dannage did this breach of contract cause FNP?
Certified Document Number: 82350778 - Page 40 of 104
CertifiedDocumentNumber:82350778-Page40of104




                                                              (k). If yes, was TNG's breach intentional, alternatively, grossly negligent?

                                                              (I) What interest is FNP entitled to in relation to the damages?

                                                       v) Did TNG breach the Treaty when it liquidated the JV in 1998 — 1999?


                                                              (m) If yes; was. TNG's breach substantial?
                                                              (n) If yes, what damage did this breach of contract cause FNP?

                                                              (a) If yes, was TNG-'s breach intentional, alternatively, grossly negligent?


                                                                                                                                                40
                                                                       (p) What interest is FNP entitled to in relation to the damages?

                                                       Issues Relating to FNP's Secondary Claim


                                                              vi) Did TNG breach its obligations under the Treaty by not repaying FNP's investments as
                                                                    agreed upon at the Paris meeting?

                                                                       (a) If yes, was the breach substantial?

                                                                       (b) If yes, what damage did this breach of contract cause FNP?

                                                                       (c) What interest is FNP entitled to in relation to the damages?

                                                              vii) Did TNG breach its obligations under the.Treaty by not repaying FNP's loan as agreed
                                                                    upon at the Paris meeting?

                                                                       (a) If yes, was the breach substantial?

                                                                       (b) If yes, what damage did this breach of contract cause FNP?

                                                                       (c) What interest is FNP entitled to in relation to the damages?

                                                              viii) Did TNG breach its obligations under the Treaty by not returning any funds still
                                                                    outstanding after FNP's termination of the Treaty on 21 May 2012?

                                                                       (a) If yes, what damage did this breach of contract cause FNP?

                                                                       (b) What interest is FNP entitled to in relation to the damages?
Certified Document Number: 82350778 - Page 41 of 104
CertifiedDocumentNumber:82350778-Page41of104




                                                       Issues Relating to Costs

                                                              ix)   Is TNG obliged to compensate FNP in full for its costs, including interest pursuant to the
                                                                    Swedish Interest. Act (SFS 1975:635) from the date of the Award until full payment has
                                                                    been made?

                                                              x) Ls TNG obliged to bear all fees and costs of the a.rbitral proceedings?




                                                                                                                                                           41
                                                       2. Issues to be determined according to the Respondent

                                                               2.1.1. The list identifies in broad terms the main issues pleaded in the arbitration at the
                                                                     early stage of the proceedings.


                                                               2.1.2. The list neither limits the Arbitral Tribunal's jurisdiction, nor constitutes the basis
                                                                     for its jurisdiction, nor does it prescribe the correct legal test for resolving any issue,
                                                                     and is without prejudice to the freedom of the Parties to make such submissions on
                                                                     issues of law or fact as they consider appropriate in the proceedings.


                                                               2.1.3. The order in which the issues appear on the list has no bearing on the relative
                                                                     importance (if any) of the issues, nor does it bind the Arbitral Tribunal as to the
                                                                     manner in which evidence is to be adduced in relation to any issue, or indicate the
                                                                     order in which the issues are to be considered and/or determined.


                                                               2.1.4. TNG reserved the right to add, modify or withdraw issues from this list in the course
                                                                     of the proceedings.



                                                       Definitions

                                                               2.2. The following definitions are used in this List of Issues.


                                                                 e) The "JV" Means the joint venture formed by •FNP and TNG in 1992 in the name of
                                                                     "Trinitei, a Russian-American Joint Venture".
Certified Document Number: 82350778 - Page 42 of 104
CertifiedDocumentNumber:82350778-Page42of104




                                                                 f) The "Treaty" means the agreement between FNP and TNG named "The Statutory
                                                                     Treaty on the establishment of Tyumtex, Russian-American Joint Venture" dated 23
                                                                     March 1992.




                                                                                                                                                            42
                                                        Preliminary Objections Relating to Jurisdiction and admissibility


                                                                   2.3.1. Do any/all of the claims brought by FNP fall within the scope of the arbitration
                                                                          agreement in the Treaty?


                                                                   2.3.2. Are any/all of the claims brought by FNP under the Treaty arbitrable?


                                                                   2.3.3. Are any/all of the claims brought by FNP under the Treaty time-barred under the
                                                                          applicable statute of limitations/prescription period?


                                                        FNP's Claims


                                                                   2.4.1 In the Claimant's Request for Arbitration, Claimant alleges, "TNG's main
                                                                          obligations were to conduct the daily operations of the oil field and obtain, in the
                                                                          name of the. Jr, the right to develop the Kalchinskoe oil fleld56 and the rights to use
                                                                          the land, water and other natural resources" (RFA para 9):


                                                                              a) Whether the Treaty inipose,d the above obligations on TNG, and, if so, what
                                                                                   was the nature and extent of such obligations?


                                                                              b) Was TNG m breach of the above obligations?


                                                                              c) If TNG was in breach of such obligations, did it cause FNP loss and damage?
CertifiedDocumentNumber:82350778-Page43of104




                                                                              d) What is the quantum of damages, if any?


                                                                              e) Ts FNP entitled to any interest in relation to the damages?




                                                       s6 The parties are in disagreement in relation to whether or not references to the "Kalchinslcoe oil field" include the
                                                       North-Kalchinskoe, the South-KaIchinskoe, the Tarijagskaja and the South:Fanjagskaja


                                                                                                                                                                                 43
                                                                I.    TNG's Defenses to FNP's Primary and Secondary Claims


                                                                2.5.1. To the extent that any of the claims brought by FNP are admissible, arbitrable and
                                                                        fall within the scope of the arbitration agreement in the Treaty, should TNG prevail
                                                                        in its defence that none of these claims brought by FNP has any merit?


                                                               2.5.2. Even if FNP's claims in the arbitration have merit, would FNP not be entitled to
                                                                      damages if it misled TNG or misrepresented to TNG material information regarding
                                                                      its ability to fulfil its obligations under the Treaty?

                                                                 IL    Costs

                                                               3.1.1. The Parties request the Arbitral Tribunal to decide the allocation of the Costs of the
                                                                        Arbitration, as the term is defined in Article 43 of the SCC Rules.


                                                       159. On 10 March 2017, the Paities submitted their updated respective lists of issues to be
                                                            determined by the Arbitral Tribunal.


                                                       160. The Claimant submitted the, following updated List of Issues:



                                                       I.. Introduction

                                                          1 The list identifies in broad terms the Main issues pleaded in this arbitration.

                                                          2. The list neither limits or extends the Arbitral Tribunal's jurisdiction, nor constitutes the
Certified Document Number: 82350778 - Page 44 of 104
CertifiedDocumentNumber:82350778-Page44of104




                                                              basis for its jurisdiction, nor does it prescribe the correct legal test for deciding any issue. By
                                                              submitting this list, FNP has not in any way agreed to limit its claims, defenses, legal
                                                              grounds or factual circumstances as otherwise expressed in its submissions filed in this
                                                              arbitration.   This list is also without prejudiee to the freedom of FNP to make such
                                                              submissions on law and fact as it considers appropriate in the proceedings.

                                                          3. FNP reserves the 'right. to add; modify or withdraw issues from this list in the course of the
                                                             proceedings.



                                                                                                                                                             44
                                                       H. Definitions


                                                          4. The following definitions are used in this List of Issues:

                                                               IL   The "JV" means the joint venture formed by FNP and TNG in 1992 in the name of
                                                                        "Tyumtex, a Russian-American Joint Venture".


                                                               III. The "Treaty" means the agreement between FNP and TNG named "The Statutory
                                                                        Treaty on the establishment of Tyumtex, Russian-American Joint Venture" dated
                                                                        23 March 1992.


                                                               IV. The "Oil Field Rights" means the right to develop any of the Kalchinskoe oil field, the
                                                                        North-Kalchinskoe, the South-Kalchinskoe, the Tanjagskaja and/or the South-
                                                                        Tanjagskaja fields and the rights to use the land, water and other natural resources.



                                                       HI. Preliminary Objections Relating to Jurisdiction and Admissibility



                                                          5. Arbitrability:

                                                               V. Does Swedish or Russian law apply to the issue of whether the claims brought by FNP
                                                                        in this arbitration are arbitrable?


                                                               VI., Are any/all of the claims brought by FNP in this arbitration arbitrable?
Certified Document Number: 82350778 - Page 45 of 104
CertifiedDocumentNumber:82350778-Page45of104




                                                          6. Applicable law:

                                                                          a) Does Swedish or RUssian law govern the merits of FNP's claims in this
                                                                              arbitration?


                                                          7. Statute of limitations:

                                                                          a) Are FNP's claims time-barred under either Swedish law or Russian law (a
                                                                              applicable)?

                                                                                                                                                           45
                                                            IV. FNP's Claims


                                                              8. Which oil fields does the Treaty cover?

                                                                               b) The Parties disagree over which oil fields are covered by the Treaty. FNP's
                                                                                    position is that the Treaty covers the Kalchinskoe, North-Kalchinskoe, South-
                                                                                    Kalchinskoe, Tanjagskaja and South-Tanjagskaja oil fields. 57         TNG's
                                                                                    position is that the Treaty only covers the Kalchinskoe oil field and not the
                                                                                    other four oil fields proposed by FNP.58


                                                              9. Did TNG breach the Treaty by not providing the Oil Field Rights to the JV?

                                                                               a) If yes, was TNG's breach intentional or grossly negligent?

                                                                               b) If yes, what dainages should FNP be awarded as a result of such breach
                                                                                   (including interest, if any, on any monetary award of damages)?



                                                              10. Did TNG breach the Treaty by misleading. FNP into an agreement at the Paris meeting by
                                                                 making misrepresentations with regard to (a) the oil reserves and/or the estimated oil
                                                                 production from the Kalchinskoe Oilfield, (b) TNG's unsuccessful efforts to provide the Oil
                                                                 Field Rights to. the JV, (c) certain regulatory changes in Russia making it impossible to
                                                                 provide the JV with the Oil Field. Rights and/or (d) it being economically inadvisable and
                                                                 inexpedient to further pursue the development of the Kalchinskoe oil field?

                                                                             a) If yes, was TNG's breach intentional or grossly negligent?
Certified Document Number: 82350778 - Page 46 of 104
CertifiedDocumentNumber:82350778-Page46of104




                                                                             b) If yes, what damages should FNP be awarded as a result of such breach
                                                                                 (including interest, if any, on any monetary award of damages)?




                                                       57 Statement of Claim at 1145; Reply at Section 9,1,2,
                                                       SR Statement of Defense at li45; Rejoinder at:111134-37.


                                                                                                                                                            46
                                                          11. If TNG at the time of the Paris meeting genuinely believed in the information it conveyed to
                                                              FNP, did it breach the Treaty by not correcting the information conveyed to FNP once it
                                                              learned of the true situation?

                                                                        a) If yes, was TNG's breach intentional or grossly negligent?


                                                                        b) If yes, what damages should FNP be awarded as a result of such breach
                                                                           (including interest, if any, on any monetary award of damages)?


                                                          12. Did TNG breach the Treaty by entering into a joint venture agreement with Great Plains
                                                              Petroleum in 1996 to create the Tura Petroleum Company to explore and develop the
                                                             Kalchinskoe oil field, including by agreeing to transfer the Oil Field Rights to the Tura
                                                              Petroleum. Company, or by transferring the license to operate the Kalchinskoe oil field to
                                                             OAO Kalchinskoe on 22 March 2012?

                                                                       a) If yes, was TNG's breach intentional or grossly negligent?


                                                                       b) If yes, what damages should FNP be awarded as a result of such breach
                                                                           (including interest, if any, on any monetary award of damages)?


                                                          13. Did. TNG breach the Treaty through the liquidation of the JV in 1998-1999?

                                                                       a) If yes, was TNG's breach intentional or grossly negligent?


                                                                       b) If yes,. what damages should FNP be awarded as a result of such breach
Certified Document Number: 82350778 - Page 47 of 104
CertifiedDocumentNumber:82350778-Page47of104




                                                                           (ineluding interest, if any, on any monetaryaward of damages)?



                                                       V. FNP's. Secondary Claim


                                                          14. Did TNG breach any obligation to repay FNP's investments in the .1V as agreed upon at the
                                                             Paris Meeting and, if so.,,did this amount to a breaCh of the Treaty?




                                                                                                                                                      47
                                                                       c) If yes, what damages should FNP be awarded as a result of such breach
                                                                           (including interest, if any, on any monetary award of damages)?



                                                          15. In the alternative, did TNG breach any obligation to repay FNP's loan as agreed upon at the
                                                             Paris meeting and, if so, did this amount to a breach of the Treaty?

                                                                       a) If yes, what damages should FNP be awarded as a result of such breach
                                                                           (including interest, if any, on any monetary award of damages)?


                                                          16. Did TNG breach its obligations under the Treaty by not returning any funds still outstanding
                                                             after FNPs termination of the Treaty on 21 May 2012?

                                                                       b) If yes, what damages should FNP be awarded as a result of such breach
                                                                           (including interest, if any, on any monetary award of damages)?



                                                       VI. Termination of the Treaty

                                                          17. Was FNP entitled to terminate the Treaty on 21 May 2012 based on any substantial breach
                                                              of the Treaty by TNG or otherwise?

                                                             (a)     FNP's position is that each of the breaches liited in paragraphs 9-15 (the License
                                                                     Breach, Paris Breach, Failure-to-Correct Breach, Exclusivity Breach, Liquidation
                                                                     Breach as well as TNG's failure to repay FNP's investments/loan as agreed at the
                                                                     Paris meeting) separately and individually amount to substantial breaches of the
                                                                     Treaty by TNG, thus entitling FNP to terminate the Treaty with immediate effect
Certified Document Number: 82350778 - Page 48 of 104
CertifiedDocumentNumber:82350778-Page48of104




                                                                     based on any of the individual breaches.

                                                       VII. Costs


                                                          18. FNP requests the Arbitral Tribunal to decide the allocation of the costs relating to the
                                                              arbitration in accordance with Articles 43 and 44 of the SCC Rules of Arbitration.



                                                       161. The Respondent submitted the following updated List of issues:

                                                                                                                                                       48
                                                       1. Introduction

                                                          1. The list identifies in broad terms the main issues pleaded in this arbitration.


                                                          2. The list neither limits nor extends the Arbitral Tribunal's jurisdiction, nor constitutes the
                                                              basis for its jurisdiction, nor does it prescribe the correct legal test for deciding any issue. By
                                                             submitting this list, TNG has not in any way agreed to limit its claims, defenses, legal
                                                              grounds or factual circumstances as otherwise expressed in its submissions filed in this
                                                              arbitration. This list is also without prejudice to the freedom of TNG to make such
                                                             submissions on law and fact as it considers appropriate in the remainder of the proceedings.



                                                          3. TNG reserves the right to add, modify or withdraw issues from this list in the course of the
                                                             proceedings.



                                                       II. Definitions

                                                          4. The following definitions are used in this List of Issues:

                                                                 a. The "JV" means the joint venture formed by FNP and TNG in 1992 in the name of
                                                                     "Tyumtex, a Russian-American Joint Venture."

                                                                 b. The "Treaty" means the agreement between FNP and TNG named "The Statutory
                                                                     Treaty on the establishment of T3rumtex, Russian-American Joint Venture" dated 23
                                                                     March 1992.
Certified Document Number: 82350778 - Page 49 of 104
CertifiedDocumentNumber:82350778-Page49of104




                                                           Preliminary ObjectionsItelating to Jurisdiction and Admissibility

                                                          5. Arbitrability:

                                                                 a. Does Swedish or Russian law apply to the issue of whether the claims brought by FNP
                                                                     in this arbitration are arbitrable?

                                                                 b. Are any/all of the claims brought by FNP in this arbitration arbitrable?




                                                                                                                                                             49
                                                            6. Applicable law

                                                                     a. Does Swedish or Russian law govern the merits of FNP's claims in this arbitration?



                                                            7. Statute of limitations:

                                                                     a. Are FNP's claims time-barred under either Swedish law or Russian law (as
                                                                          applicable)?



                                                       IV. FNP's Claims

                                                            8. Which oil fields does the Treaty cover?

                                                                     a. The Parties disagree over which oil fields are covered by the Treaty, FNP's position
                                                                         is that the Treaty covers the Kalchinskoe, North-Kalchinskoe, South-ICalchinskoe,
                                                                         Tanjagskaja and South-Ta.njagskaja oil fields.59 TNG's position is that the Treaty
                                                                         only covers the Kalchinskoe oil field and not the other four oil fields proposed by
                                                                         FNP 60



                                                                     a. FNP's Primary Claim



                                                           9. Did TNG breach its obligations under Articles 3.3 and 4.6 of the Treaty with regard to the
                                                                JV obtaining a license to explore the Kalchinskoe oil field?

                                                                    a. If yes, was TNG's breach, substantial?
CertifiedDocumentNumber:82350778-Page50of104




       0
      0                                                             b. If yes, was TNG's breach intentional or grossly negligent?
      o
                  01)
                  czt
      00                                                  • 10. Did TNG breach the. Treatyby making misrepresentations to FNP at the Paris meeting with
      r-
      o                                                         regard to (a) the transferability of the license to explore the Kalchinskoe oil field from TNG
        00                                                      to the JV; and/or (b) the Prospect of commercial production of oil from the Kalchinskoe oil
                                                                field?

                                                       59 Statement of Claim at 145; Reply at Section 9,1,2..
                                                       6° Statement of Defense at1145; Rejoinder at ¶¶34.37:
                 O

                                                                                                                                                           50

            -0)
                                                              a. If yes, was TNG's breach substantial?

                                                              b. If yes, was TNG's breach intentional or grossly negligent?



                                                       11. Was TNG under an obligation to provide FNP with information concerning exploration and
                                                          development of the Kalchinskoe oil field after the Paris meeting, and, if so, did TNG breach
                                                          the Treaty by failing to provide any such information?

                                                              a. If yes, was TNG's breach substantial?

                                                              b. if yes, was TNG's breach intentional or grossly negligent?



                                                       12. Did TNG breach the Treaty by entering into a joint venture agreement with Great Plains
                                                          Petroleum in 1996 to create the Tura Petroleum Company to explore and develop the
                                                          Kalchinskoye oil field? •

                                                              a. If yes, was TNG's breach substantial?

                                                              b. If yes, was TNO's breach intentional or grossly negligent?



                                                       13. Did TNG breach the Treaty through the liquidation of the JV in 19984999?

                                                              a. If yes, was TNG's breach substantial?

                                                              b. If yes, was TNG's breach intentional or grossly negligent?



                                                       14. If FNP prevails on the merits of the claims listed, in paragraphs 9 to 13, what damages
Certified Document Number: 82350778 - Page 51 of 104
CertifiedDocumentNumber:82350778-Page51of104




                                                          should FNP be awarded (including interest on monetary damages, if any), taking into
                                                          account Article 7 of the Treaty, which limits damages to "actual damage caused by such
                                                          failure or inappropriate performance provided, Indirect losses, and the lost benefit shall not
                                                          be compensated." (R-3).




                                                                                                                                                     51
                                                                  b.FNP's Secondary Claim



                                                          15. Did the Parties agree that TNG would have an obligation to repay FNP's investments in the
                                                              JV at the Paris meeting?

                                                                  a. If yes, did TNG breach this obligation?

                                                                  b. If yes, did this amount to a breach of the Treaty?

                                                                  c. If yes, was the breach substantial?

                                                                  d. If yes, what damages should FNP be awarded as a result of such breach (including
                                                                     interest, if any, on any monetary award of damages)?



                                                          16. In the alternative, did the Parties agree at the Paris meeting that TNG would have an
                                                              obligation to repay any loan made by FNP to the IV?

                                                                  a. If yes, did TNG breach this obligation?

                                                                  b. If yes, did this amount to a breach of the Treaty?

                                                                  c. If yes, was the breach substantial?

                                                                  d. If yes, what damages should FNP be awarded as a result of such breach (including
                                                                     interest, if any, on any monetary award of damages)?



                                                          17. In the alternative, was FNP entitled to terminate the Treaty on 21 May 2012 based on any
                                                             substantial breach of the Treaty or otherwise, and, if so, did TNG breach any obligation to
Certified Document Number: 82350778 - Page 52 of 104
CertifiedDocumentNumber:82350778-Page52of104




                                                             return any funds found to be outstanding after this termination?

                                                                  a. If yes, what damages should FNP be awarded as a result of such breach (including
                                                                     interest, if any, on any monetary award of damages)?



                                                       V. Costs

                                                          18. The Respondent requests the Arbitral Tribunal to decide the allocation of the costs relating
                                                             to the arbitration in accordance with Articles 43 and 44 of the SCC Rules of Arbitration.


                                                                                                                                                         52
                                                       VIII.     SUMMARY OF THE PARTIES' POSITIONS AND CLAIMS —
                                                                 ANALYSIS OF THE ISSUES TO BE DETERMINED AND FINDINGS



                                                       162. The starting point, so far as the Arbitral Tribunal's analysis of the claims advanced in this
                                                             arbitration is concerned, is a consideration of the preliminary objections raised by the
                                                             Respondent by reference to the applicable laws (or laws), which the Arbitral Tribunal
                                                             determines is, or are, relevant to such an analysis. If and to the extent that the preliminary
                                                             objections fail, then the Arbitral Tribunal will turn its attention to the merits of the substantive
                                                             claims and defenses, which have been advanced in this case.



                                                       1. THE RESPONDENT'S PRELIMINARY OBJECTIONS AND RELEVANT LAWS
                                                       TUBE APPLIED •



                                                       163. The Parties disagree as to whether Russian or Swedish law should apply to determine whether
                                                             the claims brought by the Claimant in this arbitration are arbitrable and, if so, whether the
                                                             Claimant's claims are time-beared.




                                                       A. The relevant laws to be applied in this arbitration

                                                                        a. The law of the seat of this arbitration


      .7r                                              164. The Respondent states that since the Parties agree that the seat of arbitration is in Sweden, the
CertifiedDocumentNumber:82350778-Page53of104




      o
       0                                                     procedural law applicable to this arbitration proceeding shall be Swedish law. 61 The
                                                             Respondent concludes that Swedish law determines the law of the arbitration agreement, the
                  01)
                  czt
                                                             conflict-of-laws rules applicable to the choice of law agreement (which is separable from the
        t
                                                             main agreement), and to procedural matters.
         tr)
       oo


                 5
                                                       61 Respondent's Post-Hearing Brief, 05; Claimant

                 O

       -0                                                                                                                                                     53

            -0)
                                                        165. The Claimant asserts that the Swedish Arbitration Act is applicable to these proceedings by
                                                                 virtue of Section 46 of the 1999 Swedish Arbitration Act (the "1999 Act").


                                                        166. The Arbitral Tribunal observes that Section 46 of the 1999 Act clearly provides that it applies
                                                                 to arbitral proceedings, which take place in Sweden."


                                                        167. According, there can be no doubt that this arbitration is subject to the 1999 Act. Nonetheless,
                                                                 the Arbitral Tribunal still has to determine the law applicable to the arbitration agreement and
                                                                 whether conflict-of-laws rules should be applied to the choice of law agreement, as alleged by
                                                                 the Respondent. If so, the Arbitral Tribunal must consider which conflict-of-laws rules should
                                                                 be taken into consideration. These latter issues will be discussed hereinafter.



                                                                            b. The Iaw applicable to the arbitration agreement


                                                       168. In this arbitration, the Respondent alleges that the Arbitral Tribunal lacks jurisdiction to hear
                                                                 the Claimant's Primary Claim and Secondary Claim.63


                                                       169 Therefore, the Arbitral Tribunal: has to determine the law applicable to the arbitration
                                                                agreement in order to ascertain whether it has jurisdiction over the Claimant's claims.


                                                       170. This is of particular relevance, since Section 3 of the 1999 Act provides that:


                                                                            "Where the validly) of an arbitration agreement which constitutes
Certified Document Number: 82350778 - Page 54 of 104
CertifiedDocumentNumber:82350778-Page54of104




                                                                            part of another agreement must be determined in conjunction with a
                                                                            determination of the jurisdiction of the arbitrators, the arbitration
                                                                            agreement shall be deemed to constitute a separate agreement."




                                                       62   Section 46 provides that: "This:Act shi711.applyto arbitralprOceedings which take place in Sweden notwithstanding
                                                       that the dispute has an international c.onnections"
                                                       63   Answer to the Request for Arbitiation, #47.; 'Statement of Rejoinder , #359.2



                                                                                                                                                                            54
                                                            171. Although the Agreement does not specify the law applicable to the arbitration agreement in
                                                                 this case, it is common ground between the Parties that Swedish law governs.64


                                                        172. The Arbitral Tribunal will proceed on the basis, therefore, that the arbitration agreement shall
                                                                 be governed by Swedish law, in accordance with Section 48 of the 1999 Act.65


                                                        173. There is a measure of agreement between the Parties' experts in that they agree that Swedish
                                                                 law applies to the question of the arbitrability of the dispute — see the Claimant's legal
                                                                 expert's, Professor Erik Nerep's Further Expert Report66 and the Respondent's legal expert's,
                                                                 Professor Eric M. Runesson's, Further Legal Opinion.67 But whereas the. Claimant says that
                                                                 the matter rests there, the Respondent's position is more nuanced, as is explained below.


                                                        174. While the Respondent acknowledges that the law applicable to the arbitration agreement, i.e.
                                                                 Swedish law, determines prima facie the issueof the arbitrability of the Claimant's claims,68 it
                                                                 qualifies that acknowledgement with the contention that the Arbitral Tribunal should have
                                                                 regard to mandatory provisions of foreign law, in this case Russian arbitration law.69 That is a
                                                                 proposifion with which.the Claimant disagrees.70


                                                                           c. Are the Claimant's claims arbitrable upon an application of Swedish law
                                                                                  (and/or any mandatory provisions of Russian law)?


                                                       175. The Respondent's expert, Professor R.unesson, concurs that the arbitrability issue is related to
                                                                the validity of the arbitration agreement.71 However, he is of the opinion that this issue has to

                                                       64 Respondent's Post-Hearing Brief, 0106,1 and 107; Transcript, page 92
          Document Number: 82350778 - Page 55 of 104
CertifiedDocumentNumber:82350778-Page55of104




                                                       65 Section 48 provides that "Where an arbitration agreement has an international connection, the agreement shall be
                                                       governed by the law agreed upon theParties; Where the patties have not reached such an agreement, the arbitration
                                                       agreement shall be governed by the law of the country in which by virtue of the agreement, the proceedings have taken
                                                       place or shall take place,"
                                                       66 At, #8


                                                       67 Further Legal Opinion, page 1
                                                       68
                                                            kespondent's Post-Hearing Brief, 4131

                                                            Respondent's Post-Hearing Brief, #107
                                                       7° Claimant's   Post-Hearing Brief, #277
                                                       71   Further Legal Opinion, page 1



                                                                                                                                                                         55
Certified
                                                                be analyzed from two perspectives. First, under Swedish procedural law (i.e. the law of the
                                                                place of arbitration) and, second, under the law applicable to the arbitration agreement.


                                                       176. Under the first perspective, Professor Runesson submits that "the procedural law dimension of
                                                            the issue is whether the dispute is amenable to settlement as a matter of Swedish public
                                                               policy". He states that as a matter of procedural law, the Claimant's claims are arbitrable with
                                                                regard to Swedish public policy.72


                                                       177. Under the second perspective, i.e., determining the validity of the arbitration agreement under
                                                            the law applicable to the arbitration agreement, Professor Runesson considers that "it may be
                                                                correct to apply also the public policy of anothcr state with materially closer connection to
                                                                the dispute at hand under consideration of Swedish private international law to the question
                                                                of validity and to the related question of arbitrability."73 He refers to the provisions of the
                                                                1980 Rome Convention on the Law Applicable to Contractual Obligations, which.became part
                                                                of Swedish private international law with effect fram 1 July 1998 and to the Rome I
                                                                Regulation (Regulation (EC) No. 593/2008, which succeeded to the Rome Convention and
                                                                which has a bearing on contracts concluded after 17 December 2009.74


                                                       178. Prpfessor Runesson's argument is that, though the arbitration agreement is valid under
                                                            SWedish contract law, the analysis should be expanded to encompass the issue whether "the
                                                               parties, as a matter of Swedish private international law, can settle their dispute
                                                                notwithstanding certain mandatory rules in another country to which the dispute is closely
                                                                materially connected",ls In this regard, .the Respondent asserts that there are no substantive
                                                                links between this dispute and Sweden and that the choice of Swedish law in the Agreement is
CertifiedDocumentNumber:82350778-Page56of104




      o
                                                                insufficient to displace mandatory provisions of Russian law on arbitrability.76
                O




      00
      r`
      0
                                                       72   Further Legal Opinion, pages 1-2
                                                       73   Further Legal Opinion, page 1
                                                       74   Further Legal Opinion, page.2
        Z                                              75 1-7urther Legal Opinion, page 2
                d
                o                                      7G Respondent's Post-:Hearing Brief, #135

                O

                o                                                                                                                                           56
                                                       179. Professor Runesson's view is that an arbitral tribunal sitting in Sweden has the power of
                                                                discretion to find that a dispute is not arbitrable under Swedish law due to third country
                                                                overriding mandatory rules within the limits of Article 7(1) of the Rome Convention or
                                                                Article 9(3) of the Rome I Regulation, both of which are asserted to be applicable in relation
                                                                to Russian law pursuant to Article 2, of the respective instrument.


                                                       180. Although Professor Runesson acknowledges that neither the Rome Convention nor the Rome
                                                                I Regulation was part of Swedish private international law when the Agreement was made
                                                                between the Parties, he opines that arbitral tribunals are bound by these two instruments. By
                                                                way of support for this proposition, Professor Runesson refers to two Swedish court decisions,
                                                                which are attached to his Further Legal Opinion.77


                                                       181. Furthermore, both Professor Runesson and the Respondent consider that the Arbitral Tribunal
                                                                should take into account whether any eventual award that it rendered could be enforced in
                                                                Russia, assuming that the Arbitral Tribunal accepted jurisdiction, due to the provisions of
                                                                Article 47 of the SCC Rules.78


                                                       182. For the Claimant, Professor Nerep asserts that ordre public wider foreign laws (or any form of
                                                                international ordre public) should not affect the arbitrability of a dispute, unless equivalent
                                                                principles are contained in Swedish ordre public. He concludes that in their absence, the issue
                                                                of arbitrability should be determined exclusively under Swedish law.


                                                       183. In support for his position, Professor Nerep refers to a decision of the Svea Court of Appeal of
                                                                2005,79 which held that Swedish law applied to the arbitration agreement even if Russian law
CertifiedDocumentNumber:82350778-Page57of104




      o
                                                                applied to the merits of the case, since the arbitration proceedings took place in Sweden.
      0
         t•-•                                                   Furthermore, the Svea Court of Appeals found that the "preparatory works to the current
         tr)
                  czt                                           Swedish Arbitration Act state that when [an] economic-political provision applies in a foreign
       00
       N
       N
       0
       tr)
       cr)
       oo

                                                       77 allibit8   11   and 12
         Z                                             78   Further Legal Opinion, page 3; Respondent's Post-Hearing Brief, #139
                                                       79   Exhibit CL-66

                 0
                                                                                                                                                           57
                                                              country, there is often no reason to allow the mandatory rules to affect the ability of the
                                                             parties to reach a settlement in Sweden, and therefore the arbitrability under Swedish law".H°


                                                       184. The Arbitral Tribunal observes that this decision of the Svea Court of Appeals, upon which
                                                              both Parties' legal experts rely in their respective expert reports," is particularly relevant,
                                                              since in that case the law applicable to the merits was Russian law and Article 50 of the
                                                              Russian Subterranean Natural Resources Act 1992 provided that the dispute could only be
                                                              resolved by a Russian court.82 Here, the Respondent alleges that the Claimant's claims are not
                                                              arbitrable under Russian law, since they fall within the scope of Article 225.1 of the Arbitrazh
                                                              Procedure Code. The Respondent states that pursuant to Article 33 of the Arbitrazh Procedure
                                                              Code, such claims are subject to the exclusive jurisdiction of the state arbitrazh courts.


                                                       185. As to the issue related to the enforceability of the Arbitral Tribunal's putative award,
                                                              Professor Nerep affirms that the Arbitral Tribunal is under no obligation to take that matter
                                                              into account. He relies on the opinion expressed by Professor Kaj Hob& in his book
                                                             "International Commercial Arbitration in Sweden", where he states that there is no obligation
                                                             per se that arbitrators should safeguard the interest of the State whose mandatory rules are
                                                              relied upon.8


                                                       186. Based on the opinions expressed by the Swedish legal experts and the submissions made by
                                                              the Parties, the Arbitral Tribunal sets out below its conclusions regarding the arbitrability
                                                              issue.


                                                       187. The Arbitral Tribunal concurs with both Parties that the arbitrability issue is related to the
CertifiedDocumentNumber:82350778-Page58of104




                                                             validity of the arbitration agreement. Therefore, the question as to whether the Claimant's
         0
        00                                                    claims are arbitrable is to be analyzed under the perspective of Swedish law, which is

                  czt                                        applicable to the arbitration agreement, pursuant to Article 47 of the 1999 Act.
      P.
        cro
        t•-•
        t•-•
       0
       en
       oo                                              8° Itshould be mentioned that although.the District Court, which annulled the award applied the 1929 Swedish
                                                       Arbitration Mt, the Arbitral Tribunal considers that the reasoning followed in the above cited case would be the same
                                                       under the 1999 Act.
                                                       81 Professor Nerep's Further Expert Report, #13; Professor Runesson's Further Legal Opinion, pages 24
                                                          Professor Nerep's Further Expert Report, #13
                                                       83 Exhibit CL-65
           6
                 O
                                                                                                                                                                           58

            -0)
                                                        188. The Arbitral Tribunal observes that pursuant to Section 1 of the 1999 Act, an arbitral tribunal
                                                               has jurisdiction to resolve disputes related to matters on which the parties may reach a
                                                               settlement."


                                                        189. Since, the disputes submitted to the Arbitral Tribunal are related to certain breaches of the
                                                               Agreement, they are, in essence, contractual. In addition, the Parties, which are two
                                                               commercial companies, as well as their respective Russian legal experts (i.e., Professor
                                                               Shitkina and Professor Asoskov), agree that the disputes have a civil nature.85 Therefore, the
                                                               Arbitral Tribunal concludes that such disputes are amenable to settlement, and, therefore,
                                                               arbitrable as a matter of Swedish procedural law, as confirmed by Professor Nerep and
                                                               Professor Runesson in their respective expert reports.86


                                                        190. The Arbitral Tribunal has, considered with care the proposition that it may exercise discretion
                                                               to determine whether a dispute is arbitrable under Swedish law having regard to what are said
                                                               to be overriding mandatory provisions of Russian law within the limits of Article 7(1) of the
                                                               Rome Convention or Article 9(3) of the Rome I Regulation and in circumstances in which
                                                              there are said to be no substantive links between the dispute and Sweden. The Arbitral
                                                              Tribunal observes, first, that <neither the Rome Convention nor the Rome I Regulation was
                                                              incorporated into Swedish private international law when the Agreement was made. Indeed,
                                                              the Rome Convention became part of was. Swedish law on 1 July 1998, while the Agreement
                                                              was signed in 199287 In addition, these instruments do not contain any retroactive provision.


                                                       191. Second, the Arbitral Tribunal observes that in the two Swedish cases to which Professor
                                                              Runesson refers in his F'urther Legal Opinion, the Svea Court of Appeal, having considered
CertifiedDocumentNumber:82350778-Page59of104




                                                              thb content of these two instruments, affirined that they were not applicable.88
         0
        c:n
         a)
                  czt                                  192. Third, and in any event, in the Swedish leading case on which both Swedish legal experts rely

        00                                                    (i.e., 0A0 Arkhangelskoe Geblogodobychnoe Predpriyatie (AGD) v. Archangel Diamond
        t•-•
         t•-•
        en
        cs1                                            84 Section 1, paragraph 1 provides, inter alia, that" Disputes concerning matters in respect of which the parties may
                                                       reach a settlement, may, by agreement, be.referred to one or several arbitrators for resolution,"
                                                       SS Respondent's Post-Hearing 13rief, 411142 and 156, Transcript Day 4, 126:12 ; 171:21-172:8
                                                       86
                                                          Professor Nerep's Further Expert Report, #9, Professor Runes$On's Further Legal Opinion, page 2
                                                       27 Exhibit 12 to ProfeSsor Runesson's Further Legal Opinion
                                                       " Exhibits 1,I and 12 to Professor Runesson's.Further Legal Opinion

                 O

                                                                                                                                                                               59
                  CI)


                   r).
                                                       I
                                                                   Corporation (ADC)),89 the court decided not to take into account the Rome Convention even
                                                                   though the majority of the arbitral tribunal had concluded that it was possible to do so.9° The
                                                                   Arbitral Tribunal understands that the Swedish court did not take it into account due to the
                                                                   principle of rationae temporis.


                                                            193. In this regard, the Arbitral Tribunal considers that, in addition to the fact that rationae
                                                                   temporis precludes the application of the Rome Convention or the Rome I Regulation to the
                                                                  disputes submitted to arbitration in this case, neither of these instruments applies to arbitration
                                                                  agreements. Indeed, Article 1.2 (d) of the Rome Convention provides that the Convention
                                                                  shall not apply to arbitration agreements.91 Similarly, Article 1.2 (e) of the Rome I Regulation
                                                                  provides that arbitration agreements shall be excluded from the scope of this Regulation.92
                                                                  Furthermore, Section 48 of the 1999 Swedish Act provides that the default rule is that the law
                                                                  applicable to the arbitration agreement is deemed to be the law of the country where the
                                                                  arbitration takes place, i.e. in this case, the laws of Sweden. No reference is made therein to
                                                                  the conflict of law rules of Sweden. Therefore, the Arbitral Tribunal concludes that it is not
                                                                  bound by the conflict of law rules contemplated in these two instruments.


                                                           194. In the course of the expert evidence, the question has been raised as to the extent to which it
                                                                  might he appropriate to apply the public policy of another state, which may have a closer
                                                                  connection to the dispute, in circumstances in which, as in this case, there are no substantive
                                                                  links between the dispute and the seat of the arbitration. The Arbitral Tribunal observes that
                                                                  the Parties have not alleged, or submitted any evidence in support of such a proposition, that
                                                                  the intent of the Parties, at the time of entering into the Agreement, was fraudulently to avoid
                                                                  the application of Russian law, The choice of Stockholm as the seat of the arbitration and the
Certified Document Number: 82350778 - Page 60 of 104
CertifiedDocumentNumber:82350778-Page60of104




                                                                  choice of Swedish substantive law and procedural rules made by the Parties in the Agreement
                                                                 lead the Arbitral Tribunal to conclude that the intent of the Parties, one of U.S. and one of
                                                                  Russian nationality, was to choose a neutral law and a neutral forum, no more no less, Should
                                                                 the Parties have considered, at the time of making the Agreement, that there were mandatory
                                                                 rules of Russian law, which would compel the Parties to submit their disputes to the


                                                           89 Exhibit CL-66 and Exhibit 5 to Professor Runessott's Further Legal Opinion
                                                           ?° Exhibit 5 to Professor knnesSon's Further Legal Opinion, 0165-166
                                                           93 Exhibit 2 to Professor Ruitesson's Further Legal Opinion
                                                           92 Exhibit 3 Professor RunesSen's Further Legal Opinion.




                                                                                                                                                                60
                                                                 jurisdiction of the Russian courts, as alleged, during this arbitration proceeding, then it would
                                                                 be difficult to conceive that they would do anything other than reflect that obligation by
                                                                 stipulating in the Agreement that the Russian courts had jurisdiction to resolve any disputes,
                                                                 which might arise out of the Agreement. The fact is that they did not do so and the Arbitral
                                                                 Tribunal concludes that there is no reason why they should not be entitled to the benefit of
                                                                 their bargain.


                                                        195. The Arbitral Tribunal accepts Professor Nerep's analysis regarding the circumstances of the
                                                                 applicability of foreign public policy under Swedish law. Thus, to the extent that the Parties
                                                                 have not proved that there are Swedish ordre public principles, which are equivalent to the
                                                                 Russian mandatory rules invoked by the Respondent, then, in the case at hand, the Arbitral
                                                                 Tribunal must determine whether the Claimant's claims are arbitrable exclusively by
                                                                 reference to Swedish law. Since the Parties concur that these claims are arbitrable under
                                                                 Swedish law, and in the leading. Swedish case (i.e., OAO Arkhangelskoe Geologodobychnoe
                                                                 Predpriyatie (AGD) v. Archangel Diamond Corporation (ADC)) the Svea Court of Appeal
                                                                 decided, in similar circumstances, that there was no reason to allow the mandatory rules of
                                                                 another country to affect either the ability of the parties to reach a settlement in Sweden or the
                                                                 arbitrability of the disputes under Swedish law, 93 the Arbitral Tribunal rules that the
                                                                 Claimant's claims submitted in this arbitration are arbitrable.


                                                       196. As to any asserted obligation of the Arbitral Tribunal to ensure that its Final Award would be
                                                                 enforceable in Russia, the Arbitral Tribunal observes that neither Party has submitted that this
                                                                Final Award could only be enforced in Russia by the Claimant, were it to prevail in this
                                                                arbitration. Therefor; to the extent that: (i) this Final Award might be susceptible to
Certified Document Number: 82350778 - Page 61 of 104
CertifiedDocumentNumber:82350778-Page61of104




                                                              • enforcement in jurisdictions Other than Russia, e,g., in other jurisdictions where the
                                                                Respondent may have assets; and (ii) the Parties, after having been invited to do so by the
                                                                Arbitral Tribunal, have been unable to find any Swedish case in which the courts had to
                                                                interpret Article 47 of the SCC Rules, the Arbitral Tribunal considers that it has taken the
                                                                appropriate steps to ensure that it complied with its obligation, so far as the provisions of the
                                                                SCC Rules are concerned.



                                                       93
                                                            Exhibit CL-66 and Exhibit 5 to PrOfesaor itunesson's Further Legal Opinion •


                                                                                                                                                               61
                                                                         d. The Limitation of Actions and the Applicable Law


                                                       197. The Parties and their respective Swedish legal experts agree that the time-bar issue is a matter
                                                              of substantive law under Swedish law.94


                                                       198. However, the Parties have different views as to the law applicable to the merits. The Claimant
                                                              and Professor Nerep assert that Swedish law should apply and, therefore, its claims are not
                                                              time-barred.95 For its part, the Respondent argues that Russian law applies,96 and that, the
                                                              Claimant's claims are time-barred under both Russian and Swedish law.97


                                                       199. The Respondent's principal position, with respect to the law applicable to the Claimant's
                                                              claims, is that: (i) the provisions of the first sentence Of Clause 9.3 of the Agreement have a
                                                              limited scope; (ii) the Arbitral Tribunal has the power to choose the law applicable to the
                                                             matters in dispute; and (iii) Russian law should apply because the subject matter of the dispute
                                                              is most closely connected with -Russia.98


                                                       200. The Claimant contends that its claims are governed by Swedish law. It relies on Professor
                                                             Nerep's opinion, as expressed in his Further Expert Report, in which he states that Article 9 of
                                                             the Agreement provides that "Swedish substantive law (including procedural law) applies to
                                                             issues relating to the agreement .99


                                                       201. Taking into account that the Parties disagree as to which law applies to the merits of this case,
                                                             the Arbitral Tribunal will need, first, to make a determination in this regard before it proceeds
                                                             with the analysis of the time-bar issue.
Certified Document Number: 82350778 - Page 62 of 104
CertifiedDocumentNumber:82350778-Page62of104




                                                       94
                                                          Claimant's Post-Hearing Briet~ #288 ; Respondent's Post-Hearing Brief, #157 ; Professor Nerep's Further Expert
                                                       Report, #20 ; Professor Runesson's Further Legal Opinion, page 5
                                                       95 Claimant's Post-Hearing Brief, #288; PrOfessor Nerep's Further Expert Report, #20
                                                       96 Respondent's post-Hearing Brief, 44109-130
                                                       97 Respondent's Post-Hearing, ##158 and 160
                                                       98 Respondent's Post-Hearing Brief, #130
                                                       99 Professor Nerep's Further Expert Report, #20-




                                                                                                                                                                           62
                                                                             aa. The law applicable to the merits


                                                          202. The Claimant contends that the Arbitral Tribunal is under an obligation
                                                                                                                                              to apply the
                                                               substantive law agreed by the Parties in Clause 9.3 of the Agreement,1°° i.e. Swedish law,
                                                               based on the principle of party autonomy, as asserted by Professor Michael Bogdan. X01


                                                         203. The Claimant maintains that it is necessary to distinguish between the applicable substantiv
                                                                                                                                                             e
                                                              law and the relevant choice-of-law used to identify the applicable substantive law, and that
                                                                                                                                                           the
                                                                source of the relevant conflict-of-law rules in the case at hand is Article 22(1) of the
                                                                                                                                                         SCC
                                                                Rules.102 According to the Claimant, which also relies on Professor Kaj Hober's opinion on
                                                                this issue,1°3 this provision reflects the modern view in international arbitration, that it is to
                                                                say that arbitral tribunals may rely on a choice-of-law agreement directly, without having to
                                                                go through a particular conflict-of-law system.. The Claimant further contends that if arbitral
                                                                tribunals consider that it is necessary to apply a conflict-of-law system in order to determine
                                                               the validity of the choice-Of-law agreement, then it is generally considered most appropria
                                                                                                                                                          te to
                                                               apply the conflict-of-law rules of the seat of the arbitration.104


                                                        204. The Respondent's position is that the doctrine of separability applies to choice-of
                                                                                                                                                      -law
                                                             agreements and that their validity and enforceability is governed by the lex fares conflict of
                                                               law rules, i.e., the Swedish rules in the present case. The Respondent adds that the Arbitral
                                                               Tribunal has the power to review such validity and enforceability under its Kornpetenz-
                                                               Kompetenz jurisdiction, and that in doing so the Arbitral Tribunal should apply the conflict-
                                                               of-law rules of the forum, i.e., Swedish law, which provides that the corporate affairs
                                                                                                                                                       of a
                                                               company are governed by the law of the country where the company is established,105
Certified Document Number: 82350778 - Page 63 of 104
CertifiedDocumentNumber:82350778-Page63of104




                                                        10° Clause 9,3 of the Agreement provides that: "The arbitrators shall use the Swedish substantive law and
                                                                                                                                                                       procedural
                                                        rules for the analysisand interpretation of the present treaty. The trial of cases in the arbitration should
                                                                                                                                                                     be in English
                                                        and the,arbitrators make a decisibn also in EngliSh.
                                                       1°1 Claimant's Statement of Reply, 03V-332; Exhibit CL-39, page 76
                                                       102 Article 22(1) provides that tiheArbitral Ribunal shalt decide the
                                                                                                                                   merits of the dispute on the basis of the law(s)
                                                       or rules of law. agreed upon by the parties, In the absence ofsuch agreement, the Arbitral Tribunal shall
                                                                                                                                                                      apply the law
                                                       or rules of kw which it considers to. be the. most appropriate"
                                                       103 CL-35, #2.99
                                                       104
                                                           Claimant's Statement of RePly, #334
                                                       1°s Respondent Post-Hearing Brief; MO and 115



                                                                                                                                                                                63
                                                         205. The Respondent adds that, although the. Parties agree that the first sentence of Clause 9.3 of
                                                              the Agreement is a choice-of-law agreement, which applies to the lex contractus, they
                                                              disagree (i) regarding the scope of this provision, (ii) as to whether the Agreement also
                                                               provides for the application of Russian law, and (iii) whether the Claimant's claims fall under
                                                               the lex contractus or the lex societatis under the Agreement.


                                                        206. The Respondent further contends that the lex contractus, i.e., Swedish law, only applies to
                                                             questions of interpretation of the Agreement and the arbitration proceedings, while the lex
                                                              societatis applies to corporate matters involving the creation, functioning, internal affairs and
                                                              liquidation of a corporate entity, such as the Joint Venture.1°6


                                                        207. According to the Respondent, the Agreement as a constitutional document of the Joint
                                                             Venture provides, either expressly or implicitly, that the lex societatis is Russian law.'"


                                                        208.. The Respondent asserts that the Claimant's Russian legal expert accepted in her expert report
                                                              that the Agreement addroses areas that fall to be governed by. Russian law)"


                                                        209. But the Respondent goes further; it suggests that the entire Agreement is governed by Russian
                                                              law, since: (i) it is a constitutional document of the Joint Venture; (ii) Clause 3.2 of the
                                                              Agreement is directly copied from Regulation 37 of the Joint Stock Companies Regulation;
                                                              and (iii) the capital contributions to be made to the Joint Venture are a matter of Russian law.


                                                       210: The Respondent coneludes 'that the choice-of-laW agreement contained in Clause 9.3 of the
                                                            Agreement is invalid as a matter of Swedish conflict-of-law rules. It argues that, in
          Document Number: 82350778 - Page 64 of 104
CertifiedDocumentNumber:82350778-Page64of104




                                                             consequence, Russian law should apply to the entire Agreement, and, in the alternative, to the
                                                             Claimant's claims, as they concern matters of corporate law.I09


                                                       211. The Arbitral Tribunal observes that in the Terms of Reference,11° the Respondent stated that:
                                                             "in addition to Swedish law, Russian law applies to the present dispute in relation to, among

                                                       1°6 Respomient Post-Hearing Brief, ##111-113
                                                       10/ Respondent Post-Hearing Brief, #114
                                                       I08 CES-5, #139
                                                       109
                                                            Responaent Post-Hearing Brief, 019
                                                       II') cf. #9.2
Certified




                                                                                                                                                           64
                                                            other things, issues of (i) arbitrability of the Claimant's claims (as explained in paragraph
                                                            4.2.1(i) above); and (ii) grant and transfer of oil exploration and development licenses. (455
                                                            of the Respondent's Answer)".


                                                       212, The Arbitral Tribunal further observes that Article 22(2) of the SCC Rules provide that:


                                                                      "Any designation made by the parties of the law of a given state shall
                                                                      be deemed to refer to the substantive law of that state and not to its
                                                                      conflict of law rules."



                                                       213. Noting that Clause 9.3 of the Agreement provides for the application of Swedish substantive
                                                            law without reference to the Swedish conflict-of-law rules, the Arbitral Tribunal is of the
                                                            opinion that Swedish law is to be applied to the merits of this case in accordance with Article
                                                            22 of the SCC Rules.


                                                       214. In addition, the Arbitral Tribunal recalls that the Claimant's Primary and Secondary Claims
                                                            are contractual claims based either on the Agreement or on agreements reached between the
                                                            Parties during the Paris Meeting. They are not corporate claims, which might require the
                                                            application and/or the interpretation of Russian corporate law, as lex societatis.


                                                       215. The Arbitral Tribunal is satisfied that the choice of Swedish substantive law made by the
                                                            Parties in Clause 9,3 of the Agreement is a valid choice, made in accordance with the
                                                            principle of party autonomy, and that it is not necessary to have recourse to the conflict-of-law
Certified Document Number: 82350778 - Page 65 of 104
CertifiedDocumentNumber:82350778-Page65of104




                                                            rules. of Swedish law.


                                                       216. Taking into account that the Arbitral Tribunal has found that Swedish law applies to the
                                                            merits of this case and that according to Swedish law the time-bar issue is a matter of
                                                            substance, the Arbitral Tribunal considers that the analysis of the time bar-issue under Russian
                                                            law is not relevant for the resolution of the dispute. Hence, the Arbitral Tribunal will consider
                                                            the time-bar issue solely from the perspective of Swedish law.




                                                                                                                                                          65
                                                                       bb. The Limitation of Actions under Swedish law


                                                       217. The Respondent submits that the Claimant's claims are time-barred under Swedish law based
                                                             on (1) the 3-year limitation period under the Swedish Partnership Act with respect to the
                                                             Primary Claims, and (ii) further or in the alternative, under the 10-year limitation period under
                                                             the Limitation Act, as far as the Primary and Secondary Claims are concerned.


                                                       218. The Claimant disputes the Respondent's submission on both counts.


                                                                     (1) The Swedish Partnership Act

                                                       219. The Respondent relies on the opinion expressed by Professor Runesson to the effect that one
                                                             of the main concerns regarding the limitation of actions is the availability and preservation of
                                                             evidence in different types of disputes.


                                                       220. According to Professor Runesson, the intent of the legislator was to apply the. 10-year
                                                             limitation for contract claims, essentially to straight-forward debt claims; such claims required
                                                             little by way of substantiating documentary evidence necessary to support them and little
                                                             prejudice would be caused by the application of an extended limitation period.


                                                       221. When cases become more complex and require more evidence, the various exceptions under
                                                            Swedish law set shorter limitation periods. This is the reason why claims arising in the context
                                                            of partnership disputes, Which are more complex and require the production of considerable
                                                            and divers kinds of evidence to support them, are subject to a shorter limitation period, i.e.,
Certified Document Number: 82350778 - Page 66 of 104
CertifiedDocumentNumber:82350778-Page66of104




                                                            three years. That, according to. Professor Runesson is the case in the present dispute.


                                                       222. The Respondent emphasizes the fact that the principal difference between the Parties, so far as
                                                            the application of the Partnership Act is concerned, is that the Respondent considers that its
                                                            provisions apply to claims related to rights and obligations that the Parties, as shareholders of
                                                            the Joint Venture, owe directly to each other rather than to the Joint. Venture. The Claimant,
                                                            however, rejects the suggestion that the Partnership Act is of any application in this case.




                                                                                                                                                           66
                                                          223. The starting point of Professor Runesson's analysis
                                                                                                                   is that in a situation in which the parties
                                                               carry out their business without incorporating a compa
                                                                                                                         ny the claims that they may have
                                                                 against each other are subject to the 3-year limitation period
                                                                                                                                  under the Partnership Act. If,
                                                                thereafter, these same parties decide to incorporate a compa
                                                                                                                                 ny to continue to carry on the
                                                                same business, their respective rights and obligations towards
                                                                                                                                each other under the partnership
                                                                agreement continue.III Professor Runesson concludes that
                                                                                                                            the 3-year limitation period should
                                                                continue to apply in the event of any dispute arising between
                                                                                                                               them, and he looks to prevailing
                                                                academic opinion in Sweden for support.112


                                                         224. The Respondent contends that, in the present case, the
                                                                                                                      Agreement contains both elements of
                                                               the company by-laws and a shareholders' agreement. As to the
                                                                                                                               former point, the Respondent
                                                              notes that the Agreement forms an appendix to the Charter
                                                                                                                           of the Joint Venture pursuant to
                                                              Clause I.1 of which, the Joint Venture was established. The Parties
                                                                                                                                  ' obligations towards each
                                                              other as partners under the "shareholders agreement" element
                                                                                                                               of the Agreement should be
                                                              subject to the 3-year limitation period contained in the Partnership
                                                                                                                                     Act.113 The Respondent
                                                              adds that (i) a copy of the Agreement was provided to the authorities
                                                                                                                                     for state registration in
                                                             accordance with Clause 12.3 of the Agreement, (ii) the provisi
                                                                                                                                ons of the Agreement take
                                                               precedence over those of the Charter, pursuant to Clause 12.1 of
                                                                                                                                  the Agreement, (iii) the rights
                                                               of the founders of the Joint Venture to participate in the latter's
                                                                                                                                   affairs derive from both the
                                                               Charter and the Agreement by virtue of Clause 4.1 of the Agreem
                                                                                                                                      ent. The Respondent also
                                                               relies on Professor Asoskov's opinion that the. Agreement is a constit
                                                                                                                                       utional document of the
                                                               Joint Venture under Russian law.114'


                                                        225.. In sum, the Respondent considers that since the breaches alleged
                                                                                                                                 by the Claimant are breaches
CertifiedDocumentNumber:82350778-Page67of104




                                                              of the constitutional documents of the Joint Venture, the Arbitral Tribun
                                                                                                                                        al should apply the 3-
                                                              year limitation period contained in the. Partnership Act and dismiss the
                                                                                                                                       Claimant's claims.115

                                                       226. The Respondent rejects Professor Nerep's opinion, that once
                                                                                                                            the legal entity is established,
                                                            economic activity takes place within that legal entity and the Partne
                                                                                                                                  rship Act ceases to apply

                                                       111 Transcript Day 3, at 35:15-36:21; 77:4,78:11
                                                       112 Transrript Day 4, at 63:21-64:24
                                                       in Respondent's Post-Hearing Brief, #165
                                                       114
                                                           Respondent's Post-Hearing Brief, #168
                                                       115 Respondent's Post-Hearing Brief, 0168-169




                                                                                                                                                            67
                                                                  to the relationship between the co-venturers. Their continuing rights and
                                                                                                                                            obligations become
                                                                  subject to the 10-year limitation period contained in the Limitations
                                                                                                                                          Act. The Respondent
                                                                  contends that that theory is (i) conceptually unsound, because the limitati
                                                                                                                                             on period necessarily
                                                                 becomes a moving target depending on whether the economic activity is
                                                                                                                                           carried out within or
                                                                 outside the partnership relationship, creating legal uncertainty, and
                                                                                                                                         (ii) is unworkable in
                                                                 practice, because it requires an extensive factual investigation to be
                                                                                                                                        undertaken as to where
                                                                 (and when) the economic activity is carried out and by whom.


                                                         227. The Respondent also criticizes Professor Nerep's premise that the
                                                                                                                                Charter and the Agreement
                                                              are two separate documents and his conclusion that a breach of the
                                                                                                                                 Charter is an independent
                                                                breach and not a breach of the Agreement.116


                                                         228, The Claimant's position is that it is clear from the wording,
                                                                                                                                 drafting history, purpose and
                                                               context of Chapter 4, Section 4 of the Partnership Act that it only
                                                                                                                                         applies to breaches of
                                                              fiduciary duties owed between partners, and that Professor Runesso
                                                                                                                                        n is incorrect when he
                                                              states that, in the context of a general partnership (of which the Claimant
                                                                                                                                            says the Agreement
                                                              is an, example), there can be no fiduciary duties or duties owed to the
                                                                                                                                      Joint Venture as such.117

                                                        229. Thus, the Claimant disagrees with Professor Runesson's opinion
                                                                                                                                     that the 3-year time
                                                             limitation should apply to any breach of the Agreement, because
                                                                                                                                he considers that a general
                                                             partnership is not a legal entity and is based on an agreement 118


                                                        230, The Claimant further argues that there are two types of general partners
                                                                                                                                         hips. In the fust, the
                                                             partners carry out=joint business activities in the form of a general partners
                                                                                                                                              hip.11 9 In such a
          Document Number: 82350778 - Page 68 of 104
CertifiedDocumentNumber:82350778-Page68of104




                                                             case, the partners have fiduciary duties toward the partnership and breaches
                                                                                                                                             of these fiduciary
                                                             duties may be subject to the 3-year time limitation of the Partnership
                                                                                                                                    Act, 120

                                                       231. However, the Claimant contends that the Agreement belongs to
                                                                                                                                  a second type of general
                                                            partnership within which there are no joint business activities. This is the case
                                                                                                                                              of shareholders

                                                       116 'I'ran.script Day3,
                                                                            161 :217161-23 ; Respondent's Post-Hearing Brief, #167
                                                       117 Claimant's Reply,Section 7.4.2 ; Claimant's Post-Hearing Brief; ##290-291
                                                       118 RES-5, ##15-19 ; Claimant's Post-Hearing Brief, ##291-292
                                                       119 Appendices 3 and 4 to RES-5
                                                       120
                                                           Claimant's Post-Hearing Brief,_##291-292, Exhibit CL-46
Certified




                                                                                                                                                           68


                                                                                                                                                                     4
                                                               agreements, of which it says that the Agreement is an example. The joint business activities
                                                               are carried out by a related legal entity. In this regard, the Claimant relies on Professor
                                                               Nerep's testimony during the Evidentiary Hearing. 121


                                                        232. Professor Nerep concurs with the views expressed by Professor Stefan Lindskog in his
                                                               commentary to the Partnership Act in which he stated that one "must distinguish between the
                                                               mere contractual relation on the one hand and the business activity on the other hand, which
                                                               is, in this case, taking place in the joint venture".122 According to Professor Nerep, the time
                                                               bar section in the Partnership Act chapter 4 has no applicability if one is dealing with
                                                              shareholders' agreements and the shareholders establish a joint venture, which pursues the
                                                              business activity, rather than the partners pursuing the activities in question for themselves
                                                              within the partnership.123


                                                        233. The Claimant contends that by the Agreement, the Parties set up a joint legal entity, i.e., the
                                                             Joint Venture, which had to carry out all economic activities. Accordingly, there are no
                                                              fiduciary duties between the. Parties as partners, which arise pursuant to the terms of the
                                                              Agreement Thus, since the Agreement sets out contractual rights and obligations between the
                                                              Parties, Chapter 4, Section 4 of the Partnership Act is not applicable to any asserted breaches
                                                              of the Agreement.124


                                                       234. The Claimant notes that in the 2011 Arbitration, the eminent Swedish jurist, Justice Johan
                                                            Munck, testified that there was no precedent providing for the application of the time-bar in
                                                              the Partnership Act to contractual claims between. co-venturers.125 Further the Claimant drew
                                                              attention to the fact that the arbitral tribunal in the 2011 Arbitration reached the conclusion
          Document Number: 82350778 - Page 69 of 104
CertifiedDocumentNumber:82350778-Page69of104




                                                              that the Claimant's Primary Claim could not be time-barred under the Partnership Act.126




                                                       121 Claimant's Post-Hearing Brief, #290-292, Transcript Day 3, 130:14-25 and 131:1-16
                                                       122 Transcript Day 3, 130 :1-9
                                                       123 Transcript Day 3, 130:10-16
                                                       124 Claimant's Post-Hearing Brief, #294
                                                       125 Exhibit C-54, #11,80 ; Claimant's Post-Hearing Brief, #295
                                                       126 Clannant's Post-Hearing Brief; #296; Exhibit C-54, #11,81




                                                                                                                                                         69
Certified
                                                         235. The Arbitral Tribunal accepts the Claimant's submission that the Primary Claim is based on
                                                                  asserted contractual breaches of the Agreement and not on breaches of fiduciary duties under
                                                                  company law.


                                                        236. The intent of the Parties was to set up the Joint Venture with the purpose of developing the
                                                                  I(alchinskoye oil field.127 There is no suggestion in the Agreement that the Parties had to carry
                                                                 out any of the economic activities contemplated in the Agreement. They were vested in the
                                                                 Joint Venture.


                                                        237. As the Arbitral Tribunal has noted, the Agreement clearly sets out the mutual rights and
                                                                 obligations as between the Parties and not as between the Parties and the Joint Venture. The
                                                                 Joint Venture itself is a creature of the Agreement. It is not a party to the Agreement and,
                                                                 therefore, it could not assert a claim for breach of a contractual duty against either of the
                                                                 Parties.

                                                        238. For these reasons, the Arbitral Tribunal concludes that the Agreement should be treated as if it
                                                                 were analogous to a shareholders agreement, setting out the rights and obligations of the
                                                                 Parties to one another in the context of the formation and maintenance of the Joint Venture.
                                                                 The Charter of the. Joint Venture was registered 'on 10 April 1992, by means of a Directive of
                                                                 the Head of Administration of the City of Tyumen.128 Thus, the Joint Venture was established
                                                                 as a separate legal entity incorporated under Russian law.


                                                       239. The Parties have not submitted any Swedish case law, which might support a proposition that
                                                                 contractual claims between them would come within the time-bar provided for in the
          Document Number: 82350778 - Page 70 of 104
CertifiedDocumentNumber:82350778-Page70of104




                                                                 Partnership Act. In fact, the Swedish Supreme Court, in cases related to shareholders
                                                                 agreements, has applied the Limitations Act 129 On this basis and for the reasons set out above,
                                                                 the Arbitral Tribunal finds that the Claimant's Primary Claim, which is based on alleged
                                                                 contractual breaches of the Agreement by the Respondent, cannot be considered as being
                                                                 time-barred under the Partnership Act.



                                                       127 .
                                                           of.Clause 1,1
                                                       1211 Exhibit R-11
                                                       129 Exhibit CL-58




                                                                                                                                                              70
Certified
                                                                        (ii) The Swedish Limitations Act



                                                        240. The Arbitral Tribunal observes that it is common ground between the Parties that the
                                                               generally applicable limitation period under the Limitations Act is 10 years.130


                                                        241. The Parties take different positions, however, so far as the starting points of the limitation
                                                              periods for the Primary and Secondary Claims are concerned.


                                                                         (a) Limitation period: Primary Claim


                                                        242. Regarding the Primary Claim, the Claimant contends that the limitation period started to run
                                                              on 23 March 1992, i.e. the date of the Agreement.131 The position of the Respondent has
                                                              evolved during the course of this arbitration. In its Rejoinder, the Respondent stated that the
                                                              prescription period commenced when the Parties signed the Agreement,132 while in its Post-
                                                              Hearing Brief, the Respondent stated that the starting point for the limitation period is 2 July
                                                              1993, at the latest, i.e., when the alleged misrepresentations were made during the Paris
                                                              Meeting.133


                                                       243. The Arbitral Tribunal, having considered the submissions made by the Parties and the
                                                              opinions expressed by the Parties' legal experts, has .come to the conclusion that the starting
                                                              point for the calculation of the limitation period for the. Primary Claim is the date when the
                                                              Parties signed the Agreement, i.e., 23 March 1992, as submitted by the legal experts of the
                                                              Parties,134 and as stated by Justice Lindskog in his book on prescription: "A claim based on an
Certified Document Number: 82350778 - Page 71 of 104
CertifiedDocumentNumber:82350778-Page71of104




                                                             agreement is ordinarily considered to have arisen on the date the agreement was entered into.
                                                             It is irrelevant that the claim was not completed until a later time".135 The Arbitral Tribunal
                                                             notes that this principle is conSistent with the intent behind the imposition of statutory time
                                                             limitation periods, which is to prevent the parties from taking too long to bring their
                                                             contractual claims.

                                                       13° Respondent's Post-Hearing Brief, #170; Claimant's Statement of Reply, #368; Exhibit CL-45
                                                       131 Claimant's Statement of Reply, ## 378
                                                       132 Respondent's Rejoinder, ##201.6
                                                       133 Respondent's Post-Hearing Brief, .#174
                                                       134 CES-6, ##15 and 21; RES-5, #25
                                                       135 Exhibit CL-48-, pageS 393-394, #2.2,3 and page 397, #2.2.4




                                                                                                                                                          71
                                                          244. However, considering the arguments submitted by the
                                                                                                                           Parties and their respective legal
                                                               experts as to whether the 10-year statutory limitation period had been
                                                                                                                                      interrupted pursuant to
                                                               Section 5 of the Limitations Act, the Arbitral Tribunal will need
                                                                                                                                      to examine this issue
                                                               hereinafter.


                                                                           (b) Limitation period: Secondary Claim


                                                         245. As to the Secondary Claim, the Claimant states that for the
                                                                                                                                   purpose of determining the
                                                              commencement of the limitation period, the claim can be considered
                                                                                                                                         to have arisen either on
                                                              the date of the Agreement or that of the Paris Meeting, i.e., July 199113
                                                                                                                                              6 The Respondent's
                                                              position is that the limitation period started to run on 2 July 1993, i.e.
                                                                                                                                         the last day of the Paris
                                                              Medi ng.137


                                                         246. The Claimant states that the Secondary Claim is based on a repaym
                                                                                                                                ent obligation, which was
                                                              agreed at the Paris Meeting Alternatively, the Claimant argues that
                                                                                                                                        it terminated the
                                                              Agreement on 21 May 2012, and :as a consequence, the geSpondent is
                                                                                                                                     obliged to reimburse
                                                              any funds still outstanding under Swedish law,135 although the Respon
                                                                                                                                       dent disputes this
                                                              contention.139

                                                        247. During the Paris Meeting, the Parties agreed that the foreign currenc
                                                                                                                                   y investments made by
                                                             the. Claimant would be repaid by 1 January 1994.140


                                                        248. Based on the Parties' submissions and the evidence on the records, the
                                                                                                                                    Arbitra     l Tribunal finds
                                                              that the Respondent's obligation to repay the Claimant's investments is
                                                                                                                                             the result of the
          Document Number: 82350778 - Page 72 of 104
CertifiedDocumentNumber:82350778-Page72of104




                                                              decisions made by the Parties during'the Paris Meeting, as clearly stated in the
                                                                                                                                               Minutes of that
                                                              meeting141 Therefore, the Arbitral Tribunal considers that limitation period
                                                                                                                                             of the Secondary
                                                              Claim commenced on 2 July 1993, consistent with the principle that
                                                                                                                                          claims based on a




                                                        136 Claimant's Statement of Reply, #397
                                                       137 Respondent's Rejoinder, 4#215:2
                                                       118 Statement of Claim, #189; Clainiant's Statement of Reply, 0238-243
                                                       139 Statement of Defense, #292; Respondent's Rejoinder, #283
                                                       14° ExIiibit C-43
                                                       141 Th(hibita C-13 and R-49
Certified




                                                                                                                                                            72
                                                               contractual obligation are considered to arise on the date when the agreement was made, as
                                                               discussed supra regarding the Primary Claim.142


                                                                          (c) Tolling of the Limitation Periods


                                                         249. The Parties also disagree as to whether, and, if so, to what extent, the limitation periods in
                                                               respect of both claims have been interrupted.I43


                                                        250. The Arbitral Tribunal will examine separately whether the limitation periods applicable to the
                                                              Primary Claim and the Secondary Claim respectively have been interrupted in accordance
                                                              with Swedish law and Whether either of these claims is time-barred under the Limitations Act.


                                                                         aa. The Claimant's Primary Claim


                                                        251. Section 5 of the. Limitations Act provide that a limitation period shall be interrupted by the
                                                             occurrence of the following events:
                                                                       (1) where the debtor offers the payment, makes payment of interest or principal or
                                                                       otherwise acknowledges the claim of the creditor;


                                                                       (2) where the debtor receives ,from the creditor a demand in writing or other written
                                                                       reminder in respect of the debts; or


                                                                       (3) the creditor commences legal proceedings or otherwise pleads the claim against
                                                                       the debtor in any court, before the Debt. Enforcement Authority, or in arbitration
          Document Number: 82350778 - Page 73 of 104
CertifiedDocumentNumber:82350778-Page73of104




                                                                      proceedings, bankruptcy or insolvent liquidation proceedings, or in negotiations in
                                                                       respect of udicial composition.144




                                                       142
                                                           Exhibit CL-48, pages 3937394:and 397
                                                       143 Claimant's Post-Hearing Brief, #297; Respondent's.Rejoinder P#202 and 216; Respondent's Post-Hearing Brief,
                                                       #170
                                                       144 Exhibit• CL-45
Certified




                                                                                                                                                                         73
                                                                252. The Claimant submits that claims arisin
                                                                                                               g from an agreement may be acknowledged, name
                                                                                                                                                                  ly,
                                                                     by way of performance (including breaches
                                                                                                                   of an agreement), other exercises of claims under
                                                                     the agreement by the parties or by the acce
                                                                                                                 ptance of contractual provisions.145

                                                       I       253. Justice Stefan Lindskog, on whose
                                                                                                      writings the Claim      ant relies, considers that in certain cases,
                                                                      compliance with an agreement can be interprete
                                                                                                                       d as an acknowledgement that has the effect of
                                                                     tolling the limitation period, although he
                                                                                                                   recognizes that it is not always a straightforward
                                                                     matter to determine. In his analysis, Justice
                                                                                                                    Lindskog suggests that the starting point could
                                                                                                                                                                    be
                                                                     the principle of reasonable reliance, which he desc
                                                                                                                         ribes as follows:


                                                                                 "The debtors conduct [which can consist of
                                                                                                                                passive conduct] in
                                                                                accordance with an agreement constitutes an
                                                                                                                             acknowledgement of the
                                                                                debtor's obligations under the agreement, whic
                                                                                                                                 h has the effect of
                                                                                tolling the limitation period, provided that,
                                                                                                                                    based on the
                                                                                circumstances, the creditor could reasonabl
                                                                                                                            y interpret the debtor's
                                                                                conduct in that way. In this respect, the
                                                                                                                          object of the creditor's
                                                                               reliance is the debtor's (implied) view of whether
                                                                                                                                     it is bound by the
                                                                               contract, not the extent to which the limitation
                                                                                                                                period was intended to
                                                                               be tolled."-146.



                                                            254. In the case of continuous agreements, such
                                                                                                               as the Agreement, continuous performan
                                                                                                                                                            ce
                                                                 pursuant to the agreement serves continuously to
                                                                                                                  toll the limitation period, according to the
                                                                 Claimant.147
CertifiedDocumentNumber:82350778-Page74of104




                 0                                          255: The Claimant also contends that. the tollin
                                                                                                             g effect of such performance relates to the entir
                                                                                                                                                               e
                                                                 agreement (with the exception of certain specific indep
                                                                                                                          endent obligations, such as liquidated
                  czt
                                                                 damages), and points to the following quotation from
       oo
                                                                                                                       Justice Lindskog's book: 148
         r-
         tr)
      oo

     ,C
      d                                                    145 Claimant's Statement of Reply, #372
                                                           146
                                                               Exhibit CL-48, page 249
        Z                                                  147 Claimant's Statement of Reply
                                                                                              , #372
                                                           14 Claimant's Post -Hearing Briefs #298

      8
                                                                                                                                                                  74
                                                                         "...On the other hand, a creditor can hardly be asked to toll the
                                                                         limitation period in respect of all claims that may arise from an
                                                                         agreement which is being applied by and between the parties. This
                                                                         supports the argument that the acknowledgement of a certain
                                                                         provision of an agreement should relate to the agreement as a whole,
                                                                         i.e. have the effect of tolling the limitation period in respect of all
                                                                         claims arising from the agreement in the same way as an express
                                                                         acknowledgement, which also constitutes a clear and simple
                                                                         procedure ".149



                                                       256. The Claimant adds that acknowledgement can be either express or implied and either intended
                                                              or unintended; the decisive factor is whether under the circumstances, the creditor could
                                                              reasonably rely on the acknowledgement. 150


                                                       257. The Claimant further states that the filing of a request for arbitration tolls the limitation
                                                              period, even if the proceedings are later discontinued, provided that the creditor did not waive
                                                              or abandon its claim.


                                                       258. In addition, the Claimant contends that if the debtor intentionally provides misleading
                                                             information in order to deceive the creditor into taking no action to toll the limitation period
                                                             and the debtor succeeds in this deception, the creditor's rights under the claim are preserved
                                                             until the creditor is made aware or should have become aware of the debtor's wrongful actions
                                                             and, has sufficient time to take action.151
CertifiedDocumentNumber:82350778-Page75of104




       0
     4.
                 O                                     259, Both Parties agree that the legal effect of interruption is to reset the limitation period (i.e., the
         N
                  a>                                         entire 10 year period starts to run once more from the date of interruption without any account
                                                             being:taken of time elapsed prior to the interruption).,152
       00
       N
       N
       0
       (-1                                             260. The Claimant contends that the 10-year limitation period has been tolled on five occasions:153
                  i-;

                 5                                     '49 Fxhibit CL-48, pages 354-355
                                                       15° Claimant's Statenient of Reply, #372; CES-6, ##23-27
                                                       151 Claimant's Statement of Reply, #374
                                                       1s2 Claimant's Statement of Reply, #375; Respondent's Post-Hearing Brief, ##170 and 201.5
                 O

       -o                                                                                                                                                    75
            -0>
                                                                              (i) from 23 March 1992 (i.e., the date of the Agreement) to 2 July 1993 (i.e., the
                                                                                  last day of the Paris Meeting), by reason of the asserted acknowledgement of
                                                                                  the Agreement by the Respondent;154


                                                                              (ii) correspondence from the Respondent to the Claimant, dated 9 January 1998,
                                                                                   which the Claimant contends constituted an acknowledgement of the
                                                                                 Agreeinent;155


                                                                             (iii) 25 December 1998, when the liquidation papers (in respect of the Joint
                                                                                  Venture) were drawn up, allegedly constituting acknowledgement of the
                                                                                 Agreetinent l"


                                                                             (iv)28 December 2007, upon the filing of the request for arbitration in the 2007
                                                                                 Arbitration;157 and


                                                                             (v) 23 December 2011, upon the filing of the request for arbitration in. the 2011
                                                                                 Arbitration.158


                                                        261 The Claimant submits that the License Breach; the Paris Breach, the Failure-to-Correct Breach
                                                              and the Liquidation Breach are continuing breaches resulting in the interruption of the
                                                              limitation period, The Claimant specifies that any breach related to the failure to transfer the
                                                             license to the Joint -Venture continued at least until 21 May 2012 when the Agreement was
                                                             terminated.159
CertifiedDocumentNumber:82350778-Page76of104




                                                       262. In sum, the Claimant claims that as a result of the above chain of tolling events, as at
                  0                                                                                                                                  the date
         r•-•                                                of the commencement of this arbitration, i.e., 23 December 2015, the limitation period of the
          oi)
          czt
        00
        N
        N
       0
       tr)
                                                       153 Claimant's Statement of Reply, 0378-382; CES-6, #35
       oo
                                                       154 Exhibit C-13
        a)                                             155 EXhibit C-25
                  E                                    156 Exhibit C-38
                                                       157 Exhibit C-49
                                                       158 Exhibit C-54, #3.1
                  a)
                                                       158 Claimant's Statement of Reply, 0383-384
                  0

        qz.                                                                                                                                               76
                                                               Primary Claim would expire on 23 December 2021, due to the filing of the Claimant's request
                                                               for arbitration in the 2011 Arbitration.16°


                                                         263, The Respondent disputes the Claimant's conclusions.


                                                         264. First, the Respondent argues that the proposed theory of acknowledgement through
                                                              performance of the Agreement cannot be used to renew the limitation period. The Respondent
                                                               relies on Professor Runesson, who stated, in particular, that "[T]he idea that a mere abstention
                                                              from a breach is apt to toll the limitation period in my opinion lacks of support in Swedish
                                                               law".' 61 In this sense, Professor Runesson states that the proposition that the "performance of
                                                              an obligation to refrain from certain actions can serve as a recognition at all has only weak
                                                               support in legal sources", and they, in any event, are to found in cases that are old and open to
                                                               interpretation.162


                                                        265. Second, the Respondent contends that its letter to the Claimant dated 9 January 1998163 did
                                                             not interrupt the limitation period; since it related only to the Secondary Claim,164 and it
                                                             cannot be construed as giving rise to reasonable reliance on the part of the Claimant with
                                                              regard to its Primary Claims.


                                                       266. Third, relying on Professor Runesson's opinion, the Respondent contends that in light of a
                                                            finding that a criminal offence had been committed in the liquidation of the Joint.Venture, the
                                                              limitation period would have started on 29 June 1999. In the absence of a criminal finding,
                                                              then the limitation period should start on the date of the Agreement, as it could be foreseeable
                                                              that one party might improperly cause the liquidation of the Joint Venture, to the extent that it
          Document Number: 82350778 - Page 77 of 104
CertifiedDocumentNumber:82350778-Page77of104




                                                              was contemplated in the Agreement.165 On this issue, the Respondent adds that the liquidation
                                                              on 25 December 1998 was not notified to the Claimant and, therefore, such liquidation could
                                                              not toll the limitation period.166



                                                       16° aaimant's Statement of Reply, #382
                                                       161 RES-5, ##28 and 42-43
                                                       162 RES-5, #42
                                                       163 Exhibit C-25
                                                       164 Respondent's Rejoinder, #206
                                                       16s Respondent's Rejoinder, #207 ; RES-5, #33
                                                       166 Respondent's Pest.Hearing Brief, #I76; Exhibit C-38



                                                                                                                                                           77
Certified
                                                         267. Fourth, the Respondent argues that the filing of the requests for arbitration in 2007 and 2011
                                                              could not toll the limitation period because it had already expired by then.167


                                                         268. Finally, the Respondent contends that the Arbitral Tribunal should not apply its own
                                                              discretion to extend the prescription period, as submitted by the Claimant might be the case in
                                                               circumstances in which the debtor had allegedly misled a creditor.168 The Respondent asserts
                                                               that there is no basis under Swedish law to toll the limitation period by over 13 years, i.e.,
                                                               from 1 July 2003 until 23 December 2015 when the Request for Arbitration was filed in this
                                                               arbitration. 169 It relies on Professor Runesson's opinion that a ten-year period is already quite
                                                               long in international comparison. 17° According to Professor Runesson, in exceptional
                                                               circumstances where the principle of de lege ferenda has been applied, the extension granted
                                                               was within a year after the discovery of the claim.171


                                                        269. Taking into account the foregoing, the Arbitral Tribunal concludes that the limitation period
                                                             commencing on the date of the Agreement, i.e., 23 March 1992, was suspended and further
                                                              reset for 10 years, when the Parties met in Paris in July 1993 and reached the agreements
                                                              contained in these minutes.172 The content of the 1993 Minutes of the Management Board of
                                                              the Joint Venture taken at the Paris Meeting (the "Paris Minutes") reflect an
                                                              acknowledgement by the Parties of their rights and obligations under the Agreement, and,
                                                              therefore, can be regarded as an acknowledgement for the, purposes of Section 5 (1) of the
                                                              Limitations Act.173 Thus, the new 10-year limitation period commenced on 2 July 1993, i.e.,
                                                              the last day of the Paris Meeting.                174   The Arbitral Tribunal considers that such
                                                              acknowledgement by the Parties relates to the entire Agreement, as suggested by Justice
                                                              LindSkog in his book,175 in that the Parties did not exclude the application of any particular
          Document Number: 82350778 - Page 78 of 104
CertifiedDocumentNumber:82350778-Page78of104




                                                              provision of the Agreement in the Paris Minutes. Thus, the new 10-year limitation period
                                                              applies to all of the Prithary Claims.



                                                       167 Respondent's  Rejoinder, #208; Respondent's Post-Heating Brief, #176; Claimant's Statement of Reply, #381
                                                       168  Respondent's Rejoinder, #210; Respondent's Post-Hearing Brief, #176; Claimant's. Statement of Reply, /1377
                                                       169 Respondent's Statement of Defense, #215; Respondent's Rejoinder, #210 ; Respondent's
                                                                                                                                                  Post-Hearing Brief, #176
                                                       17° RES-5, #33
                                                        lit RES-5, #28
                                                       132 Statement of Claim, 0179-181
                                                       1" Exhibits C-13 and R-49
                                                       174 Exhibits C-14 and R-49
                                                       175 Exhibit CL-48, pages 354-355
Certified




                                                                                                                                                                        78
                                                       270. Hence, the next issue which will the Arbitral Tribunal will have to determine hereinafter is
                                                                 whether any or all of the Primary Claims became time-barred on 1 filly 2003.


                                                       271. As to the Paris Breach, the Arbitral Tribunal cannot adhere to Professor Nerep's suggestion
                                                                 that all the breaches should be regarded as continuous performance under the Agreement,
                                                                 because the Paris Breach, as specified by the Claimant, is limited to the events, which
                                                                occurred during the Paris Meeting and which are recorded in the Paris Minutes. 176 The
                                                                Claimant has never specified when it states that it became aware that it had been misled by the
                                                                Respondent during the Paris Meeting. Assuming only for the purpose of the argument that the
                                                                Claimant had been misled, the Arbitral Tribunal considers that the Claimant had ample
                                                                opportunity to commence legal proceedings against the Respondent within a reasonable
                                                                period of time after the Paris Meeting in order to interrupt the 10-year limitation period. The
                                                                Arbitral Tribunal finds no basis to conclude that the new limitation period, expiring on 1 July
                                                                2003, should be extended in the case of the Paris Breach.

                                                       272. In any event, the Arbitral Tribunal observes that the Paris Minutes record that Mr. Pavlov
                                                                notified those attending the meeting that "it had not proved possible to have the license for
                                                                the right to carry out work at the field re-issued to Tyutritex JV".177 The evidence of Professor
                                                                Volkov was to the effect that until the change.in the law in March 1995, it was not possible for
                                                                subsoil users to require the Russian authorities to have a license re-issued to a party of their
                                                                choice, That evidence is' unchallenged so far as it goes, although there was evidence adduced
                                                                before the Arbitral Tribunal that certain licenSes had in fact been re-issued before March
                                                                1995.178 The Arbitral Tribunal is not satisfied, however, that there is sufficient evidence to
                                                                support a, finding that Mr. Pavlov's statement was misleading or deliberately intended to
CertifiedDocumentNumber:82350778-Page79of104




      o                                                         mislead.
                0
        r•-•
                                                       273. So far as the information provided by Mr. Pavlov at the Paris Meeting as to the estimated level
         01)
         czt
                                                                of oil reserves in the Kalchinskoye oil field is concerned, the minutes of the Paris Meeting
       oo
                                                                record that Mr. Pavlov provided the Management Board of the Joint Venture with "new
       c
       o
        00
                                                       176 CES-6, 446
                 5
                                                       171   Exhibit C-13
                                                       178 Transcript Day 5, 93:8; 109:11-110:6
                 O

                                                                                                                                                             79

            -0)
                                                                   geological information regarding the Kalchinskoye Field obtained from the exploratory wells,
                                                                   based on the data of the geological studies and data obtained during the drilling and testing of
                                                                   producing wells", 179 While the Parties contest the accuracy of the data of the estimated
                                                                   reserves at that meeting, Mr. Genin acknowledged during the Evidentiary Hearing that Mr.
                                                                   Pavlov's presentation ran for no more than 10 minutes,18° and that he had not asked Mr.
                                                                   Pavlov for the underlying materials.181 The Arbitral Tribunal notes that, following the Paris
                                                                   Meeting, Mr. Vershinin informed the Ministry of Fuel and Energy of the Russian Federation
                                                                  that the Management of the Joint Venture had decided that it was inadvisable for the Joint
                                                                  Venture to continue developing the Kalchinskoye oil field. A copy of the Paris Minutes was
                                                                  submitted to the Ministry.182


                                                        274. In the opinion of the Arbitral Tribunal, this is not clear evidence indicative of an intention on
                                                                  the Respondent's part to mislead.

                                                        275. Of even greater evidential weight in the opinion of the Arbitral Tribunal was the evidence of
                                                                  Mr Genin at the hearing. As became clear in the course of his evidence, Mr Genin had been
                                                                  indifferent to the truth of what he was being told in Paris. Whether or not the Claimant was
                                                                  convinced that the representations made by the Respondent were well founded, Mr Genin was
                                                                  clear that the Claimant would accede to. Mr. Vershinin's terms provided it recovered its
                                                                  investments.

                                                       276. In the answer to the Chairperson's questions, Mr. Genin stated:


                                                                             "THE CHAIRMAN: All right, let me be very straightforward here: so in fact whether
                                                                             the statement was correct orji sltjregarding the chan e of re aalation, whether it
          Document Number: 82350778 - Page 80 of 104
CertifiedDocumentNumber:82350778-Page80of104




                                                                             was possible or not possible to get the licence, for, you that was the end of the story,
                                                                             you wanted your money back? (Emphasis added).




                                                       179    Exhibit C-13

                                                       180 Transcript Day 2,163:21-164:3

                                                       181    Transcript Day 2, 163:3-168:5
                                                       182.
                                                              Exhibit C-17


                                                                                                                                                                 80
Certified
                                                                         A. [Mr. Genini Correct, because if they take this position, that they will not transfer
                                                                            cannot transfer, you cannot force them to do it. I understand, because they control
                                                                             oilfield, they control all regulatory situation in Russia, I was not going to legally
                                                                             sue them, it's ridiculous. You can't do anything in Russia in 1993, for all practical
                                                                             reasons.
                                                                             If your partner tells you this, whatever the reason, either they made up their
                                                                             mind or it's true, and that's how it's going to be. (Emphasis added).


                                                                         THE CHAIRMAN: So in fact you took it as a decision on their side that they didn't
                                                                         want to transfer the licence to you? That's the way you perceived this answer from Mr


                                                                        A. [Mr. Genini Correct, they did not want to transfer. Be honestly (sic), I thought it's
                                                                             possible they couldn't either. It's both ideas floating in my head either one."183


                                                        277. Moreover, the Chairperson posed the following question to Mr. Genin:


                                                                        "THE CHAIRPERSON: And you invested a lot of money already at this stage into
                                                                        this JV, so you were happy with the answer that was given to you just because
                                                                        regulations, and you were aware there were — you said that there were changes in the
                                                                        regulations in Russia at that time, so was this answer satisfactory to you enough in
                                                                        order just to end this project at that time --"184


                                                       278. Mr. Genin answered as follows:
          Document Number: 82350778 - Page 81 of 104
CertifiedDocumentNumber:82350778-Page81of104




                                                                       "A. [Mr. Genini My thought was like this: when he said this, like in an affirmative
                                                                       way, I was shivering, because it's the end of the project for me, because without
                                                                       licence it cannot be anything, and it was a pause, and he looked at me, probably I was
                                                                       looking very worried or something , but he said — it takes about two or three minutes




                                                       183 Transcript, Day 2, pages 202-203

                                                       184 Transcript, Day 2, page 202



                                                                                                                                                              81
Certified
                                                                         and he stated, "But you are a friend, we will not let you down, and we are going to
                                                                         pay you back expenses".
                                                                         To me, that is what I call carrot and I was very happy actually and I was so happy I
                                                                         want to get the money back basically if I can. So I would say, "Okay, let's do the
                                                                         deal") g5


                                                        279. Based on Mr. Genie's testimony, the Arbitral Tribunal concludes that whatever he thought of
                                                               the representations made to him during the Paris Meeting, he believed that he had secured the
                                                               return of the Claimant's investments in return for the relinquishment of the Claimant's 40%
                                                               interest in the oil field.


                                                        280. Turning now to the Failure-to-Correct Breach, the Arbitral Tribunal observes that this claim is
                                                              strictly related to the Paris Breach but the essence of the claim is the failure to correct the
                                                              allegedly misleading information provided during the. Paris Meeting. 1i6 If the Arbitral
                                                              Tribunal is right in its conclusions that the evidence available to it is insufficient to support a
                                                              complaint that the information provided by the Respondent at the Parise Meeting was
                                                              misleading, then no question of a failure thereafter to correct it arises and the Claimant's
                                                              Failure-to-Correct Breach.claim must fail.


                                                       281. Further and in any event, and noting the subsidiary rule suggested by Justice Lindskog, the
                                                            Arbitral Tribtmal observes that the Claimant had the opportunity to challenge the information
                                                              and, if it believed a breach to have been committed, to commence legal proceedings against
                                                              the. Respondent in order•to interrupt the 10-year limitation period in accordance with Section 5
                                                              of the Limitation Act. Instead, the Claimant opted to wait until 2011 to take legal action
          Document Number: 82350778 - Page 82 of 104
CertifiedDocumentNumber:82350778-Page82of104




                                                              against the Respondent based on the Failure-to-Correct Breach. Hence, the Arbitral Tribunal
                                                              concludes that by adopting so passive an approach, the claimant showed no intent to toll the
                                                              limitation period. It finds that the Claimant cannot claim for an extension of limitation period
                                                             until 2011 based on the subsidiary rule.




                                                       185 Transcript, Day 2, page 202
                                                       ire
                                                           Statement of Claim, #182
Certified




                                                                                                                                                            82
                                                        282. Regarding the License Breach, which is based on the breach of the Respondent's alleged
                                                               obligation to transfer the license to the Joint Venture, pursuant to Clause 4.6, item 2 and
                                                              Clause 3.3 of the Agreement,187 the Arbitral Tribunal observes that, as in the case of the
                                                               Failure-to-Correct Breach, the Claimant failed to commence legal proceedings against the
                                                              Respondent within a reasonable period starting from the date of the Paris Meeting, i.e., when
                                                              Mr. Pavlov stated that: "it was not possible to renew the operating license for JV "Tyumtex"
                                                              on this field".188 At the very latest, the Claimant had the opportunity to pursue the matter with
                                                              the Respondent, following its rejection of the Respondent's invitation to liquidate the Joint
                                                              Venture of 14 May 1996 and the submission of its subsequent proposals relating to its interest
                                                              in the Joint Venture to the Respondent on 25. May 1996 (see supra). On the record available to
                                                              the Arbitral Tribunal, it seems that the. Claimant did nothing until it wrote to TNK-BP on 15
                                                              March 2004. Therefore, the Arbitral Tribunal concludes that the Claimant did not interrupt the
                                                              limitation period, pursuant to Section 5 of the Limitation Act.


                                                       283. As to the Exclusivity Breach, the Claimant alleges that the Respondent breached Clauses 1.1
                                                              and 4.5, items 6. and 7 of the Agreement, and the duty of loyalty incumbent on the
                                                              Respondent, when, without reference to the Claimant, the Respondent established the Tura JV
                                                              on 30 April 1996,189 together with Great Plains, for the exploration of the same Kalchinskoye
                                                              oil field and the same exploration rights, which were the subject of the Agreement.190 The
                                                              Claimant contends that by entering into the Tura JV, the Respondent committed an intentional
                                                              (or, alternatively, grossly negligent) and substantial breach of the Agreement, which
                                                              constituted a continuing breaoh between 30 April 1996 and August 2000 when the
                                                              Respondent and Great. Plains reached a settlement agreement to put an end to their disputes
                                                              and the exploration and development of the Kalchinskoye oil field through the Tura JV
Certified Document Number: 82350778 - Page 83 of 104
CertifiedDocumentNumber:82350778-Page83of104




                                                              ceased. 191 However, the Claimant failed to explain whether and, if so, how the breach
                                                             continued beyond August 2000; The fact that the establishment of the Tura JV was not
                                                             disclosed to the Claimant in 1.996 justifies the conclusion that the Claimant's rights were
                                                             reserved until it leaned of the'deception and had the time to take action, as suggested by



                                                       187 Statement of Claim, #178
                                                       I" Exhibit C-I3
                                                       189 Exhibit C-26
                                                       1" Statement of Claim, ##I83-184
                                                       191 Statement of Claim, #183; Statement of Defense, #277




                                                                                                                                                          83
                                                                Justice Lindskog in his book.192 Neither of the Parties addressed the issue of the precise date
                                                                upon which the Claimant became aware of the existence of the establishment of the Tura JV
                                                                in their submissions. Neither the 2007 request for arbitration nor the 2011 Award is of any
                                                                help in this regard.193 The record shows that on 15 March 2004 the Claimant approached
                                                               TNK-13P, after the latter had acquired the Respondent, in order to enquire about the
                                                               Respondent's interest in the Joint Venture!" On 5 April 2004, INK-BP responded that the
                                                               Joint Venture had been liquidated in 1999.195 Further to these exchanges, Mr. Genin arranged
                                                               for a meeting with TNK-BP's representatives in Moscow in November 2004 Dining this
                                                               meeting he discovered that his signature and the corporate seal of the Claimant were forged on
                                                               the documents, which formed the basis for the liquidation of the Joint Venture.196 However,
                                                               the record does not show whether the issue of the establishment of the Tura JV was discussed
                                                               at that meeting. Mr. Genin asserted that he learned about the existence of the Tura JV through
                                                               public media.197


                                                        284. In these circumstances, taking into account that the breach continued until August 2000,
                                                                                                                                                       the
                                                             Arbitral Tribunal has to come to the conclusion that the 10-year limitation period expired at
                                                              the latest in August 2010. Therefore, the Arbitral Tribunal will need to deterniine whether the
                                                              2007 Arbitration interrupted the limitation period.


                                                        285. As to the Liquidation Breach, 198 the Arbitral Tribunal is not persuaded by Professor
                                                             Runesson's conclusion that a breach of the obligation to obtain the Claimant's approval in
                                                              order to, liquidate the Joint Venture, as required by Clauses 10.1.3 and 10.1.5 of the
                                                              Agreement was a reasonably foreseeable occurrence when the Parties made the Agreement 199
                                                              In fact, the record demonstrates that the Respondent did seek the Claimant's approval by letter
          Document Number: 82350778 - Page 84 of 104
CertifiedDocumentNumber:82350778-Page84of104




                                                              dated 14 May 1996,2°0 but it was not forthcoming (see the Claimant's reply of 20 May
                                                              1.996): 241 The breach lies in the Respondent's decision nonetheless, and without the


                                                        192 Exhibit CL.-48;#1#'153 and 490
                                                        193 Exhibits 0-49 and C-54
                                                        194 EXhibit 0-44.
                                                        195 Exhibit C-45
                                                       196 Transcript, Day 1; at 78:19-8013; Witness Statement of Mr. Alex Genin, #61
                                                       197 Mr. Alex Genin's Witness Statement, #57
                                                       198 Statement of Clain% #185
                                                       1" RES-5, #33
                                                       200 Exhibit 0-30
                                                       201.Exhibit
                                                                    0-31


                                                                                                                                                         84
Certified
                                                               knowledge of the Claimant, to proceed to liquidate the Joint Venture and to have no
                                                               compunction to resort to fraud and to criminal conduct to achieve its goal. On the basis of the
                                                               record available to the Arbitral Tribunal, it is apparent that none of the representatives of the
                                                               Claimant recorded as being present at the meeting of 25 December 1998 at which a decision
                                                               was taken to liquidate the Joint. Venture (the "Liquidation Protocol") was actually in
                                                               attendance. The application for authorization to liquidate the Joint Venture filed the following
                                                               day was based upon false signatures and a forged seal company seal.


                                                        286. The Respondent's letter of 14 May 1996,2°2 in which it requested the Claimant to consent to
                                                             the liquidation of the Joint Venture can be considered to be an "acknowledgement of the
                                                              creditor", in the sense of Section 5(1) of the Limitation Act, having a tolling effect on the 10-
                                                              year limitation period. Thus, it can be concluded that the limitation period of the Liquidation
                                                              Breach was reset as. at 14 May 1996 for another 10-year period until 13 May 2005. Since the
                                                              Claimant was not aware of the liquidation of the Joint Venture until TNK wrote in answer to
                                                              an enquiry of the Claimant on 5 April 2004,2°3 the latter was not able to exercise its legal
                                                              rights in this regard until that date. The letter of 5 April 2004 can be considered to be an
                                                              acknowledgement of the creditor's claim, in the sense of Section 5(1) of the Limitation Act,
                                                              having the effect of resetting a new limitation period until 4 April 2014. Thus, the Arbitral
                                                              Tribunal will need to determine, hereafter, whether the 2007 and/or the 2011 Arbitrations
                                                              interrupted the 10-year limitation period, so far as the Liquidation Breach is concerned.


                                                                                 The. 2007 Arbitration


                                                       287. The Claimant and Professor Nerep assert that the initiation of arbitration proceedings tolls the
          Document Number: 82350778 - Page 85 of 104
CertifiedDocumentNumber:82350778-Page85of104




                                                             running of a limitation period, even if the arbitration is subsequently withdrawn as, in this
                                                              case, it was by the Claimant, in circumstances in which the Claimant contends that it is clear
                                                             that the claim is not waived or abandoned.204




                                                       2°2 Exhibit C-30
                                                       203 Exhibit C-45
                                                       204 Claimant's Statement of Reply, A(#374 and 351; CES-6, 040-41


                                                                                                                                                           85
Certified
                                                          288. For its part, the Respondent contends that the 2007 Arbitration
                                                                                                                                 did not toll the limitation
                                                               period, because the Claimant did not identify, or rely upon, the Exclusivity
                                                                                                                                            Breach and the
                                                               Liquidation Breach in the 2007 request for arbitration 205

                                                          289. In light of its conclusion that the Paris Breach, the Failure-to-Corre
                                                                                                                                      ct Breach and the License
                                                               Breach were time-barred before the 2007 Arbitration, the Arbitral Tribuna
                                                                                                                                            l will only examine
                                                               whether the 2007 Arbitration interrupted the time limitation of the Exclusivity
                                                                                                                                                 Breach and the
                                                               Liquidation Breach.

                                                         290. Pursuant to the 2007 version of the Rules of Arbitration of the SCC, the
                                                                                                                                       2007    Arbitration was
                                                               deemed formally to have been commenced on the date on which the request
                                                                                                                                                 for arbitration
                                                               was received by the SCC.2°6 The 2007 request for arbitration was filed
                                                                                                                                             on 28 December
                                                               2007.247 There is nothing in the record to suggest that although the 2007 request
                                                                                                                                                 for arbitration
                                                               was withdrawn for lack of Minding, the Claimant waived, its rights or abandon
                                                                                                                                             ed its claims,

                                                        291. The Arbitral. Tribunal further observes that the Claimant referred to the
                                                                                                                                       liquidati on of the Joint
                                                               Venture as part of the dispute between the Parties in the 2007 request for arbitrati
                                                                                                                                                    on,208 which
                                                               demonstrates the existence of a relationship between the Liquidation Breach
                                                                                                                                                 and the 2007
                                                               Arbitration.

                                                        292. Therefore, the Arbitral Tribunal concludes that the Claimant satisfied the
                                                                                                                                         requirements of
                                                             Section 5(3) of the Limitation Act, and, in consequence, reset the limitation
                                                                                                                                            period of the
                                                             Liquidation Breach for an additional 10-year period until 27 December 2017.

                                                       293. Thus, considering that the Request for Arbitration was filed on 23
                                                                                                                                     December 2015, the
          Document Number: 82350778 - Page 86 of 104
CertifiedDocumentNumber:82350778-Page86of104




                                                            Arbitral Tribunal concludes that the Liquidation Breach is not time-barred.

                                                       294. As to the Exclusivity Breach, the Arbitral Tribunal observes that the
                                                                                                                                        2007 request for
                                                            arbitration does not make any reference to the Tura JV in particular or otherwise
                                                                                                                                                to the issue
                                                            of the Exclusivity Breach generally.. Hence, the Arbitral Tribunal concludes that
                                                                                                                                              the initiation


                                                       201 Statement of Defense, #212
                                                       206
                                                           Article 4 of the 2007 Arbitration Rules.provides that "The arbitration shall be deemed to
                                                                                                                                                     commence on the date on
                                                       which the Request for Arbitration is received bythe SCC Institute."
                                                       207 Exhibit C-49; CIA:Manes Statement of Reply, #38.1
                                                       235 Exhibit C-49
Certified




                                                                                                                                                                           86
                                                                   of the 2007 Arbitration did not interrupt the 10-year time limitation related to the Exclusivity
                                                                   Breach. Accordingly, the limitation period expired at the latest in August 2010.


                                                         295. In the opinion of the Arbitral Tribunal, the Respondent's letter of 9 January 1998, on which
                                                              the Claimant also sought to rely in support of its contention that the limitation period was
                                                                  tolled, is of no assistance, so far as its Primary Claim is concerned. The letter is clear as to its
                                                                  subject matter; it relates to: "...the decision regarding the payment of the outstanding sums
                                                                  concerning our joint project of development of Kalchinsk oilfield (JV Tyumtex) in accordance
                                                                  with the decisions in Paris (1993) take time due to objective reasons".209 The Arbitral
                                                                  Tribunal observes that in this letter the Respondent is reacting to a request for the payment of
                                                                  amounts claimed by the Claimant in the Secondary Claim. The letter cannot be considered, in
                                                                  the Arbitral Tribunal's opinion, as tolling the limitation period of any element of the Primary
                                                                  Claim.


                                                        296, On the basis of the Arbitral Tribunal's conclusions, as stated in this sub-section, the limitation
                                                                 period of the Paris Breach, the Failure-to-Correct Breach and the License Breach expired on 3
                                                                 July 2003, i.e., 10 years after the Paris Meeting. As to the Exclusivity Breach, the limitation
                                                                 period expired at the latest in August 2010.


                                                        297, The Arbitral Tribunal has also taken into account Justice Lindskog's views,2I0 to which
                                                             Professor Runesson refers in his Expert Legal Opinion of 13 February 2017.211 For the
                                                                 purposes of a de legeferenda extension of time it would be necessary to define, when, after the
                                                                 discovery of the claim, the creditor needed to toll the limitation period. Its implementation
                                                                 should be based'on an act of legislation or a decision of the Swedish Supreme Court clarifying
CertifiedDocumentNumber:82350778-Page87of104




                                                                 the provisions of the Limitation Act. in any event, a 10-year limitation period should not be
       oo                                                        prolonged beyond a period of one year from the date of the discovery.212
                 czt
       00
       r-
                                                       298. Therefore, the Arbitral Tribunal finds that the Claimant's Primary Claim is time-barred,
                                                            except to the extent it is based on the Liquidation Breach. Hence, the Paris Breach, the
       00
                                                       zoo Exhibit C-25
                                                       21° Linciskog, Preslaiption, page 488
                                                       211 RES-5, #28
                                                       212   Linciskog, PresEctiption, page 488
                 O


                                                                                                                                                                87
                                                       I



                                                                    Failure-to-Correct Breach, the License Breach and the Exclusivity Breach
                                                                                                                                             are dismissed in
                                                                    their entirety with prejudice.


                                                                                 bb. The Claimant's Secondary Claim


                                                             299. So far as the Secondary Claim is concerned, it is the Claimant's case
                                                                                                                                          that it was tolled by (i)
                                                                  the Claimant's various letters to the Respondent, including its letter of 17 May
                                                                                                                                                     1996, and its
                                                                  subsequent payment demand of 24 March 1997 and (ii) by the Respondent's
                                                                                                                                                      letter to the
                                                                  Claimant on 15 December 1997 (notifying the Claimant that Mr. Vershinin, who
                                                                                                                                                      was dealing
                                                                  with the matter "personally" was "sick") and its subsequent correspondence of 9
                                                                                                                                                    January 1998
                                                                 "acknowledging the same debt" and in which the Respondent represented
                                                                                                                                                  that the matter
                                                                  would be resolved "within 30-40 days".2"


                                                            300. For its part, the Respondent accepts that the latest event that might have the
                                                                                                                                                effect of tolling
                                                                 the limitation period was the Respondent's aforementioned letter of 9 January
                                                                                                                                                 1998.214 Thus,
                                                                 according to the Respondent, the limitation period expired on 8 January 2008.


                                                            301. The Claimant further contends that the limitation period was also tolled215
                                                                                                                                             by way of two
                                                                 letters sent by the Claimant .to the Respondent's parent company, TNK-BP, on
                                                                                                                                                 15 March
                                                                 2004,216 and 3 March 2005.217


                                                           302. However, the Respondent argues that those two letters cannot be treated as
                                                                                                                                           notices of the debt
                                                                  to the debtor, since (i) they were addressed to TNK-BP, which is not the debtor, and
                                                                                                                                                       (ii) they
                                                                  do not refer to the Secondary Claim, since it concerns the Claimant's interest in
          Document Number: 82350778 - Page 88 of 104
CertifiedDocumentNumber:82350778-Page88of104




                                                                                                                                                      the Joint
                                                                  Venture.218 The Respondent adds that at the. Evidentiary Hearing, Professor Nerep accepted
                                                                  that he had not seen any evidence that the letters were communicated to the Respondent
                                                                                                                                                            and
                                                                 that they may be regarded as a possible claim against TNK-BP. 219


                                                           233 Appendix P   to the Claimants Reply; Claimant's Post-hearing Brief, #300; Exhibits C-18 to C-25, C-31,
                                                                                                                                                                        C-37,
                                                           215 Claimant's Post-liearing Brief, ##301-304
                                                           216 Exhibit C-44
                                                           217 Exhibit C-47
                                                           211
                                                               Respondent's Rejoinder, ##219-223; Respondent's Post-Hewing Brief, #178
                                                           219 Respondent's Post-Hearing Brief, #179; Tranicript Day 3, 170:16 -170:20
Certified




                                                                                                                                                                                88
                                                         303. Furthermore, the Respondent contends that the request for arbitration in the 2007 Arbitration
                                                                could not toll the limitation period, since it did not contain any claim related to the Secondary
                                                               Claim. As the Respondent pointed out, Professor Nerep stated at the Evidentiary Healing that
                                                               he had not presented any analysis on this ground, because he had concluded that the 2007
                                                               request for arbitration had not included the Secondary Claim.22°


                                                         304. Therefore, the Respondent contends that the limitation period of the Secondary Claim expired
                                                               on 8 January 2008, and so the Claimant's Secondary claim should be dismissed with
                                                               prejudice.22I


                                                        305. The Arbitral Tribunal does not accept that either the letter sent by the Claimant's counsel to
                                                             TNIC-BP, on 3 March 2005222 or the letter sent by the Claimant to TNK-BP on 15 March 2005
                                                               constitutes a demand in writing addressed to a debtor, pursuant to Section 5 (2) of the
                                                               Limitations Act. Both letters were addressed to the TNK-BP. There is no evidence that either
                                                               of them was communicated to the Respondent. Furthermore, the Arbitral Tribunal observes
                                                               that these letters refer to the. Claimant's interest either in the Joint Venture or in the
                                                               Kalchinskoye oil field. They do not relate to any claim in respect of the Respondent's
                                                              outstanding debts.


                                                        306. Hence, the Arbitral Tribunal finds.that neither of these two letters constitutes a tolling event
                                                              for the purposes of the Secondary.Claim.

                                                        307. Now, the Arbitral Tribunal has to examine whether the 2007 Arbitration can be considered to
                                                             be a tolling event, taking into account that the issue in dispute here is whether the Claimant's
          Document Number: 82350778 - Page 89 of 104
CertifiedDocumentNumber:82350778-Page89of104




                                                              claims included m the 2007 request for arbitration should be understood as being also related
                                                              to the Secondary Claim?"

                                                       308. By its Secondary Claim, the'Claimant claims payment from the Respondent of the amounts it
                                                              had invested in the Joint Ventitre and which the Respondent undertook to pay to the Claimant
                                                              at the Paris Meeting. In the 2007 Arbitration, however, the Claimant asserted the right to


                                                        220 Respondent's Post-HearingBrief,:#180; Transcript Day .3, 173:12-174:16
                                                       221
                                                            Respondent's Post-Hearing Brief, #179; -Respondent's Rejoinder, #359.3
                                                        222 Exhibit C-47
                                                       .223 Exliihit C-49, #2.12


                                                                                                                                                            89
Certified
                                                               recover its 40% share of the actual value of the Kalchinskoye oil field, and the value of its
                                                               40% share of any production from the Kalchinskoye oil field to the date of the 2007
                                                               Arbitration.224

                                                        309. Therefore, the Arbitral Tribunal reaches the conclusion that the Claimant's request for
                                                             arbitration in the 2007 Arbitration did not contain a request for payment of the amounts
                                                              allegedly owed by the Respondent to the Claimant as a result of the Paris Meeting. Indeed, the
                                                              amounts claimed in the Secondary Claim arise out of the agreement reached by the Parties
                                                              during the Paris Meeting. However, the amounts of the claims, as structured by the Claimant
                                                              in the 2007 Arbitration, dealt with the value of the Claimant's 40% interest in the
                                                              Kalchinskoye oil field and the past production from the field.225 They have nothing to do with
                                                              the discrete issue of moneys due to the Claimant pursuant to the agreement made between the
                                                              Parties at the Paris Meeting.

                                                        310. Thus, the Arbitral Tribunal concludes that the 2007 Arbitration did not toll the limitation
                                                             period in respect of the Secondary. Claim, which expired on 8 January 2008, i.e., 10 years after
                                                              the Respondent sent its letter of 9 January 1998.226


                                                        311. The Claimant's submission that the requests for arbitration in the 2007 and 2011 Arbitrations
                                                              are to be regarded as a tolling event, so far as the Secondary Claim is concerned fails.



                                                       2. THE MERITS OF THE CLAIMANT'S CLAIMS

                                                       312. Taking into account that the Arbitral Tribunal found that. the Paris Breach, the 'Failure-to-
          Document Number: 82350778 - Page 90 of 104
CertifiedDocumentNumber:82350778-Page90of104




                                                             Correct Breach, the License Breach, the EXclusivity Breach and the Secotidary Claims have
                                                             been subrnitted in this arbitration after .the expiration of the relevant limitation periods, and
                                                             that in consequence, they should he dismissed with prejudice, the Arbitral Tribunal will not
                                                             undertake. any analysis of the merits of those claims. Thus, in this part of the Final Award, the
                                                             Arbitral Tribunal will limit its analysis to the merits of the Liquidation Breach and the
                                                             quantum claim related thereto.


                                                       224 Exhibit C-49, #3A and #3,2
                                                       225 Exhibit C-49, #2.15
                                                       226 Exhibit C-25
Certified




                                                                                                                                                          90
                                                                                A. THE MERITS OF THE LIQUIDATION BREACH


                                                         313. The Claimant contends that the Respondent committed a substantial breach of both Clauses 10
                                                               and 11 of the Agreement and of its duty of loyalty towards the Claimant under the Agreement,
                                                               when it liquidated the Joint Venture without the Claimant's knowledge or approval. Clause
                                                               10.1 of the Agreement requires a unanimous decision to liquidate the Joint Venture.227


                                                        314. As the Arbitral Tribunal has already noted above and as the Claimant rightly emphasizes, the
                                                               Respondent approached the Claimant in May 1996 in order to seek its approval to liquidate
                                                               the Joint Venture.228 The Claimant made clear to the Respondent in its letters of 20 May 1996
                                                               and 26 May 1996 that if the payment of the amounts due to it pursuant to the deal struck at the
                                                              Paris Meeting were not made, it did not and would not, consent to the liquidation of the Joint
                                                              Venture.229


                                                        315. On the face of the record, the Respondent drew up and signed the Liquidation Protocol on 25
                                                              December 1998. A day .after, on 26 December 1998, the Respondent applied to the Russian
                                                              authorities to have the Joint Venture liquidated, relying on what were subsequently
                                                              determined by the Russian authorities in 2009 to be forged signatures of the Claimant's
                                                              representatives and a forgery of.the Claimant's company sea1.230


                                                       316. Pursuant to the Respondent's application for authority to liquidate, the Russian authorities
                                                           • approved the liquidation of the Joint Venture on 29 June 1999.231


                                                       317. On 27 November 2008, Mr. Genin filed an investigation request with the Russian authorities
          Document Number: 82350778 - Page 91 of 104
CertifiedDocumentNumber:82350778-Page91of104




                                                              against the Respondent and its representatives.232




                                                       227 Claimant's Post-Hearing Brief, ##214, 219. and 221
                                                       225  Exhibit C-30
                                                       229 Exhibits C-31 and C-37
                                                       2313 Exhibits 0-38, C-39, G-51, C-52 and C-53; Statement of Claim, 0128-138; Statement of Reply, #232; Claimant's
                                                                                                                                                                            9. •
                                                       Post-Hearing Brief, #214
                                                       231 Exhibit C-41
                                                       232 Exhibit C-52




                                                                                                                                                                       91
Certified
                                                             318. According to the Claimant, the liquidation of the Joint Venture deprived it of its
                                                                                                                                                      rights as a
                                                                  shareholder and any possibility of acquiring its right to 40% of the net profits deriving from
                                                                  the exploration and exploitation of the oil fields as from the date of the liquidation.233


                                                         319. The Claimant contends that since the breach of the Agreement was intentional (or grossly
                                                              negligent), the Respondent should be ordered to pay the full amount claimed in the Primary
                                                                  Claim in damages based on the Liquidation Breach.234


                                                         320. The Respondent's position on the Liquidation Breath is that: (i) the Responde did
                                                                                                                                                  nt    not
                                                              breach Clauses 10 and 11 of the Agreement, since the Parties decided to abrogate the
                                                              Agreement at the Paris Meeting, insofar as the Parties agreed that the Joint Venture would no
                                                                 longer explore and develop the Kalchinskoye oil field, which was its primary purpose, and
                                                                                                                                                          (ii)
                                                                 the liquidation of the Joint Venture did not cause any harm to the Claimant, since the Joint
                                                                 Venture conducted minimal business activity in 1.994 and ceased all trading activity in
                                                                 1, 95.235


                                                       .321. In addition, the Respondent contends that there has not been any argument before this
                                                                                                                                                   Arbitral
                                                                 Tribunal as to whether the liquidation procedure was carried out in accordance with Russian
                                                                 law, as provided for in. ClaUSe 11:1 of,the Agreement Therefore, according to the Respondent,
                                                                 the Arbitral Tribunal is not in a position to make any findings on this point or to determine
                                                                 whether any alleged criminal act Occurred.236


                                                       322. The Claimant's position is.that the Agreement was not abrogated at the Paris Meeting. Rather,
                                                                it remained in full force a. nd effect until it was terminated by the Claimant in 2012.231
Certified Document Number: 82350778 - Page 92 of 104
CertifiedDocumentNumber:82350778-Page92of104




                                                                According to . the Claimant, its exit from the Joint Venture was conditional upon the
                                                                Respondent's paythent of the agreed compensation in respect of the Claimant's investments.
                                                                No such payment was evet. forthcoming from the Respondent and so, argues the Claimant, it
                                                                continued to own a 40% interest in the Joint Venture and the Kalehinskoye oil field .238


                                                       233 Statement of Reply, #'235 ; CES-1, #63 and figure 5
                                                       234 Statcrnont of Claim., #221
                                                       235 Statement of Defense, ##137-138 and 282-283; Respondent's itejoinder, #280
                                                       236 Post-Hearing Brief, #213
                                                       237 Statement of Reply, ##202-209 and 234
                                                       238
                                                           Post-Hearing Brief, #2I6


                                                                                                                                                               92
                                                        323. On the evidence before it, the Arbitral Tribunal is satisfied that at the Paris Meeting, the
                                                               Parties reached an agreement to discontinue the participation of the Tyumtex Joint Venture in
                                                               the development of the Kalchinskoye oil field on the basis of the repayment by the
                                                              Respondent of the Claimant's investments and to instruct the Joint Venture to focus its efforts
                                                              on the implementation of projects related to "brand filling stations" and "supply. of material
                                                              and equipment for the production of oil and drilling".239 Although at the Paris Meeting, it was
                                                              agreed to compensate the Claimant for the investments it had made in the Joint Venture, there
                                                              is nothing in the Paris Minutes to suggest that the discontinuation of the actual development of
                                                              the Kalchinskoye oil field by the Joint Venture was in any way conditional upon the payment
                                                              of the Claimant's financial compensation. What was conditioned to the reimbursement of the
                                                              Claimant's investments was the relinquishment of its interest in the oil field.


                                                       324. Once the Claimant's investments had been repaid, then it would relinquish its 40% interest
                                                              and thereafter, its interest would be limited to new activities assigned by the Parties to the
                                                              Joint Venture, i.e., the distribution of oil through fuel stations and the supply of material and
                                                              equipment. However, these activities ended in 1994 and the Joint Venture became
                                                              operationally dormant, according to Mr. Genin's testimony at the Evidentiary Hearing.24°

                                                       325. That, however, does not detract from the fact in the absence of payment pursuant to the Paris
                                                              Agreement, the Claimant retained its 40% interest in the Joint Venture in respect of which in
                                                              the event of a wrongful taking by the Respondent, it would be entitled to maintain a claim for
                                                              damages to the extent of the value of its interest in the Kalchinskoye oil field.

                                                       326. The Arbitral Tribunal has already considered Claimant's assertion that the information
                                                              provided by the Respondent regarding the possibility of providing the oil field rights to the
Certified Document Number: 82350778 - Page 93 of 104
CertifiedDocumentNumber:82350778-Page93of104




                                                              Joint Venture was misleading and that, based upon the Respondent's misrepresentations, it
                                                              had been induced into giving up its interest in the Joint Venture in return for the return of its
                                                              investment from the Respondent.241 For the reasons set out at paragraphs 271-279 above, the
                                                             Arbitral Tribunal is not persuaded that any such inducement arose in the course of the Paris
                                                             meeting - or even, if it did, it was decisive to. Mr, Genin's determination to proceed as he did.


                                                       239 Fxliibit C-13., page 3
                                                       21° Ttariscript, Day 2, 0212:15-215: I

                                                       241 Clainlanes Post-Hearing Brief, ##142-188


                                                                                                                                                           93
                                                             327. The fact is, however, that the Claimant was not paid, notwithstanding the various
                                                                                                                                                    written
                                                                  reminders issued to the Respondent,242 which did not question the Claimant's requests for
                                                                 payment or its entitlement to be paid. When the Claimant was still out of its money nearly five
                                                                 years after the Paris Meeting, Mr. Pavlov wrote on 9 January 1998 that: "Unfortunately, the
                                                                 decision regarding payment of the outstanding sums concerning our joint project of
                                                                 development of Kalchinsk oil field (JV Tyumtex) in accordance with the decisions in Paris
                                                                 (1993) take time due to objective reasons".243

                                                         328. The Arbitral Tribunal has examined, first the exchanges of correspondence (and the Houston
                                                              Board Minutes) in the lead up to the Paris Meeting and the Minutes of the Paris Meeting
                                                                 themselves in order to ascertain whether the agreement reached in Paris that the Claimant
                                                                 should no longer: "work with the Joint Venture on the project of the Kalchinskoye oil field
                                                                 location" and instead that the Claimant should participate as a "currency and rouble
                                                                 creditor" 244 was contingent upon the repayment to be made by the Respondent to the
                                                                 Claimant.


                                                        329. Second, the Arbitral Tribunal has considered whether the conduct of the Parties after the Paris
                                                                 Meeting would give any indication as to whether the understanding of the Parties when they
                                                                entered into the agreements recorded in the Paris Minutes would shed light upon the intent of
                                                                the Parties when they reached the agreements contained therein.

                                                        330. The letters sent by the Claimant to the Respondent in May 1996 conditioned its consent
                                                                                                                                                    to the
                                                                liquidation of the JV upon the payment of the amounts claimed by the Claimant and the
                                                                release of its interest in the Kalchinskoye oil field. 245 There is a complete absence of any
                                                                disagreement by the Respondent over the years (i.e., 1997 and 1998)246 to the Claimant's
Certified Document Number: 82350778 - Page 94 of 104
CertifiedDocumentNumber:82350778-Page94of104




                                                                insistence on the fact that it's "share in JV (40%) and in Kalchinsk oil field is still the
                                                                same".247



                                                       242
                                                           Exhibits C-I 8, C-19, C-20, C-21, C-22, C-23, C-31, C-37
                                                       241 Exhibit C-25
                                                       244 See paragraph 124 above
                                                       245 Exhibits C-23 and C-31
                                                       246 Exhibits, C-24 and C-25
                                                       247 Dthibit. c_23




                                                                                                                                                          94
                                                        331. These facts demonstrate that the abandonment of the Claimant's right to the Kalchinskoye oil
                                                              field agreed between the Parties during the Paris Meeting was contingent upon the receipt by
                                                              the Claimant of the reimbursement of its investment. The Respondent failed to pay that
                                                              amount to the Claimant and thus failed to fulfill its obligations under the agreement reached in
                                                              Paris. As a result, the Claimant still held its interest in the Kalchinskoye oil field on 25
                                                              December 1998 when the Respondent improperly sized the Claimant's interest by dissolving
                                                              the Joint Venture without any authority to do so and, thereafter, secured government
                                                              dissolution of that entity through the submission of forged documents. The Claimant is,
                                                              therefore, entitled to compensation equal to the value of its interest in the Kalchinskoye oil
                                                              fields as of 25 December 1998.


                                                        332. The Arbitral Tribunal observes that Clause 10.1 of the Agreement provides that the
                                                              Agreement can only be abrogated by the agreement of the- Parties. There is nothing in the
                                                              Paris Minutes to suggest that the Agreement was abrogated at the time of the Paris Meeting —
                                                              far from it; it is apparent that the Claimant's interest in the Joint Venture was very much in
                                                             place. Accordingly, the Arbifral Tribunal finds that the Agreement was not abrogated by the
                                                             Parties until it was terminated by the Claimant.


                                                       333. Furthermore, the Arbitral Tribunal observes that Clause 10.1.3 of the Agreement clearly
                                                             provides that the Joint Venture may only 'be liquidated "unanimously and in writing" by the
                                                             Parties. Clause 10.1.5 also requires the "unanimous agreement" of the Parties to liquidate the
                                                             Joint Venture, The tents of the Claimant's letters of 20 May 1996 and 26 May 1996,248 sent
                                                             in reply to the Respondent's 14 May 1996 letter, inviting the Claimant to accede to the
                                                             liquidation of the Joint Venture,249 are unambiguous as to the Claimant's refusal to liquidate
Certified Document Number: 82350778 - Page 95 of 104
CertifiedDocumentNumber:82350778-Page95of104




                                                             the Joint Venture until the Respondent had paid the amounts due to the Claimant pursuant to
                                                             the.Paris Meeting:


                                                       334. In flagrant breath of its obligations pursuant to the Agreement, the Respondent drew up and
                                                             adopted the Liquidation Protocel dated 25 December 1998, which bore the forged signatures
                                                             of the Claimant's representatives and a forged company seal of the Claimant, to apply to the


                                                       24S
                                                          Exhibits C-31 and C-37
                                                       2" Exhibit C-30


                                                                                                                                                         95
                                                               Russian authorities for the liquidation of the Joint Venture, which duly relied upon these
                                                               forgeries when they approved the liquidation of the Joint Venture on 29 June 1999.250


                                                         335. On the basis of the evidence before it, the Arbitral Tribunal finds that the Claimant did not
                                                              consent to the liquidation of the Joint Venture and, further, that the Respondent intentionally
                                                               breached Clause 10 of the Agreement and its duty of loyalty by its manifest abuse of the
                                                               Claimant's rights under Clause 10 of the Agreement.


                                                         336. The issue as to whether the liquidation of the Joint Venture was effected in compliance with
                                                              Russian law, as provided for in Clause 11.1 of the Agreement, is irrelevant for the
                                                               determination of the Respondent's breach of Clause 10 of the Agreement.


                                                                                  B. THE QUANTUM OF THE LIQUIDATION BREACH


                                                        337. As Mentioned above, the Respondent contends that even if it breached the Agreement through
                                                             the liquidation of the. Joint Venture, the Claimant Cannot demonstrate that it suffered any harm
                                                              as a result of this liquidation.251


                                                        338. The Claimant contends that. there is a link between the Respondent's breach and the
                                                             Claimant's loss.252


                                                       339. The Respondent contends that the Claimant elected to give up its rights to, explore and
                                                            develop the Kal-chinskoye oil field in exchange for being repaid the amount of its investments
                                                            in the Joint Venture.253 That should be the limit of its recovery and the Claimant should not be
          Document Number: 82350778 - Page 96 of 104
CertifiedDocumentNumber:82350778-Page96of104




                                                              entitled to any profits that resulted from any subsequent exploration and development activity
                                                              of the fields.254

                                                       340. The Respondent further contends that its quantum expert, Mr. Knyazev, concluded that the
                                                            Claimant should receive nothing by way of putative lost profits. The Respondent states that it


                                                       25° Exhibits C-38,C-39, C-52 and C-53
                                                       251 Statement of Defense, #283
                                                       252 Claimant's Post-Hearing Brief, 0222-246
                                                       253 Respondent's post-Hearing Brief, #221
                                                       2" Respondent's Post-Hearing Brief, #222



                                                                                                                                                        96
Certified
                                                                   is very likely that the Joint Venture would have been liquidated by the Russian authorities due
                                                                   to the Claimant's failure to contribute the required amount of capital or else that it would have
                                                                   become insolvent before the Joint Venture became cash positive due to the chronic cash
                                                                   deficits and the lack of external financing available during the 1998 Russian financial crisis.
                                                                  The Respondent asserts that the Joint Venture only became cash positive in 2005, long after
                                                                  the Claimant's interest would have come to an end.255

                                                         341. According to the Claimant's expert, Mr. Kaczmarek,: (i) it was not appropriate to assume that
                                                              there would have been external financing, (ii) the terms of the debt financing were not known,
                                                                  and (iii) the Joint Venture might have had access to external financial resources.256

                                                         342. The Arbitral Tribunal considers that the Respondent's arguments are based on speculatio
                                                                                                                                                       ns
                                                              and assumptions, which cannot be verified. It would be inappropriate to limit the Claimant's
                                                                  entitlement to damages on the basis of these assumptions.

                                                        343. The economic experts appointed by the Parties used different approaches in calculating the
                                                             value of a 40% share in the Joint Venture. The Claimant's expert, Mr. Kaczmarek, applied the
                                                                 ex-post approach, arriving at USD 172,646,664.00 as the total amount of the loss suffered as a
                                                                 result of the Respondent's breach On the, instructions of the Respondent's. Counsel,
                                                                                                                                                      the
                                                                 Respondent's expert, Mr. Knyazev, had adopted the ex ante approach to calculate damages,
                                                                 but in the course of lils, examination he accepted that a proper application of Mr, Kaczinarek's
                                                                 ex post approach would result in an estimated loss to the Claimant of USD 70,000,000.00.

                                                        344. Applying the ex-ante approach on the basis of the information available at the end of the Paris
                                                                 Meeting on 2 July 1993, Mr. Knyazev calculated the amount of lost profits to be between
Certified Document Number: 82350778 - Page 97 of 104
CertifiedDocumentNumber:82350778-Page97of104




                                                                 USD 1.4 and USD 5.5 million.257 Mr, Kaczmarek rejected this approach as inconsistent with
                                                                 Swedish law on damages for breach of contract

                                                       345. The Claimant- relies on Justice Johnny Herre's for its contention that an ex ante valuation is
                                                            not consistent with Swedish law:259


                                                       255 Respondent's Post-Hearing Brief, #223
                                                       256 CES-2 031-33
                                                       257 RES-8, sections 2A and 3

                                                       255   Transcript 6, 129: 11. 14-16
                                                       259   Claimant's Post-Hearing Brief, #257



                                                                                                                                                              97
                                                                            "The general principle for calculation of damages is therefore, that compensation
                                                                           shall be paid on the basis of the 'positive contractual interest' in the performance of
                                                                            the contract, i.e., the non-breaching party shall, through the payment of damages, be
                                                                           placed in the same financial situation as he would have been, had the contract been
                                                                           duly performed. Damages can, in other words, be described as a surrogate for
                                                                           performance, since it is in the interest in performance, or the expectation interest,
                                                                           which is to be protected."26°

                                                        346. The Respondent has not submitted any evidence that the ex-ante valuation is consistent with
                                                                  Swedish law.26I Therefore, the Arbitral Tribunal, guided by the opinion of Justice Herre on
                                                                  this issue, finds that it should apply an ex-post valuation in its assessment of Claimant's claim
                                                                  for damages.


                                                        347. Although the Claimant had been-willing in July 1993 to value its interest in the Kalchinskoye
                                                                 oil field at the amount it had to that date invested in the Joint Venture, the Respondent's
                                                                 improper and illegal actions, which were hidden form the Claimant, deprived the Claimant of
                                                                 the opportunity to assess the value of that interest as of 25 December 1998.


                                                        348. By that time, the value of a 40% interest in the Kalchinskoye oil field was considerably more
                                                                 than in 1993, as evidenced by the valuation placed on the Kalchinskoye oil field by a
                                                                 Subsidiary of Great Plains Petroleum when it entered into the. Tura JV. At that time the
                                                                 subsidiary invested USD 50 million in the joint venture and Great Plains Petroleum estimated
                                                                 the value of its 50% interest at USD 76.4 million in 1996.262 That the Respondent understood
                                                                 the value of the Kalchinskoye oil field had increased by 1998 is further supported by the
          Document Number: 82350778 - Page 98 of 104
CertifiedDocumentNumber:82350778-Page98of104




                                                                 Respondent's successful efforts in early 1998 to terminate the Tura JV and to take overall
                                                                 operational control of the Kalchinskoye oil field, and its willingness to resort to illegal
                                                                 measures to attempt a dissolution of the Joint Venture, which it clearly knew was inconsistent
                                                                with its contractual obligations.




                                                       260 Exhibit CL-7, page 3
                                                       261   Respondent's Post-Hearing Brief, #246-247

                                                       262   Exhibit C-83 at 7-8.
Certified




                                                                                                                                                              98
                                                        349. Accordingly, the Arbitral Tribunal finds that the Claimant is entitled to receive the repayment
                                                             of its investment in the JV from the Respondent as compensation for its abandonment of the
                                                             Claimant's right to the Kalchinskoye oil field.

                                                        350. The question for the Arbitral Tribunal is how to best determine the value of that interest as of
                                                             25 December 1998. As noted at paragraph 346, the proper approach in determining this value
                                                             is through an ex post analysis. The Claimant (USD 172,646,664.00) and the Respondent (USD
                                                             70,000,000.00) have each estimated the value of the Claimant's interest in the Kalchinskoye
                                                             oil field applying the ex post valuation method as of the Paris Meeting in 1993. Neither Party
                                                             has provided an estimation specifically addressing the valuation of the Claimant's interest on
                                                             25 December 1998.


                                                       351. The Arbitral Tribunal questions the reliability of the calculations offered by the Parties and
                                                            those of the Claimant in particular, because they assume perfect foresight on the Claimant's
                                                             part during the period used for the calculation, i.e., through 2012. That is, the Claimant is
                                                             assumed to have been able to foresee and ride out all the ups and downs in the market price
                                                             for oil, Russia's fiscal uncertainties, and numerous other factors that might have affected the
                                                             value of the Claimant's interest and its willingness or ability to continue with its participation
                                                            in the development of the Kalehinskoye oilfield.


                                                       352. Although the Respondent's calculations are subject to some of the same deficiencies, Mr.
                                                            Knyazev's calculations overstate the adjustments that should be made to come to a reasonable
                                                            valuation, as the Claimant has pointed out. Thus, the Arbitral Tribunal cannot fully rely on
                                                            either calculation in order to reach an appropriate result in the dispute.
          Document Number: 82350778 - Page 99 of 104
CertifiedDocumentNumber:82350778-Page99of104




                                                       353. After reviewing all the valuation evidence, and taking into account the valuation placed on the
                                                            Kalchinskoye oil field by Great Plains Petroleum, the Arbitral Tribunal concludes that the
                                                            evidence in the record supports .a conclusion that a reasonable valuation of the Claimant's
                                                            interest in the Kalchinskoye oil field as of 25 December 1998 is USD 70,000,000.00. The
                                                            Arbitral Tribunal, therefore, will award that amount to the Claimant as damages for the
                                                            Respondent's breach of the Agreement, which required the liquidation of the Joint Venture
                                                            could occur only with the agreement of both Parties. Interest on this amount shall run from 25
Certified




                                                                                                                                                           99
                                                                December 1998, calculated in accordance with Sections 4 and 6 of the Swedish Interest Act
                                                                (SFS 1975:635), until payment is made in full.263




                                                         3. OTHER GROUNDS


                                                         354. The Arbitral Tribunal, in considering the issues, which it had to resolve in the case at hand,
                                                               has examined all grounds, contentions, arguments and evidence submitted by the Parties.
                                                               Nonetheless, the Arbitral Tribunal has only referred in this Final Award to those grounds,
                                                               contentions, arguments and evidence, which it deemed relevant for the determination of the
                                                               issues in dispute. Therefore, the grounds, contentions, arguments and evidence, which are not
                                                               expressly mentioned in the reasoning of the Arbitral Tribunal as set out above, have to be
                                                               considered as being either irrelevant for the determination of the issue in dispute or dismissed
                                                               by the Arbitral Tribunal.




                                                        IX. THE COSTS OF THIS ARBITRATION

                                                        355. In its Statement of Costs; the Claimant requested the Arbitral Tribunal to order the
                                                               Respondent (i) to compensate the Claimant in frill for. its costs, including interest pursuant to
                                                               Section 6 of the Swedish Arbitration Act from the date of any Final Award until the date of
                                                               payment by the.Respondent, and (ii) to pay all fees and costs of the Arbitral Tribunal and the
                                                               SCC, including interest pursuant to Section 6 of the Swedish Interest Act from the date of the
                                                              Final Award until the date of payment by the Respondent.
CertifiedDocumentNumber:82350778-Page100of104




       0
                  0
                                                        356. The Claimant submits that the outcome of this arbitration should follow the event.264
                 5)
                 ou
                 czt

        00                                              357. The costs in the arbitration claimed by the Claimant amount to USD 4,383,066.23, plus EUR
                                                              1,150,488.41, plus 8E1( 9,390,425.95 and 0.13P 37,075.27, all exclusive of VAT, plus interest
        fr)

        00

                  N


                                                        263 Exhibit CL-13
                                                        264 Claimant's Comments on the Respondent's Statement of Costs, #2
                  O
                   U

                                                                                                                                                           100
                                                                 pursuant to Section 6 of the Swedish Interest Act (SFS 1975:635) from the date of this Final
                                                                 Award until its payment in full.


                                                          358, As part of its cost claim, the Claimant seeks an order that the Respondent compensate the
                                                               Claimant for the legal costs that it has incurred since the commencement of the 2011
                                                                 Arbitration. The Claimant states that it cannot be blamed for the annulment of the fmal award
                                                                 in the 2011 Arbitration, and that significant aspects of the work effected in relation to the
                                                                 2011 Arbitration have enabled savings in terms of cost and time to be made in this arbitration.

                                                         359. In this regard, the Respondent argues that the Claimant is not entitled to recover costs and
                                                              legal fees incurred in the 2011 Arbitration because the Swedish court annulled the award in its
                                                                entirety and the costs/legal fees incurred in the 2011 Arbitration have no relevance to the
                                                                current proceeding.265


                                                         360. In its Costs Schedule, the Respondent claims an amount of EUR 3,120,927.21. It submits that
                                                                if the Arbitral Tribunal rejects all of the Claimant's claims, the Respondent should be awarded
                                                                its costs in full, following the principle that costs follow the event,

                                                         361. The Respondent further contended that the Claimant has not disclosed the terms of its third-
                                                              party financing, including whether the latter agreed to pay the Respondent for its costs and
                                                                legal fees that might be awarded to. the Respondent if the Claimant is unable to satisfy this
                                                                Final Award.266


                                                        362. The Respondent points out that the Arbitral Tribunal has a broad discretion in terms of the
          Document Number: 82350778 - Page 101 of 104
CertifiedDocumentNumber:82350778-Page101of104




                                                             allocation of the costs of the arbitration and costs incurred by the Parties, pursuant to Article
                                                               43(5) and 44 of the SCC Rules. in both cases, the Arbitral Tribunal is required to have regard
                                                               to the "outcome of the case and other relevant circumstances". Although the Claimant agrees
                                                               with this contention, the Claimant submits that the SCC Rules should be read together with
                                                               Article 42 of the Swedish Arbitration. Act,267 being the lex arbitri. Further, the travaux

                                                        '65 Respondent's Response Submission to the Claimant's
                                                                                                                    Costs Schedule, #6
                                                        "4 Respondent's Response Submission to .theClaiinaWs Costs Schedule, #7.
                                                            Article 42 provide& that "Unless agreed by. the Parties, the arbitrators may, upon request by a party, order the
                                                        opposing party to pay compensation for the party's costs and determine the manner in which the compensation to the
                                                        arbitrators shall be finally alIodated between the parties. The arbitrator's order may also include interest, if a party has
                                                        so requested."
Certified




                                                                                                                                                                                 101
                                                              preparatoires to the Swedish Arbitration Act state that the legal praxis should correspond to
                                                              the court's application of the provisions of Chapter 18 of the Code of Judicial Procedure,
                                                              according to which '[t]he losing party shall reimburse the opposing party for litigation costs
                                                              unless otherwise provided".


                                                        363. In accordance with Article 43(4) of the SCC Rules, the Arbitral Tribunal requested the Board
                                                              of the SCC to determine and specify the individual fees and expenses of each Member of the
                                                              Arbitral Tribunal and the SCC, on 11 January 2018.


                                                        364. The Board of the SCC made the following determination:
                                                                     -   Fees and expenses of Jose Rosell, Chairperson: EUR 182,000.00 as fees;

                                                                         Fees and expenses of Co-Arbitrator Platt W. Davis HI: EUR 109,200.00 as fees,
                                                                         USD 7,885.46 and SEK 1,200.00 as expenses, and EUR 1,000.00 per diem
                                                                         allowance;

                                                                         Fees arid expenses of Co-Arbitrator John Beechey CBE: EUR 109,200.00 as fees,
                                                                         as expenses, and. ELM 2,000.00 per diem allowance;

                                                                         SCC's administrative fees: EUR 60,000.00;

                                                                         Expenses connected to reimbursements to the. Arbitral Tribunal in the course of
                                                                         the proceedings: EUR 35,194.50.



                                                        365, The Arbitral Tribunal has found (i) that the Claimant's Primary Claim, with the exception of
CertifiedDocumentNumber:82350778-Page102of104




                                                             the Liquidation Claim and Secondary Claim were submitted after the expiration of the
                                                             relevant limitation periods, and that (ii) the Claimant is entitled to damages with respect to the
                                                             Liquidation Claim. On the other hand, the. Respondent did not prevail on most of its
                                                             preliminary objections.


                                                        366. Pursuant to Articles 43(5) and 44 of the SCC of the SCC Rules, the Arbitral Tribunal has a
                                                             broad discretion to allocate the costs of the arbitration and the Parties' costs. Thus, after
                                                             having taken into account the arguments submitted by the Parties and the outcome of the case



                                                                                                                                                          102
                                                              the Arbitral Tribunal finds that (i) each of the Parties should bear its own legal costs and
                                                              expenses, and that (ii) the Parties should share all of the fees and expenses of the Arbitral
                                                              Tribunal and the administrative fees of the SCC. Therefore, the Respondent should reimburse
                                                              to the Claimant the amount of EUR 264,700.00 corresponding to the Respondent's advance
                                                              on costs paid by the Claimant to the SCC, plus interest pursuant to Section 6 of the Swedish
                                                              Interest Act (SFS 1975:635) from the date of this Final Award until its payment in full.


                                                        367. Any Party may challenge the decision on the compensation due to the Members of the
                                                             Arbitral Tribunal by bringing a legal action before the Stockholm District Court within three
                                                             months, starting on the date of receipt of this Final Award.




                                                        X. THE AWARD

                                                        368. On the basis of the foregoing considerations, the Arbitral Tribunal renders the following Final
                                                             Award:


                                                               1. Swedish law geverns the . Primary Claim and the Secondary Claim brought by the
                                                                  Claimant and applies to the time-bar issue,

                                                               2. The Arbitral Tribunal decides that the Claimant's Primary Claim, except the Liquidation
                                                                   Claim, is tirae-barred and dismisses it with prejudice.

                                                               3. The limitation period, for the submission of the Claimant's Secondary Claim expired on
                                                                  8 January 2008.
          Document Number: 82350778 - Page 103 of 104
CertifiedDocumentNumber:82350778-Page103of104




                                                               4. The. Arbitral Tribunal deaides that the Claimant's. Secondary Claim is time-barred and
                                                                  dimisses. it with prejudice.

                                                              5. The Respondent shall pay the'Claimant the amount 'of USD 70,000,000.00, together with
                                                                  interest calculated in accordance with Sections 4 and 6 of the Swedish Interest Act (SFS
                                                                  1975:635) from 25 December 1998 until its.payment in full.

                                                              6. The Respondent shall reimburse to the Claimant the amount of EUR 264,700.00
                                                                  corresponding to the advance on Respondent's costs paid by the Claimant to the SCC,


                                                                                                                                                         103
Certified
                                                                   plus interest pursuant to Section 6 of the Swedish Interest Act (SFS 1975:635) from the
                                                                   date of this Final Award until its payment in full.

                                                               7. The Parties shall bear their own legal costs and expenses.

                                                               8. All and any other requests and claims submitted by the Parties are dismissed.




                                                        This Final Award is signed in six original copies.

                                                        Place of Arbitration: Stockholm, Sweden

                                                        Date3e)March 2018




                                                                                         THE ARBITRAL TRIBUNAL




                                                         Piht LIP 40a-f),4
Certified Document Number: 82350778 - Page 104 of 104
CertifiedDocumentNumber:82350778-Page104of104




                                                              Platt W. Davis III                                                 John Beechey
                                                                Co-arbitrator                                                    Co-arbitrator




                                                                                                 Jose Rosell
                                                                                                Chairperson




                                                                                                                                                    104
     I, Marilyn Burgess, District Clerk of Harris 11 111
     County, Texas certify that this is a true and El 111
     correct copy of the original record filed and or 0 0
     recorded in my office, electronically or hard 0 0
     copy, as it appears on this date. 0 0
     Witness my official hand and seal of office
     this January 10, 2019


     Certified Document Number.
                        Number:        82350778 Total Pages: 104




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated E El
           are valid. If there is a question regarding the validity of this document and or seal E El
documents am
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:82350777-Page1of8
Certified Document Number: 82350777 - Page 1 of 8


                                                                2018-78163 / Court: 061




                                                    S IIMUIX1
                                                                       ARBITRATION INSTITUTE

                                                                                  OF THE


                                                               STOCKHOLM CHAMBER OF COMMERCE


                                                                       SCC Arbitration V (2015/178)




                                                           FIRST NATIONAL PETROLEUM CORPORATION

                                                                                  (U.S.A.)


                                                                                 Claimant


                                                                                     V.


                                                                    OAO TYUMENNEFTEGAZ (TNG)

                                                                            (Russian Federation)


                                                                                Respondent
Certified Document Number: 82350777 - Page 2 of 8
CertifiedDocumentNumber:82350777-Page2of8




                                                                 CORRECTION OF THE FINAL AWARD
                                                    According to Section 41 (1) and (2) of the 2010 SCC Arbitration Rules


                                                                      Place of Arbitration; Stockholm
                                                            PARTIES AND COUNSEL


                                                         Claimant

                                                                FIRST NATIONAL PETROLEUM CORPORATION
                                                                2973 Bingle Rd.
                                                                Houston, Texas 77055
                                                                United States of America

                                                    Represented by:

                                                                Mr, Johan Sidklev
                                                                Mr, Carl Persson
                                                                Ms. Annika Pynnil

                                                                ROSCHIER, Attorneys Ltd.
                                                                Box 7358
                                                                SE-103 90 Stockholm
                                                                Tel.: + 46,8.553.190.00
                                                                E-mails: johan,sidklev@rosehier.com
                                                                                  carl.persson@roschier.com
                                                                                  annika.pynna@roschier,com

                                                    2.   Respondent

                                                                OAO TYUMENNEFTEGAZ
                                                                67 Lenin Street
                                                                625000 Tyumen
                                                                Russian Federation

                                                    Represented by:
          Document Number: 82350777 - Page 3 of 8
CertifiedDocumentNumber:82350777-Page3of8




                                                                Mr, Thomas Sprange QC
                                                                Mr. Viren Mascarcnhas
                                                                Mr. Grigori Lazarev
                                                                Ms. Alexandra Rotar
                                                                Ms, Valeriya Subocheva
                                                                Ms. Pui Yee (Lisa) Wong
                                                                KING & SPALDING International LLP
                                                                125 Old Broad Street
                                                                London EC2N I AR
                                                                United Kingdom


                                                                                                              2
Certified
                                                                 Tel; +44.20.7551.7578
                                                                 E-mails: TSprange@KSLAW.eom
                                                                          VMasearenhas@KSLAW.com
                                                                          Gtazarev@KSLAW.com
                                                                          Arotar@KSLAW,corn
                                                                          VSubocheva@KSLAW.com
                                                                          LWong@KSLAW.com

                                                    3.    The Claimant may hereinafter be referred to either as "FNP" or the "Claimant". The
                                                          Respondent may hereinafter be referred to as "TNG" or the "Respondent". The Claimant and
                                                          the Respondent will hereinafter be referred to jointly as the "Parties".



                                                         H.   THE ARBITRAL TRIBUNAL


                                                    4.    The Claimant nominated as Co-arbitrator:

                                                                 Mr. Platt W. Davis 111
                                                                 7500 San Felipe, suite 600
                                                                 Houston, Texas 77063
                                                                 United States of America
                                                                 Tel: +1.713.825,3123
                                                                 Email: plattdavis@comcast.net



                                                    5.    The Respondent nominated as co-arbitrator:

                                                                 Mr. John Beechey CBE
                                                                 Arbitration Chambers Hong Kong
                                                                 Chinachem Hollywood Centre
                                                                 1 Hollywood Road, Suite 801
          Document Number: 82350777 - Page 4 of 8
CertifiedDocumentNumber:82350777-Page4of8




                                                                 Hong Kong S.A.R.
                                                                 China
                                                                 Tel: +44,7785.70017]
                                                                 Email: jb@beecheyarbitration.com




                                                                                                                                                3
Certified
                                                    6,    The Arbitration Institute of the Stockholm Chamber of Commerce (the "SCC Institute")
                                                          appointed as Chairperson of the Arbitral Tribunal:


                                                                 Mr. Jose Rosell
                                                                 Bredgade 30
                                                                 DK-1260 Copenhagen K
                                                                 Denmark
                                                                 Tel: +33.6.08.72,67,22
                                                                 E-mail: jose.rosell@arb-intal.com



                                                     III.    BACKGROUND



                                                    7.    In the SCC Arbitration between the Claimant and the Respondent, the Final Award was
                                                          rendered on 30 March 2018.


                                                    S.    After rendering the Final Award the Arbitral Tribunal noticed that (i) the costs of the
                                                          arbitration proceedings were not sufficiently specified, in particular the fees of the Members
                                                          of the Arbitral Tribunal and the fees of the SCC Institute (ii) the amount of the expenses of
                                                          Mr. John Beechey, acting as Co-Arbitrator, were not included in paragraph 364 of the Final
                                                          Award, and (iii) the daily allowances of the Co-Arbitrators were misplaced,

                                                    9.    Therefore, on 3 April 2018 the Chairperson informed the Parties that the Arbitral Tribunal
                                                          would correct the Final Award in accordance with Article 41(2) of the 2010 SCC Arbitration
                                                          Rules and Section 32 of the Swedish Arbitration Act,
Certified Document Number: 82350777 - Page 5 of 8




                                                    10.   On 6 April 2018, the Claimant requested the Arbitral Tribunal to correct a typographical error
CertifiedDocumentNumber:82350777-Page5of8




                                                          with respect of the name of the Claimant's external funder in the proceedings, which appeared
                                                          in paragraphs 57-59 of the Final Award, in accordance with Article 41(1) of the 2010 SCC
                                                          Arbitration Rules,




                                                                                                                                                      4
                                                     IV.      CORRECTION OF THE FINAL AWARD


                                                    11,   The Arbitral Tribunal hereby makes the following corrections in the Final Award.


                                                    12,    In paragraph 57 (third line) of the Final Award, the reference to the name "Mintron Limited
                                                          ("Mintron")" should read "Mintorn Limited ("Mintom")". In paragraphs 57 (fifth line), 58
                                                          (second line) and 59 (second line) of the Final Award, the reference to the name "Mintron"
                                                          should read "Mintom".


                                                    13.   Paragraph 364 of the Final Award should read as follows:


                                                                  "The Board of the SCC made the following determination:


                                                                  -   Fees and expenses of Jose Rosell, Chairperson; EUR 182,000.00 as fees;


                                                                      Fees and expenses of Co-Arbitrator Platt W. Davis III; EUR 109,200.00 as fees,
                                                                      USD 7,885.46 and SEK 1,200.00 as expenses, and FUR 2,000.00 per diem
                                                                      allowance;


                                                                      Fees and expenses of Co-Arbitrator John Beechey CBE: EUR 109,200,00 as fees,
                                                                      SEK 2,195,00 and GBP 755.00 as expenses, and EUR 1,000.00 per diem
                                                                      allowance;


                                                                  -   SCC's administrative fees: FUR 60,000.00;
Certified Document Number: 82350777 - Page 6 of 8
CertifiedDocumentNumber:82350777-Page6of8




                                                                  -   Expenses connected to reimbursements to the Arbitral Tribunal in the course of
                                                                      the proceedings: EUR 35,194.50."


                                                    14.   Item 6 of Section X. (THE AWARD) of the Final Award should read as follows:


                                                                  "6. The Board of the SCC made the following determination regarding the individual
                                                                  fees and expenses of each Member of the Arbitral Tribunal and the SCC:


                                                                                                                                                    5
                                                                  -   Fees and expenses of Jose Rosell, Chairperson: EUR 182,000.00 as fees;


                                                                  -   Fees and expenses of Co-Arbitrator Platt W. Davis      EUR 109,200.00 as fees,
                                                                      USD 7,885.46 and SEK 1,200.00 as expenses, and EUR 2,000.00 per diem
                                                                      allowance;


                                                                      Fees and expenses of Co-Arbitrator John Beechey CBE: EUR 109,200.00 as fees,
                                                                      SEK 2,195.00 and GBP 755.00 as expenses, and EUR 1,000.00 per diem
                                                                      allowance;


                                                                      SCC's administrative fees: 'FUR 60,000.00;


                                                                  -   Expenses connected to reimbursements to the Arbitral Tribunal in the course of
                                                                      the proceedings: EUR 35,194.50.


                                                                  The Respondent shall reimburse to the Claimant the amount of EUR 264,700.00
                                                                  corresponding to the advance on Respondent's costs paid by the Claimant to the SCC,
                                                                  plus interest pursuant to Section 6 of the Swedish Interest Act (SFS 1975:635) from
                                                                  the date of this Final Award until its payment in full."


                                                    15.   Any Party may challenge the decision on the compensation due to the Members of the
                                                          Arbitral Tribunal by bringing a legal action before the Stockholm District Court within three
                                                          months, starting on the date of receipt or the Award.
Certified Document Number: 82350777 - Page 7 of 8
CertifiedDocumentNumber:82350777-Page7of8




                                                    This Correction of the Final Award is signed in six original copies.



                                                    Place of Arbitration: Stockholm, Sweden
                                                    Date:/(April 2018

                                                                               THE ARBITRAL TRIBUNAL




                                                          Platt W. Davis III                           John Beechey
                                                            Co-arbitrator                              Co-arbitrator




                                                                                   Jose Rosell
                                                                                   Chairperson
Certified Document Number: 82350777 - Page 8 of 8
CertifiedDocumentNumber:82350777-Page8of8




                                                                                                                       7
     I, Marilyn Burgess, District Clerk of Harris 11 111
     County, Texas certify that this is a true and El 111
     correct copy of the original record filed and or 0 0
     recorded in my office, electronically or hard 0 0
     copy, as it appears on this date. 0 0
     Witness my official hand and seal of office
     this January 10, 2019


     Certified Document Number.
                        Number:        82350777 Total Pages: 8




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated E El
           are valid. If there is a question regarding the validity of this document and or seal E El
documents am
please e-mail support@hcdistrictclerk.com
